ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                   TERRITORIAL AND MARITIME
                            DISPUTE
                        (NICARAGUA v. COLOMBIA)


                     JUDGMENT OF 19 NOVEMBER 2012




                             2012
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                        (NICARAGUA c. COLOMBIE)


                       ARRÊT DU 19 NOVEMBRE 2012




6 CIJ1034.indb 1                                       7/01/14 12:43

                                                 Official citation :
                           Territorial and Maritime Dispute (Nicaragua v. Colombia),
                                       Judgment, I.C.J. Reports 2012, p. 624




                                            Mode officiel de citation :
                           Différend territorial et maritime (Nicaragua c. Colombie),
                                        arrêt, C.I.J. Recueil 2012, p. 624




                                                                                1034
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071148-7




6 CIJ1034.indb 2                                                                        7/01/14 12:43

                                              19 NOVEMBER 2012

                                                 JUDGMENT




                   TERRITORIAL AND MARITIME
                            DISPUTE
                    (NICARAGUA v. COLOMBIA)




                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                    (NICARAGUA c. COLOMBIE)




                                          19 NOVEMBRE 2012

                                                  ARRÊT




6 CIJ1034.indb 3                                                 7/01/14 12:43

                   624 	                                   ﻿




                                             TABLE OF CONTENTS

                                                                                      Paragraphs

                   Chronology of the Procedure                                            1-17
                        I. Geography                                                     18-24
                       II. Sovereignty                                                  25-103
                         1. Whether the maritime features in dispute are capable of
                            appropriation                                                25-38
                         2. Sovereignty over the maritime features in dispute           39-102
                            A. The 1928 Treaty     40-56
                            B. Uti possidetis juris57-65
                            C. Effectivités66-84
                               (a) Critical date67-71
                               (b) Consideration of effectivités 72-84
                            D. Alleged recognition by Nicaragua                          85-90

                            E. Position taken by third States                            91-95
                            F. Evidentiary value of maps                                96-102
                         3. Conclusion as to sovereignty over the islands                  103
                       III. Admissibility of Nicaragua’s Claim for Delimitation
                            of a Continental Shelf Extending beyond 200 Nautical
                            Miles104-112
                       IV. Consideration of Nicaragua’s Claim for Delimitation
                           of a Continental Shelf Extending beyond 200 Nautical
                           Miles113-131
                       V. Maritime Boundary                                            132-247
                         1. The task now before the Court                              132-136
                         2. Applicable law                                             137-139
                         3. Relevant coasts                                            140-154
                            A. The Nicaraguan relevant coast                           143-145
                            B. The Colombian relevant coast                            146-154
                         4. Relevant maritime area                                     155-166
                         5. Entitlements generated by maritime features                167-183
                            A. San Andrés, Providencia and Santa Catalina              168-169
                            B. Alburquerque Cays, East-Southeast Cays, Roncador,
                               Serrana, Serranilla and Bajo Nuevo                      170-180
                            C. Quitasueño                                              181-183

                   4




6 CIJ1034.indb 4                                                                                   7/01/14 12:43

                   625 	         territorial and maritime dispute (judgment)

                          6. Method of delimitation                                       184-199
                          7. Determination of base points and construction of the provi-
                             sional median line                                           200-204
                          8. Relevant circumstances                                       205-228
                            A. Disparity in the lengths of the relevant coasts            208-211

                            B. Overall geographical context                               212-216
                            C. Conduct of the Parties                                     217-220
                            D. Security and law enforcement considerations                221-222
                            E. Equitable access to natural resources                          223
                            F. Delimitations already effected in the area                 224-228
                          9. Course of the maritime boundary                              229-238
                         10. The disproportionality test                                  239-247
                       VI. Nicaragua’s Request for a Declaration                          248-250
                   Operative Clause                                                          251




                   5




6 CIJ1034.indb 6                                                                                     7/01/14 12:43

                    626 	




                                   INTERNATIONAL COURT OF JUSTICE

         2012                                         YEAR 2012
     19 November
     General List
        No. 124                                   19 November 2012


                                TERRITORIAL AND MARITIME
                                         DISPUTE
                                          (NICARAGUA v. COLOMBIA)



                       Geographical context — Location and characteristics of maritime features in
                    dispute.

                                                            *
                       Sovereignty.
                       Whether maritime features in dispute are capable of appropriation — Islands —
                    Low‑tide elevations — Question of Quitasueño — Smith Report — Tidal mod‑
                    els — QS 32 only feature above water at high tide.

                       1928 Treaty between Nicaragua and Colombia — 1930 Protocol — 2007 Judg‑
                    ment on the Preliminary Objections — Full composition of the Archipelago cannot
                    be conclusively established on the basis of the 1928 Treaty.
                       Uti possidetis juris — Maritime features not clearly attributed to the colonial
                    provinces of Nicaragua and Colombia prior to their independence — Title by vir‑
                    tue of uti possidetis juris not established.
                       Effectivités — Critical date — No Nicaraguan effectivités — Different catego‑
                    ries of effectivités presented by Colombia — Normal continuation of prior acts à
                    titre de souverain after critical date — Continuous and consistent acts à titre de
                    souverain by Colombia — No protest from Nicaragua prior to critical date —
                    Colombia’s claim of sovereignty strongly supported by facts.

                       Alleged recognition by Nicaragua of Colombia’s sovereignty — Nicaragua’s
                    reaction to the Loubet Award — No Nicaraguan claim to sovereignty over Ronca‑
                    dor, Quitasueño and Serrana at time of 1928 Treaty — Change in Nicaragua’s
                    position in 1972 — Some support to Colombia’s claim provided by Nicaragua’s
                    conduct, practice of third States and maps.
                       Colombia has sovereignty over maritime features in dispute.

                                                            *

                    6




6 CIJ1034.indb 8                                                                                         7/01/14 12:43

                    627 	         territorial and maritime dispute (judgment)

                       Admissibility of Nicaragua’s claim for delimitation of a continental shelf extend‑
                    ing beyond 200 nautical miles — New claim — Original claim concerned delimita‑
                    tion of the exclusive economic zone and of the continental shelf — New claim still
                    concerns delimitation of the continental shelf and arises directly out of maritime
                    delimitation dispute — No transformation of the subject‑matter of the dispute —
                    Claim is admissible.

                                                             *
                       Consideration of Nicaragua’s claim for delimitation of an extended continental
                    shelf — Colombia not a party to UNCLOS — Customary international law appli‑
                    cable — Definition of the continental shelf in Article 76, paragraph 1, of UNCLOS
                    forms part of customary international law — No need to decide whether other
                    provisions of Article 76 form part of customary international law — Claim for an
                    extended continental shelf by a State party to UNCLOS must be in accordance
                    with Article 76 — Nicaragua not relieved of its obligations under Article 76 —
                    “Preliminary Information” submitted by Nicaragua to the Commission on the
                    Limits of the Continental Shelf — Continental margin extending beyond 200 nau‑
                    tical miles not established — The Court not in a position to delimit the boundary
                    between the extended continental shelf claimed by Nicaragua and the continental
                    shelf of Colombia — Nicaragua’s claim cannot be upheld.


                                                             *
                       Maritime boundary.
                       Task of the Court — Delimitation between Nicaragua’s continental shelf and
                    exclusive economic zone and continental shelf and exclusive economic zone gener‑
                    ated by the Colombian islands — Customary international law applicable — Arti‑
                    cles 74 and 83 (maritime delimitation) and Article 121 (régime of islands) of
                    UNCLOS reflect customary international law.
                       Relevant coasts — Mainland coast of Nicaragua — Entire coastline of Colom‑
                    bian islands — Coastlines of Serranilla, Bajo Nuevo and Quitasueño do not form
                    part of the relevant coast — Relevant maritime area — Relevant area extends to
                    200 nautical miles from Nicaragua — Limits of relevant area in the north and in
                    the south.
                       Entitlements generated by maritime features — San Andrés, Providencia and
                    Santa Catalina entitled to territorial sea, exclusive economic zone and continental
                    shelf — Serranilla and Bajo Nuevo are not relevant for delimitation — Roncador,
                    Serrana, Alburquerque Cays and East‑Southeast Cays generate territorial sea of
                    12 nautical miles — Colombia entitled to a territorial sea of 12 nautical miles
                    around QS 32 — No need to determine whether maritime entitlements extend
                    beyond 12 nautical miles.

                       Method of delimitation — Three‑stage procedure.
                       First stage — Construction of a provisional median line between Nicaraguan
                    coast and western coasts of Colombian islands feasible and appropriate — Deter‑
                    mination of base points — No base points on Quitasueño and Serrana — Course
                    of provisional median line.
                       Second stage — Relevant circumstances requiring adjustment or shifting of the
                    provisional line — Substantial disparity in lengths of relevant coasts is a relevant

                    7




6 CIJ1034.indb 10                                                                                           7/01/14 12:43

                    628 	         territorial and maritime dispute (judgment)

                    circumstance — Overall geographical context — Geological and geomorphological
                    considerations not relevant — Cut‑off effect is a relevant circumstance — Conduct
                    of the Parties not a relevant circumstance — Legitimate security concerns to be
                    borne in mind — Issues of access to natural resources not a relevant circum‑
                    stance — Delimitations already effected in the area not a relevant circumstance —
                    Judgment is without prejudice to any claim of a third State.


                      Distinction between western and eastern parts of relevant area — Shifting east‑
                    wards of the provisional median line — Different weights accorded to Nicaraguan
                    and Colombian base points — Curved shape of weighted line — Simplified
                    weighted line — Course of the boundary eastwards from extreme northern and
                    southern points of the simplified weighted line — Use of parallels — Quitasueño
                    and Serrana enclaved — Maritime boundary around Quitasueño and Serrana.

                       Third stage — Disproportionality test — No need to achieve strict proportional‑
                    ity — No disproportionality such as to create an inequitable result.


                                                             *
                       Nicaragua’s request for a declaration of Colombia’s unlawful conduct — Mari‑
                    time delimitation de novo not granting to Nicaragua the entirety of the areas it
                    claimed — Request unfounded.




                                                      JUDGMENT


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges Owada,
                               Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                               Yusuf, Greenwood, Xue, Donoghue, Sebutinde ; Judges ad hoc
                               Mensah, Cot ; Registrar Couvreur.


                        In the case concerning the territorial and maritime dispute,
                        between
                    the Republic of Nicaragua,
                    represented by
                      H.E. Mr. Carlos José Argüello Gómez, Ambassador of the Republic of Nic-
                         aragua to the Kingdom of the Netherlands,
                      as Agent and Counsel ;
                      Mr. Vaughan Lowe, Q.C., former Chichele Professor of International Law,
                         University of Oxford, associate member of the Institut de droit interna-
                         tional,
                      Mr. Alex Oude Elferink, Deputy‑Director, Netherlands Institute for the Law
                         of the Sea, Utrecht University,

                    8




6 CIJ1034.indb 12                                                                                        7/01/14 12:43

                    629 	         territorial and maritime dispute (judgment)

                        Mr. Alain Pellet, Professor at the University Paris Ouest, Nanterre‑La
                           Défense, former Member and former Chairman of the International Law
                           Commission, associate member of the Institut de droit international,
                        Mr. Paul Reichler, Attorney‑at‑Law, Foley Hoag LLP, Washington D.C.,
                           Member of the Bars of the United States Supreme Court and the District
                           of Columbia,
                        Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
                           Autónoma, Madrid, member of the Institut de droit international,
                        as Counsel and Advocates ;
                        Mr. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., Law of the Sea Consult-
                           ant, Admiralty Consultancy Services, The United Kingdom Hydrographic
                           Office,
                        Mr. John Brown, R.D., M.A., F.R.I.N., F.R.G.S., Law of the Sea Consult-
                           ant, Admiralty Consultancy Services, The United Kingdom Hydrographic
                           Office,
                        as Scientific and Technical Advisers ;
                        Mr. César Vega Masís, Director of Juridical Affairs, Sovereignty and Terri-
                           tory, Ministry of Foreign Affairs,
                        Mr. Walner Molina Pérez, Juridical Adviser, Ministry of Foreign Affairs,
                        Mr. Julio César Saborio, Juridical Adviser, Ministry of Foreign Affairs,

                        Ms Tania Elena Pacheco Blandino, Juridical Adviser, Ministry of Foreign
                           Affairs,
                        Mr. Lawrence H. Martin, Foley Hoag LLP, Washington D.C., Member of
                           the Bars of the United States Supreme Court, the District of Columbia and
                           the Commonwealth of Massachusetts,
                        Ms Carmen Martínez Capdevila, Doctor of Public International Law, Uni-
                           versidad Autónoma, Madrid,
                        as Counsel ;
                        Mr. Edgardo Sobenes Obregon, First Secretary, Embassy of Nicaragua in the
                           Kingdom of the Netherlands,
                        Ms Claudia Loza Obregon, Second Secretary, Embassy of Nicaragua in the
                           Kingdom of the Netherlands,
                        Mr. Romain Piéri, Researcher, Centre for International Law (CEDIN), Uni-
                           versity Paris Ouest, Nanterre‑La Défense,
                        Mr. Yuri Parkhomenko, Foley Hoag LLP, Washington D.C.,
                        as Assistant Counsel ;
                        Ms Helena Patton, The United Kingdom Hydrographic Office,
                        Ms Fiona Bloor, The United Kingdom Hydrographic Office,
                        as Technical Assistants,
                        and
                    the Republic of Colombia,
                    represented by
                      H.E. Mr. Julio Londoño Paredes, Professor of International Relations, Uni-
                         versidad del Rosario, Bogotá,
                      as Agent and Counsel ;

                    9




6 CIJ1034.indb 14                                                                                      7/01/14 12:43

                    630 	        territorial and maritime dispute (judgment)

                      Mr. James Crawford, S.C., F.B.A., Whewell Professor of International Law,
                         University of Cambridge, member of the Institut de droit international,
                         Barrister,
                      Mr. Rodman R. Bundy, avocat à la Cour d’appel de Paris, member of the
                         New York Bar, Eversheds LLP, Paris,
                      Mr. Marcelo Kohen, Professor of International Law at the Graduate Insti-
                         tute of International and Development Studies, Geneva, associate member
                         of the Institut de droit international,
                      as Counsel and Advocates ;
                      H.E. Mr. Eduardo Pizarro Leongómez, Ambassador of the Republic of
                         Colombia to the Kingdom of the Netherlands, Permanent Representative
                         of Colombia to the OPCW,
                      as Adviser ;
                      H.E. Mr. Francisco José Lloreda Mera, Presidential High‑Commissioner for
                         Citizenry Security, former Ambassador of the Republic of Colombia to the
                         Kingdom of the Netherlands, former Minister of State,
                      Mr. Eduardo Valencia‑Ospina, Member of the International Law Commis-
                         sion,
                      H.E. Ms Sonia Pereira Portilla, Ambassador, Ministry of Foreign Affairs,

                      Mr. Andelfo García González, Professor of International Law, former Dep-
                         uty Minister for Foreign Affairs,
                      Ms Mirza Gnecco Plá, Minister‑Counsellor, Ministry of Foreign Affairs,
                      Ms Andrea Jiménez Herrera, Counsellor, Embassy of Colombia in the King-
                         dom of the Netherlands,
                      as Legal Advisers ;
                      CF William Pedroza, International Affairs Bureau, National Navy of Colom-
                         bia,
                      Mr. Scott Edmonds, Cartographer, International Mapping,
                      Mr. Thomas Frogh, Cartographer, International Mapping,
                      as Technical Advisers ;
                      Mr. Camilo Alberto Gómez Niño,
                      as Administrative Assistant,

                      The Court,
                      composed as above,
                      after deliberation,
                      delivers the following Judgment :
                       1. On 6 December 2001, the Republic of Nicaragua (hereinafter “Nicara-
                    gua”) filed in the Registry of the Court an Application instituting proceedings
                    against the Republic of Colombia (hereinafter “Colombia”) in respect of a dis-
                    pute consisting of “a group of related legal issues subsisting” between the two
                    States “concerning title to territory and maritime delimitation” in the western
                    Caribbean.
                       In its Application, Nicaragua seeks to found the jurisdiction of the Court on
                    the provisions of Article XXXI of the American Treaty on Pacific Settlement
                    signed on 30 April 1948, officially designated, according to Article LX thereof,

                    10




6 CIJ1034.indb 16                                                                                      7/01/14 12:43

                    631 	        territorial and maritime dispute (judgment)

                    as the “Pact of Bogotá” (hereinafter referred to as such), as well as on the dec-
                    larations made by the Parties under Article 36 of the Statute of the Permanent
                    Court of International Justice, which are deemed, for the period which they still
                    have to run, to be acceptances of the compulsory jurisdiction of the present
                    Court under Article 36, paragraph 5, of its Statute.
                       2. In accordance with Article 40, paragraph 2, of the Statute of the Court,
                    the Registrar immediately communicated the Application to the Government of
                    Colombia ; and, in accordance with paragraph 3 of that Article, all other States
                    entitled to appear before the Court were notified of the Application.
                       3. Since the Court included upon the Bench no judge of the nationality of
                    either of the Parties, each Party proceeded to exercise its right conferred by Arti-
                    cle 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the case.
                    Nicaragua first chose Mr. Mohammed Bedjaoui, who resigned on 2 May 2006,
                    and then Mr. Giorgio Gaja. Following Mr. Gaja’s election as a Member
                    of the Court, Nicaragua chose Mr. Thomas Mensah. Judge Gaja then decided
                    that it would not be appropriate for him to sit in the case. Colombia first
                    chose Mr. Yves Fortier, who resigned on 7 September 2010, and subsequently
                    Mr. Jean‑Pierre Cot.
                       4. By an Order dated 26 February 2002, the Court fixed 28 April 2003 as the
                    time‑limit for the filing of the Memorial of Nicaragua and 28 June 2004 as the
                    time‑limit for the filing of the Counter‑Memorial of Colombia. Nicaragua filed
                    its Memorial within the time‑limit so prescribed.
                       5. On 21 July 2003, within the time‑limit set by Article 79, paragraph 1, of
                    the Rules of Court, as amended on 5 December 2000, Colombia raised prelimi-
                    nary objections to the jurisdiction of the Court. Consequently, by an Order
                    dated 24 September 2003, the Court, noting that by virtue of Article 79, para-
                    graph 5, of the Rules of Court, the proceedings on the merits were suspended,
                    fixed 26 January 2004 as the time‑limit for the presentation by Nicaragua of a
                    written statement of its observations and submissions on the preliminary objec-
                    tions made by Colombia. Nicaragua filed such a statement within the time‑limit
                    so prescribed, and the case thus became ready for hearing in respect of the pre-
                    liminary objections.
                       6. The Court held public hearings on the preliminary objections raised by
                    Colombia from 4 to 8 June 2007. In its Judgment of 13 December 2007, the Court
                    concluded that it had jurisdiction, under Article XXXI of the Pact of Bogotá, to
                    adjudicate upon the dispute concerning sovereignty over the maritime features
                    claimed by the Parties, other than the islands of San Andrés, Providencia and
                    Santa Catalina, and upon the dispute concerning the maritime delimitation
                    between the Parties (Territorial and Maritime Dispute (Nicaragua v. Colombia),
                    Preliminary Objections, Judgment, I.C.J. Reports 2007 (II), p. 876, para. 142 (3)).
                       7. By an Order of 11 February 2008, the President of the Court fixed
                    11 November 2008 as the new time‑limit for the filing of Colombia’s Counter‑­
                    Memorial. That pleading was duly filed within the time‑limit thus prescribed.

                      8. By an Order of 18 December 2008, the Court directed Nicaragua to submit
                    a Reply and Colombia to submit a Rejoinder and fixed 18 September 2009 and
                    18 June 2010 as the respective time‑limits for the filing of those pleadings. The
                    Reply and the Rejoinder were duly filed within the time‑limits thus prescribed.

                      9. Referring to Article 53, paragraph 1, of the Rules of Court, the Govern-
                    ments of Honduras, Jamaica, Chile, Peru, Ecuador, Venezuela and Costa Rica

                    11




6 CIJ1034.indb 18                                                                                          7/01/14 12:43

                    632 	        territorial and maritime dispute (judgment)

                    asked to be furnished with copies of the pleadings and documents annexed in
                    the case. Having ascertained the views of the Parties in accordance with that
                    same provision, the Court decided to grant each of these requests. The Registrar
                    duly communicated these decisions to the said Governments and to the Parties.

                       10. On 25 February 2010 and 10 June 2010, respectively, the Republic of
                    Costa Rica and the Republic of Honduras each filed in the Registry of the Court
                    an Application for permission to intervene in the case, invoking Article 62 of the
                    Statute of the Court. In separate Judgments rendered on 4 May 2011, the Court
                    found that those Applications could not be granted.
                       11. In accordance with Article 53, paragraph 2, of the Rules of Court, the
                    Court decided that, after ascertaining the views of the Parties, copies of the
                    pleadings and documents annexed would be made accessible to the public on the
                    opening of the oral proceedings.
                       12. Public hearings were held between 23 April and 4 May 2012, at which the
                    Court heard the oral arguments and replies of :
                    For Nicaragua : H.E. Mr. Carlos José Argüello Gómez,
                                     Mr. Alex Oude Elferink,
                                     Mr. Antonio Remiro Brotóns,
                                     Mr. Alain Pellet,
                                     Mr. Robin Cleverly,
                                     Mr. Vaughan Lowe,
                                     Mr. Paul Reichler.
                    For Colombia : H.E. Mr. Julio Londoño Paredes,
                                     Mr. James Crawford,
                                     Mr. Marcelo Kohen,
                                     Mr. Rodman R. Bundy.
                       13. The Parties provided judges’ folders during the oral proceedings. The
                    Court noted, with reference to Article 56, paragraph 4, of the Rules of Court, as
                    supplemented by Practice Direction IXbis, that two documents included by
                    Nicaragua in one of its judges’ folders had not been annexed to the written
                    pleadings and were not “part of a publication readily available”. The Court thus
                    decided not to allow those two documents to be produced or referred to during
                    the hearings.
                       14. At the hearings, Members of the Court put questions to the Parties, to
                    which replies were given orally and in writing, in accordance with Article 61,
                    paragraph 4, of the Rules of Court. Under Article 72 of the Rules of Court,
                    each Party presented written observations on the written replies received from
                    the other.

                                                            *
                      15. In its Application, the following requests were made by Nicaragua :
                           “[T]he Court is asked to adjudge and declare :
                           First, that the Republic of Nicaragua has sovereignty over the islands of
                         Providencia, San Andrés and Santa Catalina and all the appurtenant islands
                         and keys, and also over the Roncador, Serrana, Serranilla and Quitasueño
                         keys (in so far as they are capable of appropriation) ;


                    12




6 CIJ1034.indb 20                                                                                        7/01/14 12:43

                    633 	        territorial and maritime dispute (judgment)

                            Second, in the light of the determinations concerning title requested
                         above, the Court is asked further to determine the course of the single mar-
                         itime boundary between the areas of continental shelf and exclusive eco-
                         nomic zone appertaining respectively to Nicaragua and Colombia, in
                         accordance with equitable principles and relevant circumstances recognized
                         by general international law as applicable to such a delimitation of a single
                         maritime boundary.”
                    Nicaragua also stated :
                            “Whilst the principal purpose of this Application is to obtain declarations
                         concerning title and the determination of maritime boundaries, the Govern-
                         ment of Nicaragua reserves the right to claim compensation for elements of
                         unjust enrichment consequent upon Colombian possession of the Islands of
                         San Andrés and Providencia as well as the keys and maritime spaces up to
                         the 82 meridian, in the absence of lawful title. The Government of Nicara-
                         gua also reserves the right to claim compensation for interference with fish-
                         ing vessels of Nicaraguan nationality or vessels licensed by Nicaragua.


                            The Government of Nicaragua, further, reserves the rights to supplement
                         or to amend the present Application.”
                      16. In the written proceedings, the following submissions were presented by
                    the Parties :
                    On behalf of the Government of Nicaragua,
                    in the Memorial :
                            “Having regard to the legal considerations and evidence set forth in this
                         Memorial : May it please the Court to adjudge and declare that :
                         (1) the Republic of Nicaragua has sovereignty over the islands of
                             San Andrés, Providencia, and Santa Catalina and the appurtenant islets
                             and cays ;
                         (2) the Republic of Nicaragua has sovereignty over the following cays : the
                             Cayos de Alburquerque ; the Cayos del Este Sudeste ; the Cay of Ron-
                             cador ; North Cay, Southwest Cay and any other cays on the bank of
                             Serrana ; East Cay, Beacon Cay and any other cays on the bank of
                             Serranilla ; and Low Cay and any other cays on the bank of Bajo
                             Nuevo ;
                         (3) if the Court were to find that there are features on the bank of Qui-
                             tasueño that qualify as islands under international law, the Court is
                             requested to find that sovereignty over such features rests with Nicara-
                             gua ;
                         (4) the Barcenas‑Esguerra Treaty signed in Managua on 24 March 1928
                             was not legally valid and, in particular, did not provide a legal basis for
                             Colombian claims to San Andrés and Providencia ;
                         (5) in case the Court were to find that the Barcenas‑Esguerra Treaty had
                             been validly concluded, then the breach of this Treaty by Colombia
                             entitled Nicaragua to declare its termination ;
                         (6) in case the Court were to find that the Barcenas‑Esguerra Treaty had
                             been validly concluded and were still in force, then to determine that
                             this Treaty did not establish a delimitation of the maritime areas along
                             the 82° meridian of longitude west ;

                    13




6 CIJ1034.indb 22                                                                                          7/01/14 12:43

                    634 	            territorial and maritime dispute (judgment)

                         (7) in case the Court finds that Colombia has sovereignty in respect of the
                             islands of San Andrés and Providencia, these islands be enclaved and
                             accorded a territorial sea entitlement of twelve miles, this being the
                             appropriate equitable solution justified by the geographical and legal
                             framework ;
                         (8) the equitable solution for the cays, in case they were to be found to be
                             Colombian, is to delimit a maritime boundary by drawing a 3 nautical
                             mile enclave around them ;
                         (9) the appropriate form of delimitation, within the geographical and legal
                             framework constituted by the mainland coasts of Nicaragua and
                             Colombia, is a single maritime boundary in the form of a median line
                             between these mainland coasts.”
                    in the Reply :
                            “Having regard to the legal considerations and evidence set forth in this
                         Reply :
                         I. May it please the Court to adjudge and declare that :
                         (1) The Republic of Nicaragua has sovereignty over all maritime features
                             off her Caribbean coast not proven to be part of the ‘San Andrés Archi-
                             pelago’ and in particular the following cays : the Cayos de Alburquer-
                             que ; the Cayos del Este Sudeste ; the Cay of Roncador ; North Cay,
                             Southwest Cay and any other cays on the bank of Serrana ; East Cay,
                             Beacon Cay and any other cays on the bank of Serranilla ; and Low
                             Cay and any other cays on the bank of Bajo Nuevo.

                         (2) If the Court were to find that there are features on the bank of
                             ­Quitasueño that qualify as islands under international law, the Court
                              is requested to find that sovereignty over such features rests with Nica­
                              ragua.
                         (3) The appropriate form of delimitation, within the geographical and legal
                              framework constituted by the mainland coasts of Nicaragua and
                              Colombia, is a continental shelf boundary with the following co‑ordi-
                             nates :
                               Latitude north                Longitude west
                               1. 13° 33ʹ 18˝ N              76° 30ʹ 53˝ W ;
                               2. 13° 31ʹ 12˝ N              76° 33ʹ 47˝ W ;
                               3. 13° 08ʹ 33˝ N              77° 00ʹ 33˝ W ;
                               4. 12° 49ʹ 52˝ N              77° 13ʹ 14˝ W ;
                               5. 12° 30ʹ 36˝ N              77° 19ʹ 49˝ W ;
                               6. 12° 11ʹ 00˝ N              77° 25ʹ 14˝ W ;
                               7. 11° 43ʹ 38˝ N              77° 30ʹ 33˝ W ;
                               8. 11° 38ʹ 40˝ N              77° 32ʹ 19˝ W ;
                               9. 11° 34ʹ 05˝ N              77° 35ʹ 55˝ W.
                               (All co‑ordinates are referred to WGS84.)

                         (4) The islands of San Andrés and Providencia (Santa Catalina) be enclaved
                             and accorded a maritime entitlement of twelve nautical miles, this being
                             the appropriate equitable solution justified by the geographical and
                             legal framework.

                    14




6 CIJ1034.indb 24                                                                                         7/01/14 12:43

                    635 	        territorial and maritime dispute (judgment)

                         (5) The equitable solution for any cay, that might be found to be Colom-
                             bian, is to delimit a maritime boundary by drawing a 3‑nautical‑mile
                             enclave around them.
                         II. Further, the Court is requested to adjudge and declare that :
                         — Colombia is not acting in accordance with her obligations under inter-
                             national law by stopping and otherwise hindering Nicaragua from
                             accessing and disposing of her natural resources to the east of the 82nd
                             meridian ;
                         — Colombia immediately cease all these activities which constitute viola-
                             tions of Nicaragua’s rights ;
                         — Colombia is under an obligation to make reparation for the damage
                             and injuries caused to Nicaragua by the breaches of the obligations
                             referred to above ; and,
                         — The amount of this reparation shall be determined in a subsequent
                             phase of these proceedings.”
                    On behalf of the Government of Colombia,
                    in the Counter‑Memorial :
                            “For the reasons set out in this Counter‑Memorial, taking into account
                         the Judgment on Preliminary Objections and rejecting any contrary submis-
                         sions of Nicaragua, Colombia requests the Court to adjudge and declare :
                         (a) That Colombia has sovereignty over all the maritime features in dispute
                              between the Parties : Alburquerque, East‑Southeast, Roncador, Ser-
                              rana, Quitasueño, Serranilla and Bajo Nuevo, and all their appurtenant
                              features, which form part of the Archipelago of San Andrés ;
                         (b) That the delimitation of the exclusive economic zone and the continen-
                              tal shelf between Nicaragua and Colombia is to be effected by a single
                              maritime boundary, being the median line every point of which is equi-
                              distant from the nearest points on the baselines from which the breadth
                              of the territorial seas of the Parties is measured, as depicted on Fig-
                              ure 9.2 of this Counter‑Memorial.

                            Colombia reserves the right to supplement or amend the present submis-
                         sions.”
                    in the Rejoinder :
                            “For the reasons set out in the Counter‑Memorial and developed further
                         in this Rejoinder, taking into account the Judgment on Preliminary Objec-
                         tions and rejecting any contrary submissions of Nicaragua, Colombia
                         requests the Court to adjudge and declare :
                         (a) That Colombia has sovereignty over all the maritime features in dispute
                              between the Parties : Alburquerque, East‑Southeast, Roncador, Ser-
                              rana, Quitasueño, Serranilla and Bajo Nuevo, and all their appurtenant
                              features, which form part of the Archipelago of San Andrés ;
                         (b) That the delimitation of the exclusive economic zone and the continen-
                              tal shelf between Nicaragua and Colombia is to be effected by a single
                              maritime boundary, being the median line every point of which is equi-
                              distant from the nearest points on the baselines from which the breadth
                              of the territorial seas of the Parties is measured, as depicted on Fig-

                    15




6 CIJ1034.indb 26                                                                                       7/01/14 12:43

                    636 	        territorial and maritime dispute (judgment)

                             ure 9.2 of the Counter‑Memorial, and reproduced as Figure R‑8.3 of
                             this Rejoinder ;
                         (c) That Nicaragua’s request for a Declaration . . . is rejected.

                            Colombia reserves the right to supplement or amend the present submis-
                         sions.”
                      17. At the oral proceedings, the following submissions were presented by the
                    Parties :
                    On behalf of the Government of Nicaragua,
                    at the hearing of 1 May 2012 :
                            “In accordance with Article 60 of the Rules of Court and having regard
                         to the pleadings, written and oral, the Republic of Nicaragua,

                         I. May it please the Court to adjudge and declare that :
                         (1) The Republic of Nicaragua has sovereignty over all maritime features
                             off her Caribbean coast not proven to be part of the ‘San Andrés Archi-
                             pelago’ and in particular the following cays : the Cayos de Alburquer-
                             que ; the Cayos del Este Sudeste ; the Cay of Roncador ; North Cay,
                             Southwest Cay and any other cays on the bank of Serrana ; East Cay,
                             Beacon Cay and any other cays on the bank of Serranilla ; and Low
                             Cay and any other cays on the bank of Bajo Nuevo.

                         (2) If the Court were to find that there are features on the bank of Qui-
                             tasueño that qualify as islands under international law, the Court is
                             requested to find that sovereignty over such features rests with Nicara-
                             gua.
                         (3) The appropriate form of delimitation, within the geographical and legal
                             framework constituted by the mainland coasts of Nicaragua and
                             Colombia, is a continental shelf boundary dividing by equal parts the
                             overlapping entitlements to a continental shelf of both Parties.

                         (4) The islands of San Andrés and Providencia and Santa Catalina be
                             enclaved and accorded a maritime entitlement of 12 nautical miles, this
                             being the appropriate equitable solution justified by the geographical
                             and legal framework.
                         (5) The equitable solution for any cay, that might be found to be Colom-
                             bian, is to delimit a maritime boundary by drawing a 3‑nautical‑mile
                             enclave around them.
                         II. Further, the Court is requested to adjudge and declare that :
                         — Colombia is not acting in accordance with her obligations under inter-
                             national law by stopping and otherwise hindering Nicaragua from
                             accessing and disposing of her natural resources to the east of the 82nd
                             meridian.”
                    On behalf of the Government of Colombia,
                    at the hearing of 4 May 2012 :
                            “In accordance with Article 60 of the Rules of Court, for the reasons set

                    16




6 CIJ1034.indb 28                                                                                       7/01/14 12:43

                    637 	        territorial and maritime dispute (judgment)

                         out in Colombia’s written and oral pleadings, taking into account the Judg-
                         ment on Preliminary Objections and rejecting any contrary submissions of
                         Nicaragua, Colombia requests the Court to adjudge and declare :

                         (a) That Nicaragua’s new continental shelf claim is inadmissible and that,
                             consequently, Nicaragua’s Submission I (3) is rejected.

                         (b) That Colombia has sovereignty over all the maritime features in dispute
                             between the Parties : Alburquerque, East‑Southeast, Roncador, Ser-
                             rana, Quitasueño, Serranilla and Bajo Nuevo, and all their appurtenant
                             features, which form part of the Archipelago of San Andrés.

                         (c) That the delimitation of the exclusive economic zone and the continen-
                             tal shelf between Nicaragua and Colombia is to be effected by a single
                             maritime boundary, being the median line every point of which is equi-
                             distant from the nearest points on the baselines from which the breadth
                             of the territorial seas of the Parties is measured, as depicted on the map
                             attached to these submissions.

                         (d) That Nicaragua’s written Submission II is rejected.”


                                                              *
                                                          *       *


                                                     I. Geography

                       18. The area where the maritime features in dispute (listed in the Par-
                    ties’ submissions in paragraphs 16 and 17 above) are located and within
                    which the delimitation sought is to be carried out lies in the Caribbean
                    Sea. The Caribbean Sea is an arm of the Atlantic Ocean partially enclosed
                    to the north and east by the islands of the West Indies, and bounded to
                    the south and west by South and Central America.

                      19. Nicaragua is situated in the south‑western part of the Caribbean
                    Sea. To the north of Nicaragua lies Honduras and to the south lie Costa
                    Rica and Panama. To the north‑east, Nicaragua faces Jamaica and to the
                    east, it faces the mainland coast of Colombia. Colombia is located to the
                    south of the Caribbean Sea. In terms of its Caribbean front, it is bordered
                    to the west by Panama and to the east by Venezuela. The islands of San
                    Andrés, Providencia and Santa Catalina lie in the south‑west of the
                    Caribbean Sea, a little more than 100 nautical miles to the east of the
                    Nicaraguan coast. (For the general geography of the area, see sketch‑map
                    No. 1, p. 639.)
                      20. In the western part of the Caribbean Sea there are numerous reefs,
                    some of which reach above the water surface in the form of cays. Cays are
                    small, low islands composed largely of sand derived from the physical
                    breakdown of coral reefs by wave action and subsequent reworking by

                    17




6 CIJ1034.indb 30                                                                                         7/01/14 12:43

                    638 	       territorial and maritime dispute (judgment)

                    wind. Larger cays can accumulate enough sediment to allow for coloniza-
                    tion and fixation by vegetation. Atolls and banks are also common in this
                    area. An atoll is a coral reef enclosing a lagoon. A bank is a rocky or
                    sandy submerged elevation of the sea floor with a summit less than
                    200 metres below the surface. Banks whose tops rise close enough to the
                    sea surface (conventionally taken to be less than 10 metres below water
                    level at low tide) are called shoals. Maritime features which qualify as
                    islands or low‑tide elevations may be located on a bank or shoal.



                       21. There are a number of Nicaraguan islands located off the mainland
                    coast of Nicaragua. To the north can be found Edinburgh Reef, Muerto
                    Cay, the Miskitos Cays and Ned Thomas Cay. The Miskitos Cays are
                    largely given up to a nature reserve. The largest cay, Miskitos Cay, is
                    approximately 12 square km in size. To the south are the two Corn
                    Islands (sometimes known as the Mangle Islands), which are located
                    approximately 26 nautical miles from the mainland coast and have an
                    area, respectively, of 9.6 square km (Great Corn) and 3 square km (Little
                    Corn). The Corn Islands have a population of approximately 7,400.
                    Roughly midway between these two groups of islands can be found the
                    small island of Roca Tyra.
                       22. The islands of San Andrés, Providencia and Santa Catalina are
                    situated opposite the mainland coast of Nicaragua. San Andrés is approx-
                    imately 105 nautical miles from Nicaragua. Providencia and Santa Cata-
                    lina are located some 47 nautical miles north‑east of San Andrés and
                    approximately 125 nautical miles from Nicaragua. All three islands are
                    approximately 380 nautical miles from the mainland of Colombia.
                       San Andrés has an area of some 26 square km. Its central part is made
                    up of a mountainous sector with a maximum height of 100 metres across
                    the island from north to south, from where it splits into two branches.
                    San Andrés has a population of over 70,000. Providencia is some
                    17.5 square km in area. It has varied vegetation. On the north, east and
                    south coasts, Providencia is fringed by an extensive barrier reef. It has a
                    permanent population of about 5,000. Santa Catalina is located north of
                    Providencia. It is separated from Providencia by the Aury Channel, some
                    130 metres in width.
                       23. Nicaragua, in its Application, claimed sovereignty over the islands
                    of San Andrés, Providencia and Santa Catalina. In its Judgment of
                    13 December 2007 (Territorial and Maritime Dispute (Nicaragua v.
                    Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2007 (II),
                    p. 832), the Court held that it had no jurisdiction with regard to this
                    claim, because the question of sovereignty over these three islands had
                    been determined by the Treaty concerning Territorial Questions at Issue
                    between Colombia and Nicaragua, signed at Managua on 24 March 1928
                    (hereinafter the “1928 Treaty”), by which Nicaragua recognized Colom-
                    bian sovereignty over these islands.

                    18




6 CIJ1034.indb 32                                                                                 7/01/14 12:43

6 CIJ1034.indb 34
                                                                                                                                                             DOMINICAN
                                             Sketch-map No. 1:                                                                                               REPUBLIC




                    19
                                            Geographical context                                                                                   HAITI
                                                                                                                        JAMAICA
                                                                                                                                                                                                    639 	


                             This sketch-map has been prepared for illustrative purposes.
                          The symbols showing maritime features indicate only their location,
                         and not their physical characteristics or geographical and legal status.

                                          Mercator Projection (12° 30' N)                                                                                       Judgment of the ICJ
                                                                                                                                                                dated 8 October 2007
                                                        WGS 84
                                                                                                                                                                Bilateral Treaty of 1993

                                                                                                                                                                Bilateral Treaty of 1976
                                                                                             JOINT                  Bajo Nuevo                                  Bilateral Treaty of 1977
                                                                    RAS     Serranilla      REGIME                                                              (not in force)
                                                                 NDU UA
                                                               HO ARAG                       AREA                                                               Bilateral Treaty of 1980
                                                               NIC                            Colombia / Jamaica
                         HONDURAS
                                                                      Quitasueño Serrana
                                                                                                                    JAM
                                                   Miskitos                                                        COL AICA
                                                                                                                      OMB
                                                                                                                          IA
                                                    Cays
                                                                                         Roncador

                                                                  Providencia/                                          CARIBBEAN SEA
                                                                                                                                                                                           - 16 -




                         NICARAGUA                               Santa Catalina
                                                Little Corn
                                                                      San Andrés                         COLOMBIA
                                                   Island
                                                                                                          PANAMA
                                                                        East-Southeast Cays
                                               Great Corn Alburquerque
                                                 Island       Cays


                                                               COLOMBIA
                                                              COSTA RICA




                                                               A
                                                              M ICA
                                   COSTA




                                                            S
                                                           NA R

                                                         C O
                                                         PA TA
                                          RICA
                                                                                                                                                                                                    territorial and maritime dispute (judgment)




                                                                                                                                        COLOMBIA           VENEZUELA
                                                                  PANAMA




7/01/14 12:43

                    640 	         territorial and maritime dispute (judgment)

                      24. Starting from the south‑west of the Caribbean and moving to the
                    north‑east, there are various maritime features, sovereignty over which
                    continues to be in dispute between the Parties.
                    (a) Alburquerque Cays 1
                       Alburquerque is an atoll with a diameter of about 8 km. Two cays on
                    Alburquerque, North Cay and South Cay, are separated by a shallow
                    water channel, 386 metres wide. The Alburquerque Cays lie about 100 nau-
                    tical miles to the east of the mainland of Nicaragua, 65 nautical miles to
                    the east of the Corn Islands, 375 nautical miles from the mainland of
                    Colombia, 20 nautical miles to the south of the island of San Andrés and
                    26 nautical miles to the south‑west of the East‑Southeast Cays.
                    (b) East‑Southeast Cays
                       The East‑Southeast Cays (East Cay, Bolivar Cay (also known as Mid-
                    dle Cay), West Cay and Arena Cay) are located on an atoll extending
                    over some 13 km in a north‑south direction. The East‑Southeast Cays lie
                    120 nautical miles from the mainland of Nicaragua, 90 nautical miles
                    from the Corn Islands, 360 nautical miles from the mainland of Colom-
                    bia, 16 nautical miles south‑east of the island of San Andrés and 26 nauti-
                    cal miles from Alburquerque Cays.
                    (c) Roncador
                       Roncador is an atoll located on a bank 15 km long and 7 km wide. It
                    is about 190 nautical miles to the east of the mainland of Nicaragua,
                    320 nautical miles from the mainland of Colombia, 75 nautical miles east
                    of the island of Providencia and 45 nautical miles from Serrana. Ronca-
                    dor Cay, located half a mile from the northern border of the bank, is
                    some 550 metres long and 300 metres wide.
                    (d) Serrana
                      The bank of Serrana is located at 170 nautical miles from the mainland
                    of Nicaragua and about 360 nautical miles from the mainland of Colom-
                    bia ; it lies approximately 45 nautical miles to the north of Roncador,
                    80 nautical miles from Providencia and 145 nautical miles from the Miski-
                    tos Cays. There are a number of cays on this bank. The largest one, Ser-
                    rana Cay (also known as Southwest Cay), is some 1,000 metres in length
                    and has an average width of 400 metres.
                    (e) Quitasueño
                       The Parties differ about the geographical characteristics of Quitasueño
                    (a large bank approximately 57 km long and 20 km wide) which is located

                       1 These cays are referred to either as “Alburquerque” or as “Albuquerque”. For the

                    purposes of the present case, the Court will use “Alburquerque”.

                    20




6 CIJ1034.indb 36                                                                                           7/01/14 12:43

                    641 	        territorial and maritime dispute (judgment)

                    45 nautical miles west of Serrana, 38 nautical miles from Santa Catalina,
                    90 nautical miles from the Miskitos Cays and 40 nautical miles from
                    Providencia, on which are located a number of features the legal status of
                    which is disputed.
                    (f) Serranilla
                       The bank of Serranilla lies 200 nautical miles from the mainland of
                    Nicaragua, 190 nautical miles from the Miskitos Cays, 400 nautical miles
                    from the mainland of Colombia, about 80 nautical miles to the north of
                    the bank of Serrana, 69 nautical miles west of Bajo Nuevo, and 165 nau-
                    tical miles from Providencia. The cays on Serranilla include East Cay,
                    Middle Cay and Beacon Cay (also known as Serranilla Cay). The largest
                    of them, Beacon Cay, is 650 metres long and some 300 metres wide.

                    (g) Bajo Nuevo
                       The bank of Bajo Nuevo is located 265 nautical miles from the main-
                    land of Nicaragua, 245 nautical miles from the Miskitos Cays and about
                    360 nautical miles from the mainland of Colombia. It lies around 69 nau-
                    tical miles east of Serranilla, 138 nautical miles from Serrana and 205 nau-
                    tical miles from Providencia. There are three cays on Bajo Nuevo, the
                    largest of which is Low Cay (300 metres long and 40 metres wide).



                                                    II. Sovereignty

                            1. Whether the Maritime Features in Dispute Are Capable of
                                                  Appropriation
                       25. The Court recalls that the maritime features in dispute comprise
                    the Alburquerque Cays, East‑Southeast Cays, Roncador, Serrana, Quita-
                    sueño, Serranilla and Bajo Nuevo. Before addressing the question of sov-
                    ereignty, the Court must determine whether these maritime features in
                    dispute are capable of appropriation.
                       26. It is well established in international law that islands, however
                    small, are capable of appropriation (see, e.g., Maritime Delimitation and
                    Territorial Questions between Qatar and Bahrain (Qatar v. Bahrain),
                    Merits, Judgment, I.C.J. Reports 2001, p. 102, para. 206). By contrast,
                    low‑tide elevations cannot be appropriated, although “a coastal State has
                    sovereignty over low‑tide elevations which are situated within its territo-
                    rial sea, since it has sovereignty over the territorial sea itself” (ibid., p. 101,
                    para. 204) and low‑tide elevations within the territorial sea may be taken
                    into account for the purpose of measuring the breadth of the territorial
                    sea (see paragraph 182 below).


                    21




6 CIJ1034.indb 38                                                                                         7/01/14 12:43

                    642 	       territorial and maritime dispute (judgment)

                       27. The Parties agree that Alburquerque Cays, East‑Southeast Cays,
                    Roncador, Serrana, Serranilla and Bajo Nuevo remain above water at
                    high tide and thus, as islands, they are capable of appropriation. They
                    disagree, however, as to whether any of the features on Quitasueño qual-
                    ify as islands.

                                                        *   *
                       28. According to Nicaragua, Quitasueño is a shoal, all of the features
                    on which are permanently submerged at high tide. In support of its posi-
                    tion, Nicaragua invokes a survey prepared in 1937 by an official of the
                    Colombian Foreign Ministry which states that “[t]he Quitasueño Cay
                    does not exist”. Nicaragua also quotes another passage from the report,
                    that “[t]here is no guano or eggs in Quitasueño because there is no firm
                    land”. Nicaragua also refers to the 1972 Vázquez‑Saccio Treaty between
                    Colombia and the United States whereby the United States relinquished
                    “any and all claims of sovereignty over Quita Sueño, Roncador and Ser-
                    rana”. Nicaragua emphasizes that this treaty was accompanied by an
                    exchange of diplomatic Notes wherein the United States expressed its
                    position that Quitasueño “being permanently submerged at high tide, is
                    not at the present time subject to the exercise of sovereignty”. In addition,
                    Nicaragua makes extensive reference to earlier surveys of Quitasueño and
                    to various charts of that part of the Caribbean, none of which, according
                    to Nicaragua, show the presence of any islands at Quitasueño.

                      29. For its part, Colombia, relying on two surveys, namely the Study
                    on Quitasueño and Alburquerque prepared by the Colombian Navy in
                    September 2008 and the Expert Report by Dr. Robert Smith, “Mapping
                    the Islands of Quitasueño (Colombia) — Their Baselines, Territorial Sea,
                    and Contiguous Zone” of February 2010 (hereinafter the “Smith Report”),
                    argues that there are 34 individual features within Quitasueño which
                    “qualify as islands because they are above water at high tide” and at least
                    20 low‑tide elevations situated well within 12 nautical miles of one or more
                    of those islands. The Smith report refers to these features as “QS 1” to
                    “QS 54”.

                       30. Nicaragua points out that both reports relied on by Colombia were
                    prepared specially for the purposes of the present proceedings. Nicaragua
                    contests the findings that there are 34 features that are “permanently
                    above water” and objects to the method used by Dr. Smith in making
                    these findings. Nicaragua considers that the global Grenoble Tide Model
                    used by Dr. Smith is inappropriate for determining whether some of the
                    features at Quitasueño are above water at Highest Astronomical Tide
                    (HAT). According to Nicaragua, the global Grenoble Tide Model is used
                    for research purposes for modelling ocean tides but, as stated by the
                    United States National Aeronautics and Space Administration (“NASA”)
                    in its published collection of global tidal models, these global models “are

                    22




6 CIJ1034.indb 40                                                                                   7/01/14 12:43

                    643 	        territorial and maritime dispute (judgment)

                    accurate to within 2 to 3 cm in waters deeper than 200 m. In shallow
                    waters they are quite inaccurate, which makes them unsuitable for navi-
                    gation or other practical applications.”

                       Colombia disagrees with Nicaragua’s criticism of the Grenoble Tide
                    Model. It contends that this model should not be rejected for three rea-
                    sons, namely that international law does not prescribe the use of any par-
                    ticular method of tidal measurement, that the measurements of the many
                    features made by Dr. Smith were accurate and clear, and that his approach
                    to whether those features were above water at “high tide” was conserva-
                    tive, because it was based upon HAT rather than “mean high tide”.

                       31. Nicaragua claims that the “‘Admiralty Total Tide’ model”, pro-
                    duced by the United Kingdom Hydrographic Office, is more appropriate
                    to determine height in the area of Quitasueño, because it is more accurate
                    in shallow waters. Applying that model to the features identified in the
                    Smith Report, all the features, except for the one described in the Smith
                    report as “QS 32”, are below water at HAT. QS 32’s height above HAT
                    is about 1.2 metres according to the Smith Report, but only 0.7 metres if
                    measured by the “‘Admiralty Total Tide’ model”.

                      32. In any case, Nicaragua contends that QS 32 is “[a]n individual
                    piece of coral debris, that is, a part of the skeleton of a dead animal, is
                    not a naturally formed area of land” and, as such, does not fall within the
                    definition of islands entitled to maritime zones. In response, Colombia
                    notes that there is no case in which a feature has been denied the status of
                    an island merely because it was composed of coral. According to Colom-
                    bia, coral islands are naturally formed and generate a territorial sea as do
                    other islands. Colombia moreover asserts that QS 32 is not coral debris,
                    but rather represents part of a much larger coral reef firmly attached to
                    the substrate.
                      33. Nicaragua also claims that size is crucial for determining whether a
                    maritime feature qualifies as an island under international law. It notes
                    that the top of QS 32 “seems to measure some 10 to 20 cm”. Colombia,
                    on the other hand, contends that customary international law does not
                    prescribe a minimum size for a maritime feature to qualify as an island.


                                                        *   *
                      34. The Court recalls that, in its Judgment in the Pulp Mills case, it
                    said that
                         “the Court does not find it necessary in order to adjudicate the pres-
                         ent case to enter into a general discussion on the relative merits, reli-
                         ability and authority of the documents and studies prepared by the
                         experts and consultants of the Parties. It needs only to be mindful of

                    23




6 CIJ1034.indb 42                                                                                    7/01/14 12:43

                    644 	        territorial and maritime dispute (judgment)

                         the fact that, despite the volume and complexity of the factual infor-
                         mation submitted to it, it is the responsibility of the Court, after hav-
                         ing given careful consideration to all the evidence placed before it by
                         the Parties, to determine which facts must be considered relevant, to
                         assess their probative value, and to draw conclusions from them as
                         appropriate. Thus, in keeping with its practice, the Court will make
                         its own determination of the facts, on the basis of the evidence pre-
                         sented to it, and then it will apply the relevant rules of international
                         law to those facts which it has found to have existed.” (Pulp Mills on
                         the River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports
                         2010 (I), pp. 72‑73, para. 168.)
                       35. The issue which the Court has to decide is whether or not there
                    exist at Quitasueño any naturally formed areas of land which are above
                    water at high tide. It does not consider that surveys conducted many
                    years (in some cases many decades) before the present proceedings are
                    relevant in resolving that issue. Nor does the Court consider that the
                    charts on which Nicaragua relies have much probative value with regard
                    to that issue. Those charts were prepared in order to show dangers to
                    shipping at Quitasueño, not to distinguish between those features which
                    were just above, and those which were just below, water at high tide.
                       36. The Court considers that what is relevant to the issue before it is
                    the contemporary evidence. Of that evidence, by far the most important
                    is the Smith Report, which is based upon actual observations of condi-
                    tions at Quitasueño and scientific evaluation of those conditions. Never-
                    theless, the Court considers that the conclusions of that Report have to
                    be treated with a degree of caution. As the Court has already stated, even
                    the smallest island generates a 12‑nautical‑mile territorial sea (see Mari‑
                    time Delimitation and Territorial Questions between Qatar and Bahrain
                    (Qatar v. Bahrain), Merits, Judgment, I.C.J. Reports 2001, pp. 101‑102,
                    para. 205 ; see also Territorial and Maritime Dispute between Nicaragua
                    and Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                    I.C.J. Reports 2007 (II), p. 751, para. 302). The Court therefore has to
                    make sure that it has before it evidence sufficient to satisfy that a mari-
                    time feature meets the test of being above water at high tide. In the pres-
                    ent case, the proof offered by Colombia depends upon acceptance of a
                    tidal model which NASA describes as inaccurate in shallow waters. The
                    waters around Quitasueño are very shallow. Moreover, all of the features
                    at Quitasueño are minuscule and, even on the Grenoble Tide Model, are
                    only just above water at high tide — according to the Smith Report, with
                    the exception of QS 32 only one feature (QS 24) is more than 30 cm and
                    only four others measured on site (QS 17, QS 35, QS 45 and QS 53) are
                    more than 20 cm above water at high tide ; a fifth, measured from the
                    boat (QS 30), was 23.2 cm above water at high tide. The other 27 features
                    which the Smith Report characterizes as islands are all less than 20 cm
                    above water at high tide, with one such feature (QS 4) being described in
                    the Smith Report as only 4 mm above water at high tide.

                    24




6 CIJ1034.indb 44                                                                                    7/01/14 12:43

                    645 	       territorial and maritime dispute (judgment)

                        37. No matter which tidal model is used, it is evident that QS 32 is
                    above water at high tide. Nicaragua’s contention that QS 32 cannot be
                    regarded as an island within the definition established in customary inter-
                    national law, because it is composed of coral debris, is without merit.
                    International law defines an island by reference to whether it is “naturally
                    formed” and whether it is above water at high tide, not by reference to its
                    geological composition. The photographic evidence shows that QS 32 is
                    composed of solid material, attached to the substrate, and not of loose
                    debris. The fact that the feature is composed of coral is irrelevant. Even
                    using Nicaragua’s preferred tidal model, QS 32 is above water at high tide
                    by some 0.7 metres. The Court recalls that in the case concerning
                    ­Maritime Delimitation and Territorial Questions between Qatar and Bah‑
                     rain (Qatar v. Bahrain) (Merits, Judgment, I.C.J. Reports 2001, p. 99,
                     para. 197), it found that Qit’at Jaradah was an island, notwithstanding
                     that it was only 0.4 metres above water at high tide. The fact that QS 32
                     is very small does not make any difference, since international law does
                     not prescribe any minimum size which a feature must possess in order to
                     be considered an island. Accordingly, the Court concludes that the fea-
                     ture referred to as QS 32 is capable of appropriation.
                        38. With regard to the other maritime features at Quitasueño, the
                     Court considers that the evidence advanced by Colombia cannot be
                     regarded as sufficient to establish that any of them constitutes an island,
                     as defined in international law. Although the Smith Report, like the ear-
                     lier report by the Colombian Navy, involved observation of Quitasueño
                     on specified dates, an essential element of the Smith Report is its calcula-
                     tions of the extent to which each feature should be above water at HAT.
                     Such calculations, based as they are upon a tidal model whose accuracy is
                     disputed when it is applied to waters as shallow as those at and around
                     Quitasueño, are not sufficient to prove that tiny maritime features are a
                     few centimetres above water at high tide. The Court therefore concludes
                     that Colombia has failed to prove that any maritime feature at Quita-
                     sueño, other than QS 32, qualifies as an island. The photographic evi-
                     dence contained in the Smith Report does, however, show those features
                     to be above water at some part of the tidal cycle and thus to constitute
                     low‑tide elevations. Moreover, having reviewed the information and ana­
                     lysis submitted by both Parties regarding tidal variation, the Court con-
                     cludes that all of those features would be low-tide elevations under the
                     tidal model preferred by Nicaragua. The effect which that finding may
                     have upon the maritime entitlement generated by QS 32 is considered in
                     paragraphs 182 to 183, below.



                              2. Sovereignty over the Maritime Features in Dispute
                      39. In addressing the question of sovereignty over the maritime fea-
                    tures in dispute, the Parties considered the 1928 Treaty and uti possidetis

                    25




6 CIJ1034.indb 46                                                                                   7/01/14 12:43

                    646 	        territorial and maritime dispute (judgment)

                    juris as a source of their title, as well as effectivités invoked by Colombia.
                    They also discussed Colombia’s allegation that Nicaragua had recognized
                    Colombia’s title, as well as positions taken by third States, and the carto-
                    graphic evidence. The Court will deal with each of these arguments in
                    turn.

                    A. The 1928 Treaty
                      40. Article I of the 1928 Treaty reads as follows :
                            “The Republic of Colombia recognises the full and entire sover-
                         eignty of the Republic of Nicaragua over the Mosquito Coast between
                         Cape Gracias a Dios and the San Juan River, and over Mangle
                         Grande and Mangle Chico Islands in the Atlantic Ocean (Great Corn
                         Island and Little Corn Island). The Republic of Nicaragua recognises
                         the full and entire sovereignty of the Republic of Colombia over the
                         islands of San Andrés, Providencia and Santa Catalina and over the
                         other islands, islets and reefs forming part of the San Andrés Archi-
                         pelago.
                            The present Treaty does not apply to the reefs of Roncador, Quita­
                         sueño and Serrana, sovereignty over which is in dispute between
                         Colombia and the United States of America.” [Translation by the
                         Secretariat of the League of Nations, for information.] (League of
                         Nations, Treaty Series, No. 2426, Vol. CV, pp. 340‑341.)
                        41. The second paragraph of the 1930 Protocol of Exchange of Ratifi-
                    cations of the 1928 Treaty (hereinafter the “1930 Protocol”) stipulated
                    that the “San Andrés and Providencia Archipelago mentioned in the first
                    clause of the said Treaty does not extend west of the 82nd degree of
                    ­longitude west of Greenwich” [translation by the Secretariat of the League
                     of Nations, for information] (League of Nations, Treaty Series, No. 2426,
                     Vol. CV, pp. 341‑342).
                        42. The Court notes that under the terms of the 1928 Treaty, Colom-
                     bia has sovereignty over “San Andrés, Providencia and Santa Catalina
                     and over the other islands, islets and reefs forming part of the San Andrés
                     Archipelago” (see paragraph 23). Therefore, in order to address the ques-
                     tion of sovereignty over the maritime features in dispute, the Court needs
                     first to ascertain what constitutes the San Andrés Archipelago.


                                                        *   *
                       43. Nicaragua observes that, as the first paragraph of Article I of the
                    1928 Treaty does not provide a precise definition of that Archipelago, it
                    is necessary to identify the geographical concept of the San Andrés Archi-
                    pelago. In Nicaragua’s view, the proximity test cannot justify the Colom-
                    bian claim that the maritime features in dispute are covered by the term
                    San Andrés Archipelago. Nicaragua argues that the only maritime fea-

                    26




6 CIJ1034.indb 48                                                                                    7/01/14 12:43

                    647 	       territorial and maritime dispute (judgment)

                    tures that are relatively near to the island of San Andrés are the Alburqu-
                    erque Cays and the East‑Southeast Cays, while the closest cay to the east
                    of Providencia is Roncador at 75 nautical miles ; Serrana lies at 80 nauti-
                    cal miles from Providencia ; Serranilla at 165 nautical miles ; and
                    Bajo Nuevo at 205 nautical miles ; Quitasueño bank is at 40 nautical miles
                    from Santa Catalina. According to Nicaragua, taking into account the
                    distances involved, it is inconceivable to regard these maritime features
                    claimed by Colombia as forming a geographical unit with the three
                    islands referred to in Article I of the 1928 Treaty.
                       44. Nicaragua further contends that there is no historical record show-
                    ing that the disputed islands and cays formed part of a geographical unit
                    with the islands of San Andrés, Providencia and Santa Catalina. At the
                    beginning of the nineteenth century, the first Governor of what was
                    referred to then as the “San Andrés Islands” only mentioned five islands
                    when explaining the composition of the group : San Andrés, Providencia,
                    Santa Catalina, Great Corn Island and Little Corn Island. In other docu-
                    ments from the colonial period, which refer to the islands of San Andrés,
                    the maritime features in dispute are never described as a group, or as part
                    of a single archipelago. In that regard, Nicaragua cites the Royal Order
                    of 1803, the survey of “the cays and banks located between Cartagena
                    and Havana” carried out at the beginning of the nineteenth century on
                    the instructions of the Spanish authorities, and the Sailing Directions
                    (Derrotero de las islas antillanas) published by the Hydrographic Office
                    of the Spanish Navy in 1820.
                       45. Nicaragua stresses that the definition of the San Andrés Archipel-
                    ago as an administrative unit in Colombian domestic legislation is of no
                    relevance at an international level. Nicaragua argues that, from a histori-
                    cal and geographical point of view, the creation of this administrative
                    unit does not prove that it constitutes an archipelago within the meaning
                    agreed by the parties in the 1928 Treaty.
                       46. Nicaragua further explains that, under the second paragraph of
                    Article I of the 1928 Treaty, the maritime features of Roncador, Quita-
                    sueño and Serrana were explicitly excluded from the scope of that Treaty,
                    and thus clearly not considered part of the San Andrés Archipelago.

                       47. With regard to the 82° W meridian in the 1930 Protocol, Nicara-
                    gua argues that this did not set a limit to Nicaraguan territory east of that
                    meridian, but only meant that “no island lying west of the 82° W merid-
                    ian forms part of the archipelago within the meaning of the Treaty”.
                    Nicaragua thus asserts that the 1930 Protocol merely sets a western limit
                    to the San Andrés Archipelago.
                       48. Nicaragua concludes that the Archipelago comprises only the
                    islands of San Andrés, Providencia and Santa Catalina and does not
                    include the Alburquerque Cays, the East‑Southeast Cays, Roncador, Ser-
                    rana, the shoal of Quitasueño, or any cays on the banks of Serranilla and
                    Bajo Nuevo.
                                                          *
                    27




6 CIJ1034.indb 50                                                                                   7/01/14 12:43

                    648 	        territorial and maritime dispute (judgment)

                       49. According to Colombia the islands and cays of the San Andrés
                    Archipelago were considered as a group throughout the colonial and
                    post‑colonial era. In support of its position, Colombia contends that they
                    were referred to as a group in the early nineteenth century survey of the
                    cays and banks “located between Cartagena and Havana” which was car-
                    ried out on the instructions of the Spanish Crown and in the Sailing
                    Directions (Derrotero de las islas antillanas) published by the Hydro-
                    graphic Office of the Spanish Navy in 1820. With regard to the report by
                    the first Governor of the San Andrés Islands, Colombia argues that the
                    five named islands are clearly the main islands of the group but that the
                    smaller islets and cays also formed part of the Archipelago. In Colom-
                    bia’s opinion, the fact that references to the San Andrés islands in his-
                    torical documents (in 1803 or subsequently) did not always specify each
                    and every feature making up the Archipelago does not mean that it only
                    consisted of the larger maritime features named.

                       50. Colombia contends that the concept and composition of the Archi-
                    pelago remained unchanged and that this was the understanding at the
                    time of the signature of the 1928 Treaty and the 1930 Protocol.
                       Further, Colombia contends that the 82nd meridian is, at the very
                    least, a territorial allocation line, separating Colombian territory to the
                    east from Nicaraguan territory to the west, up to the point where it
                    reaches third States to the north and south. Colombia concludes that the
                    1928 Treaty and the 1930 Protocol left no territorial matters pending
                    between the Parties. Under the terms of these instruments, according to
                    Colombia, neither State “could claim insular territory on the ‘other’ side
                    of the 82º W meridian”.
                       51. Colombia adds that by agreeing, under the second paragraph of
                    Article I of the 1928 Treaty, to exclude Roncador, Quitasueño and Ser-
                    rana from the scope of the Treaty, since they were in dispute between
                    Colombia and the United States, Nicaragua accepted that these features
                    formed part of the Archipelago.

                                                         *   *
                       52. The Court observes that Article I of the 1928 Treaty does not spec-
                    ify the composition of the San Andrés Archipelago. As to the 1930 Pro-
                    tocol, it only fixes the western limit of the San Andrés Archipelago at the
                    82nd meridian and sheds no light on the scope of the Archipelago to the
                    east of that meridian. In its 2007 Judgment on the Preliminary Objec-
                    tions, the Court stated :
                         “it is clear on the face of the text of the first paragraph of Article I of
                         the 1928 Treaty that its terms do not provide the answer to the ques-
                         tion as to which maritime features apart from the islands of
                         San Andrés, Providencia and Santa Catalina form part of the
                         San Andrés Archipelago over which Colombia has sovereignty” (Ter‑

                    28




6 CIJ1034.indb 52                                                                                      7/01/14 12:43

                    649 	       territorial and maritime dispute (judgment)

                         ritorial and Maritime Dispute (Nicaragua v. Colombia), Prelimi‑
                         nary Objections, Judgment, I.C.J. Reports 2007 (II), p. 863, para. 97).
                       53. However, Article I of the 1928 Treaty does mention “the other
                    islands, islets and reefs forming part of the San Andrés Archipelago”. This
                    provision could be understood as including at least the maritime features
                    closest to the islands specifically mentioned in Article I. Accordingly, the
                    Alburquerque Cays and East‑Southeast Cays, given their geographical
                    location (lying 20 and 16 nautical miles, respectively, from San Andrés
                    island) could be seen as forming part of the Archipelago. By contrast, in
                    view of considerations of distance, it is less likely that Serranilla and
                    Bajo Nuevo could form part of the Archipelago. Be that as it may, the
                    question about the composition of the Archipelago cannot, in the view of
                    the Court, be definitively answered solely on the basis of the geographical
                    location of the maritime features in dispute or on the historical records
                    relating to the composition of the San Andrés Archipelago referred to by
                    the Parties, since this material does not sufficiently clarify the matter.
                       54. According to the second paragraph of Article I of the 1928 Treaty,
                    this treaty does not apply to Roncador, Quitasueño and Serrana which
                    were in dispute between Colombia and the United States at the time.
                    However, the Court does not consider that the express exclusion of
                    Roncador, Quitasueño and Serrana from the scope of the 1928 Treaty is
                    in itself sufficient to determine whether these features were considered by
                    Nicaragua and Colombia to be part of the San Andrés Archipelago.
                       55. The Court further observes that the historical material adduced by
                    the Parties to support their respective arguments is inconclusive as to the
                    composition of the San Andrés Archipelago. In particular, the historical
                    records do not specifically indicate which features were considered to
                    form part of that Archipelago.
                       56. In view of the above, in order to resolve the dispute before it, the
                    Court must examine arguments and evidence submitted by the Parties in
                    support of their respective claims to sovereignty, which are not based on
                    the composition of the Archipelago under the 1928 Treaty.

                    B. Uti possidetis juris
                       57. The Court will now turn to the claims of sovereignty asserted by
                    both Parties on the basis of uti possidetis juris at the time of independence
                    from Spain.

                                                        *   *

                       58. Nicaragua explains that the Captaincy‑General of Guatemala (to
                    which Nicaragua was a successor State) held jurisdiction over the dis-
                    puted islands on the basis of the Royal Decree (Cédula Real) of 28 June
                    1568, confirmed in 1680 by Law VI, Title XV, Book II, of the Compila-
                    tion of the Indies (Recopilación de las Indias) and, later, the New Compi-

                    29




6 CIJ1034.indb 54                                                                                   7/01/14 12:43

                    650 	        territorial and maritime dispute (judgment)

                    lation (Novísima Recopilación) of 1744, which signalled the limits of the
                    Audiencia de Guatemala as including “the islands adjacent to the coast”.
                       59. Nicaragua recalls that, according to the doctrine of uti possidetis
                    juris, there could have been no terra nullius in the Spanish colonies located
                    in Latin America. It contends that it thus held “original and derivative
                    rights of sovereignty over the Mosquito Coast and its appurtenant mari-
                    time features”, including the islands of San Andrés, Providencia and
                    Santa Catalina based on the uti possidetis juris at the moment of indepen-
                    dence from Spain. In Nicaragua’s opinion, the application of uti posside‑
                    tis juris should be understood in terms of attachment to or dependence on
                    the closest continental territory, that of Nicaragua. For Nicaragua, “it is
                    incontrovertible that all the islands off the Caribbean coast of Nicaragua
                    at independence appertained to this coast”. Although, as a result of the
                    1928 Treaty, it ceded its sovereignty over the islands of San Andrés, Prov-
                    idencia and Santa Catalina, this did not affect sovereignty over the other
                    maritime features appertaining to the Mosquito Coast. Nicaragua con-
                    cludes that Roncador and Serrana, as well as the other maritime features
                    that are not referred to eo nomine in the Treaty, belong to Nicaragua on
                    the basis of uti possidetis juris, since, in law, the islands and cays have fol-
                    lowed the fate of the adjacent continental coast.


                                                           *
                       60. For its part, Colombia claims that its sovereignty over the
                    San Andrés Archipelago has its roots in the Royal Order of 1803, when it
                    was placed under the jurisdiction of the Viceroyalty of Santa Fé
                    (New Granada), which effectively exercised that jurisdiction until inde-
                    pendence. Colombia therefore argues that it holds original title over the
                    San Andrés Archipelago based on the principle of uti possidetis juris sup-
                    ported by the administration of the Archipelago by the Viceroyalty of
                    Santa Fé (New Granada) during colonial times.
                       61. Colombia asserts that the exercise of jurisdiction over the San Andrés
                    Archipelago by the authorities of the Viceroyalty of Santa Fé (New Granada)
                    was at no time contested by the authorities of the Captaincy‑General of
                    Guatemala. Colombia states that during the period prior to independence,
                    Spain’s activities in relation to the maritime features originated either in
                    Cartagena, or on the island of San Andrés itself, but never had any connec-
                    tion with Nicaragua, which was a province on the Pacific coast under the
                    Captaincy‑General of Guatemala. Colombia concludes that such was the
                    situation of the islands of San Andrés when, in 1810, the provinces of the
                    Viceroyalty of Santa Fé (New Granada) began their process of independence.
                       62. Colombia finally states that the 1928 Treaty and the 1930 Protocol
                    did not alter the situation vis‑à‑vis its sovereignty over the San Andrés
                    Archipelago based on uti possidetis juris.

                                                           *
                    30




6 CIJ1034.indb 56                                                                                      7/01/14 12:43

                    651 	        territorial and maritime dispute (judgment)

                       63. In response to Colombia’s assertions on the basis of the Royal
                    Order of 1803, Nicaragua argues that this Order did not alter Nicaraguan
                    jurisdiction over the islands, which remained appurtenances of the Mos-
                    quito Coast. Nicaragua claims that the Royal Order only dealt with mat-
                    ters of military protection and that, as it was not a Royal Decree, the
                    Order lacked the legal requirements to effect a transfer of territorial juris-
                    diction. Furthermore, the Captaincy‑General of Guatemala protested the
                    Royal Order of 1803, which, according to Nicaragua, was repealed by a
                    Royal Order of 1806. Nicaragua claims that its interpretation of the
                    Royal Order of 1803 is confirmed by the Arbitral Award rendered by the
                    President of the French Republic, Mr. Emile Loubet, on 11 Septem-
                    ber 1900 (hereinafter the “Loubet Award”), setting out the land bound-
                    ary between Colombia (of which Panama formed part at the time) and
                    Costa Rica (see paragraph 86 below). Nicaragua interprets that Award as
                    clarifying that Colombia could not claim any rights over the Atlantic
                    Coast on the basis of the Royal Order of 1803.


                                                        *   *
                       64. The Court observes that, as to the claims of sovereignty asserted by
                    both Parties on the basis of the uti possidetis juris at the time of indepen-
                    dence from Spain, none of the colonial orders cited by either Party spe-
                    cifically mentions the maritime features in dispute. The Court has
                    previously had the opportunity to acknowledge the following, which is
                    equally applicable to the case at hand :

                         “when the principle of the uti possidetis juris is involved, the jus
                         referred to is not international law but the constitutional or adminis-
                         trative law of the pre‑independence sovereign, in this case Spanish
                         colonial law ; and it is perfectly possible that that law itself gave no
                         clear and definite answer to the appurtenance of marginal areas, or
                         sparsely populated areas of minimal economic significance” (Land,
                         Island and Maritime Frontier Dispute (El Salvador/Honduras : Nica‑
                         ragua intervening), Judgment, I.C.J. Reports 1992, p. 559, para. 333).
                         
                      65. In light of the foregoing, the Court concludes that in the present
                    case the principle of uti possidetis juris affords inadequate assistance in
                    determining sovereignty over the maritime features in dispute between
                    Nicaragua and Colombia because nothing clearly indicates whether these
                    features were attributed to the colonial provinces of Nicaragua or of
                    Colombia prior to or upon independence. The Court accordingly finds
                    that neither Nicaragua nor Colombia has established that it had title to
                    the disputed maritime features by virtue of uti possidetis juris.


                    31




6 CIJ1034.indb 58                                                                                    7/01/14 12:43

                    652 	        territorial and maritime dispute (judgment)

                    C. Effectivités
                       66. Having concluded that no title over the maritime features in dis-
                    pute can be found on the basis of the 1928 Treaty or uti possidetis juris,
                    the Court will now turn to the question whether sovereignty can be estab-
                    lished on the basis of effectivités.
                         (a) Critical date
                       67. The Court recalls that, in the context of a dispute related to sover-
                    eignty over land, such as the present one, the date upon which the dispute
                    crystallized is of significance. Its significance lies in distinguishing between
                    those acts à titre de souverain occurring prior to the date when the dispute
                    crystallized, which should be taken into consideration for the purpose of
                    establishing or ascertaining sovereignty, and those acts occurring after
                    that date,
                         “which are in general meaningless for that purpose, having been car-
                         ried out by a State which, already having claims to assert in a legal
                         dispute, could have taken those actions strictly with the aim of but-
                         tressing those claims” (Territorial and Maritime Dispute between Nic‑
                         aragua and Honduras in the Caribbean Sea (Nicaragua v. Honduras),
                         Judgment, I.C.J. Reports 2007 (II), pp. 697‑698, para. 117).

                      68. As the Court explained in the Indonesia/Malaysia case,
                         “it cannot take into consideration acts having taken place after the
                         date on which the dispute between the Parties crystallized unless such
                         acts are a normal continuation of prior acts and are not undertaken
                         for the purpose of improving the legal position of the Party which
                         relies on them” (Sovereignty over Pulau Ligitan and Pulau Sipadan
                         (Indonesia/Malaysia), Judgment, I.C.J. Reports 2002, p. 682,
                         para. 135).

                                                         *       *
                       69. Nicaragua maintains that the date on which the dispute over mari-
                    time delimitation arose was 1969. Nicaragua notes in particular that the
                    dispute came about when Nicaragua granted oil exploration concessions
                    in the area of Quitasueño in 1967‑1968, leading to a Note of protest being
                    sent by Colombia to Nicaragua on 4 June 1969 in which, for the first time
                    after the ratification of the 1928 Treaty, Colombia claimed that the
                    82nd meridian was a maritime boundary between the Parties. Nicaragua
                    underlines that it responded a few days later, on 12 June 1969, denying
                    this Colombian claim that reduced by more than half Nicaragua’s rights
                    to a full exclusive economic zone and continental shelf.

                                                             *
                    32




6 CIJ1034.indb 60                                                                                      7/01/14 12:43

                    653 	        territorial and maritime dispute (judgment)

                       70. According to Colombia, the dispute concerning the sovereignty
                    over the maritime features crystallized in 1971 when Colombia and the
                    United States began negotiations to resolve the situation as regards
                    Roncador, Quitasueño and Serrana, which were excluded from the scope
                    of the 1928 Treaty, and Nicaragua raised claims over the San Andrés
                    Archipelago. In the course of the hearings, Colombia limited itself to tak-
                    ing note of the critical date proposed by Nicaragua, and to setting out the
                    effectivités carried out by Colombia before that date.

                                                        *    *
                       71. The Court observes that there is no indication that there was a
                    dispute before the 1969 exchange of Notes mentioned by Nicaragua.
                    Indeed, the Notes can be seen as the manifestation of a difference of views
                    between the Parties regarding sovereignty over certain maritime features
                    in the south‑western Caribbean. Moreover, Colombia does not seem to
                    contest the critical date put forward by Nicaragua. In light of the above,
                    the Court concludes that 12 June 1969, the date of Nicaragua’s Note in
                    response to Colombia’s Note of 4 June 1969 (see paragraph 69), is the
                    critical date for the purposes of appraising effectivités in the present case.
                    
                         (b) Consideration of effectivités
                       72. The Court notes that it is Colombia’s submission that effectivités
                    confirm its prior title to the maritime features in dispute. By contrast,
                    Nicaragua has not provided any evidence that it has acted à titre de sou‑
                    verain in relation to these features and its claim for sovereignty relies
                    largely on the principle of uti possidetis juris.

                                                        *    *
                       73. Colombia contends that the activities à titre de souverain carried
                    out in relation to the islands coincide with Colombia’s pre‑existing title
                    and are entirely consistent with the legal position that resulted from the
                    1928 Treaty and its accompanying 1930 Protocol. Were the Court to find
                    that effectivités do not co‑exist with a prior title, Colombia argues that
                    effectivités would still be relevant for its claim to sovereignty.
                       74. With reference to the maritime features in dispute, Colombia notes
                    that it has exercised public, peaceful and continuous sovereignty over the
                    cays of Roncador, Quitasueño, Serrana, Serranilla, Bajo Nuevo, Albur-
                    querque and East‑Southeast for more than 180 years as integral parts of
                    the San Andrés Archipelago. In particular, it maintains that it has enacted
                    laws and regulations concerning fishing, economic activities, immigration,
                    search and rescue operations, public works and environmental issues con-
                    cerning the Archipelago ; that it has enforced its criminal legislation over
                    the entire Archipelago ; that, from the mid‑nineteenth century onwards, it

                    33




6 CIJ1034.indb 62                                                                                    7/01/14 12:43

                    654 	        territorial and maritime dispute (judgment)

                    has carried out surveillance and control activities over the entire Archi-
                    pelago ; that it has authorized third parties to prospect for oil in the mari­
                    time areas of the San Andrés Archipelago ; and that it has carried out
                    scientific research with a view to preserving and making responsible use
                    of the natural wealth of the San Andrés Archipelago. Colombia notes
                    that public works have been built and maintained by the Colombian
                    Government on the Archipelago’s cays, including lighthouses, quarters
                    and facilities for Navy detachments, facilities for the use of fishermen and
                    installations for radio stations.
                       75. Colombia adds that Nicaragua cannot point to any evidence that it
                    ever had either the intention to act as sovereign over these islands, let
                    alone that it engaged in a single act of a sovereign nature on them. More-
                    over, Nicaragua never protested against Colombia’s exercise of sover-
                    eignty over the islands throughout a period of more than 150 years.


                                                          *
                       76. For its part, Nicaragua asserts that the reliance on effectivités is
                    only relevant for justifying a decision that is not clear in terms of uti pos‑
                    sidetis juris. Nicaragua considers that any possession of Colombia over
                    the area only included the major islands of San Andrés, Providencia and
                    Santa Catalina but not the cays on the banks of Roncador, Serrana, Ser-
                    ranilla and Bajo Nuevo, or any of the other banks adjacent to the Mos-
                    quito Coast. Nicaragua points out that in the nineteenth century, the only
                    activity on the cays was that of groups of fishermen and tortoise hunters,
                    who carried out their activities without regulations or under any govern-
                    mental authority. Towards the middle of the nineteenth century, the
                    United States of America, through the Guano Act of 1856, regulated and
                    granted licences for the extraction of guano at Roncador, Serrana and
                    Serranilla.
                       77. Nicaragua contests the relevance of activities undertaken by
                    Colombia subsequent to the critical date in this case, i.e., 1969. It notes
                    that the establishment of naval infantry detachments only began in 1975 ;
                    likewise, it was only in 1977 that Colombia replaced the beacons installed
                    by the United States on Roncador and Serrana, and placed a beacon on
                    Serranilla. These activities, according to Nicaragua, cannot be considered
                    as the normal continuation of earlier practices ; they were carried out with
                    a view to improving Colombia’s legal position vis‑à‑vis Nicaragua and
                    are not pertinent to the Court’s decision.

                       78. Nicaragua asserts that legislation and administrative acts can only
                    be taken into consideration as constituting a relevant display of authority
                    “[if they] leave no doubt as to their specific reference” to the territories in
                    dispute. It argues that the legal provisions and administrative acts relat-
                    ing to the San Andrés Archipelago relied upon by Colombia have been
                    of a general nature and were not specific to the cays. Hence, it maintains

                    34




6 CIJ1034.indb 64                                                                                     7/01/14 12:43

                    655 	        territorial and maritime dispute (judgment)

                    that they should not be considered as evidence of sovereignty over the
                    maritime features.
                      79. Nicaragua contends that in any event it protested the activities
                    undertaken by Colombia, but did not have the necessary means at its
                    disposal to demand that its title over the disputed features be respected by
                    a State with superior means on the ground and conducting a policy of
                    “faits accomplis”.

                                                        *   *
                       80. The Court recalls that acts and activities considered to be performed
                    à titre de souverain are in particular, but not limited to, legislative acts or
                    acts of administrative control, acts relating to the application and enforce-
                    ment of criminal or civil law, acts regulating immigration, acts regulating
                    fishing and other economic activities, naval patrols as well as search and
                    rescue operations (see Territorial and Maritime Dispute between Nicaragua
                    and Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                    I.C.J. Reports 2007 (II), pp. 713–722, paras. 176‑208). It further recalls
                    that “sovereignty over minor maritime features . . . may be established on
                    the basis of a relatively modest display of State powers in terms of quality
                    and quantity” (ibid., p. 712, para. 174). Finally, a significant element to be
                    taken into account is the extent to which any acts à titre de souverain in
                    relation to disputed islands have been carried out by another State with a
                    competing claim to sovereignty. As the Permanent Court of International
                    Justice stated in its Judgment in the Legal Status of Eastern Greenland
                    case :


                             “It is impossible to read the records of the decisions in cases as to
                         territorial sovereignty without observing that in many cases the
                         ­tribunal has been satisfied with very little in the way of the actual
                          exercise of sovereign rights, provided that the other State could not
                          make out a superior claim. This is particularly true in the case of
                          claims to sovereignty over areas in thinly populated or unsettled
                          ­countries.” (Legal Status of Eastern Greenland, Judgment, 1933,
                           P.C.I.J., Series A/B, No. 53, p. 46.)

                       81. The Court notes that although the majority of the acts à titre de
                    souverain referred to by Colombia were exercised in the maritime area
                    which encompasses all the disputed features, a number of them were
                    undertaken specifically in relation to the maritime features in dispute.
                    Colombia has indeed acted à titre de souverain in respect of both the mar-
                    itime area surrounding the disputed features and the maritime features
                    themselves, as will be shown in the following paragraph.
                       82. The Court will now consider the different categories of effectivités
                    presented by Colombia.

                    35




6 CIJ1034.indb 66                                                                                     7/01/14 12:43

                    656 	        territorial and maritime dispute (judgment)

                        Public administration and legislation. In 1920, the Intendente (Governor)
                    of the Archipelago of San Andrés submitted to the Government a report
                    concerning the functioning of the public administration of the Archipelago
                    for the period from May 1919 to April 1920. The report specifically referred
                    to Roncador, Quitasueño and Serrana as Colombian and forming an inte-
                    gral part of the Archipelago. In the exercise of its legal and statutory pow-
                    ers, the Board of Directors of the Colombian Institute for Agrarian Reform
                    passed resolutions dated 16 December 1968 and 30 June 1969 dealing with
                    the territorial régime, in particular, of Alburquerque, East‑Southeast, Ser-
                    rana, Roncador, Quitasueño, Serranilla and Bajo Nuevo.
                        Regulation of economic activities. In April 1871, the Congress of Colombia
                    issued a law permitting the Executive Branch to lease the right to extract
                    guano and collect coconuts on Alburquerque, Roncador and Quitasueño. In
                    September 1871, the Prefect of San Andrés and San Luis de Providencia
                    issued a decree prohibiting the extraction of guano from Alburquerque,
                    Roncador and Quitasueño. In December 1871, the Prefect of San Andrés
                    and San Luis de Providencia granted a contract relating to coconut groves
                    on Alburquerque. In 1893, a permit for the exploitation of guano and lime
                    phosphate on Serrana was issued by the Governor of the Department of
                    Bolívar. Contracts for exploitation of guano on Serrana, Serranilla, Ronca-
                    dor, Quitasueño and Alburquerque were concluded or terminated by the
                    Colombian authorities in 1893, 1896, 1915, 1916 and 1918. In 1914, and
                    again in 1924, the Governor of the Cayman Islands issued a Government
                    Notice informing fishing vessels that fishing in, or removing guano or phos-
                    phates from, the Archipelago of San Andrés was forbidden without a licence
                    from the Colombian Government. The notice listed the features of the Archi-
                    pelago “in which the Colombian Government claims territorial jurisdiction”
                    as including “the islands of San Andres and Providence [sic], and the Banks
                    and Cays known as Serrana, Serranilla, Roncador, Bajo Nueva [sic],
                    ­Quitasueno [sic], Alburquerque and Courtown [East‑Southeast Cays]”.
                        Public works. Since 1946, Colombia has been involved in the mainte-
                     nance of lighthouses on Alburquerque and East‑Southeast Cays (Bolívar
                     Cay). In 1963, the Colombian Navy took measures to maintain the light-
                     house on East‑Southeast Cays, and in 1968 it took further measures for
                     the inspection and upkeep of the lighthouse on East‑Southeast Cays as
                     well as those on Quitasueño, Serrana and Roncador.
                        Law enforcement measures. In 1892, the Colombian Ministry of Finance
                     made arrangements to enable a ship to be sent to the Prefect of Providen-
                     cia so that he could visit Roncador and Quitasueño in order to put a stop
                     to the exploitation of guano. In 1925, a decree was issued by the Intendente
                     of San Andrés and Providencia to appropriate funds to cover the expenses
                     for the rental of a ship transporting administrative personnel to Quita-
                     sueño in order to capture two vessels under the British flag engaged in the
                     illegal fishing of tortoiseshell. In November 1968, a United States‑flagged
                     vessel fishing in and around Quitasueño was sequestered by the Colom-
                     bian authorities in order to determine whether it had complied with
                     Colombian fishing regulations.

                    36




6 CIJ1034.indb 68                                                                                    7/01/14 12:43

                    657 	       territorial and maritime dispute (judgment)

                       Naval visits and search and rescue operations. In 1937, 1949, 1967‑1969,
                    the Colombian Navy visited Serrana, Quitasueño and Roncador. In 1969,
                    two rescue operations were carried out in the immediate vicinity of Albur-
                    querque and Quitasueño.
                       Consular representation. In 1913 and 1937, the President of Colombia
                    recognized that the jurisdiction of German consular officials extended
                    over the islands of San Andrés, Providencia and Roncador.
                       83. Colombia’s activities à titre de souverain with regard to Alburquer-
                    que, Bajo Nuevo, East‑Southeast Cays, Quitasueño, Roncador, Serrana
                    and Serranilla, in particular, legislation relating to territorial organiza-
                    tion, regulation of fishing activities and related measures of enforcement,
                    maintenance of lighthouses and buoys, and naval visits, continued after
                    the critical date. The Court considers that these activities are a normal
                    continuation of prior acts à titre de souverain. The Court may therefore
                    take these activities into consideration for the purposes of the present
                    case (see Sovereignty over Pulau Ligitan and Pulau Sipadan (Indonesia/
                    Malaysia), Judgment, I.C.J. Reports 2002, p. 682, para. 135).
                       84. It has thus been established that for many decades Colombia con-
                    tinuously and consistently acted à titre de souverain in respect of the mar-
                    itime features in dispute. This exercise of sovereign authority was public
                    and there is no evidence that it met with any protest from Nicaragua
                    prior to the critical date. Moreover, the evidence of Colombia’s acts of
                    administration with respect to the islands is in contrast to the absence of
                    any evidence of acts à titre de souverain on the part of Nicaragua.


                      The Court concludes that the facts reviewed above provide very strong
                    support for Colombia’s claim of sovereignty over the maritime features in
                    dispute.

                    D. Alleged recognition by Nicaragua
                       85. Colombia also contends that its sovereignty over the cays was rec-
                    ognized by Nicaragua itself.
                       86. As proof of Nicaragua’s recognition of Colombia’s sovereignty
                    over the disputed maritime features, Colombia refers to Nicaragua’s reac-
                    tion to the Loubet Award of 11 September 1900, by which the President
                    of France determined what was then the land boundary between Colom-
                    bia and Costa Rica and is today the boundary between Costa Rica and
                    Panama. According to this Award :
                           “As regards the islands situated furthest from the mainland and
                         located between the Mosquito Coast and the Isthmus of Panama,
                         namely Mangle Chico, Mangle Grande, Cayos-de-Alburquerque,
                         San Andrés, Santa Catalina, Providencia and Escudo-de-Veragua, as
                         well as all other islands, islets and banks belonging to the former
                         Province of Cartagena, under the denomination of Canton de San

                    37




6 CIJ1034.indb 70                                                                                  7/01/14 12:43

                    658 	       territorial and maritime dispute (judgment)

                         Andrés, it is understood that the territory of these islands, without
                         exception, belongs to the United States of Colombia.” (United
                         Nations, Reports of International Arbitral Awards (RIAA),
                         Vol. XXVIII, p. 345 [translation of French original by the Registry].)
                       Colombia recalls that in its Note of protest of 22 September 1900
                    against the findings in the Loubet Award, Nicaragua stated that the
                    Award “may in no way prejudice the incontestable rights of the Republic
                    of Nicaragua” over certain islands, banks and islets located within a spec-
                    ified geographical area. The Note states that those islands and other fea-
                    tures “are currently militarily occupied, and politically administered by
                    the authorities of [Nicaragua]”. In that regard, Colombia emphasizes that
                    none of the islands currently in dispute are situated in the geographical
                    area described by Nicaragua in its Note. Indeed, in its Note, Nicaragua
                    only advanced claims to the Great Corn and Little Corn Islands and to
                    the islands, islets and cays and banks in immediate proximity to the Mos-
                    quito Coast, identifying its area of jurisdiction as only extending to
                    “84º 30´ of the Paris meridian”, which Colombia explains is equivalent to
                    82º 09´ longitude west of Greenwich. Moreover, none of the islands cur-
                    rently in dispute were “militarily occupied, and politically administered”
                    by Nicaragua in 1900.
                       Colombia further argues that Nicaragua failed to protest or to claim
                    rights over Roncador, Quitasueño and Serrana, in dispute between
                    Colombia and the United States ; and that it was only in 1972 that Nica-
                    ragua first advanced claims over some of the features comprised in the
                    Archipelago.

                                                           *
                       87. For its part, Nicaragua states that it has not recognized Colombian
                    sovereignty over the disputed cays. In particular, it notes that the express
                    exclusion of the features of Roncador, Quitasueño and Serrana in the
                    1928 Treaty as a result of the dispute over them between the United States
                    of America and Colombia did not amount to a Nicaraguan renunciation
                    of its claim of sovereignty over them. Nicaragua contends that neither the
                    text of the 1928 Treaty nor the negotiating history supports such an asser-
                    tion. Nicaragua points out that, as soon as it became aware of the nego-
                    tiations concerning Roncador, Quitasueño and Serrana between Colombia
                    and the United States leading to the 1972 Vázquez‑Saccio Treaty, it
                    reserved Nicaragua’s rights over these maritime features.

                                                       *       *
                       88. The Court considers that Nicaragua’s reaction to the Loubet Award
                    provides a measure of support for Colombia’s case. Although that Award
                    expressly referred to Colombian sovereignty over Alburquerque Cays and
                    at least some of the other islands currently in dispute, Nicaragua’s protest

                    38




6 CIJ1034.indb 72                                                                                  7/01/14 12:43

                    659 	       territorial and maritime dispute (judgment)

                    was confined to the Corn Islands and certain features close to the Nicara-
                    guan coast. Nicaragua, by contrast, failed to make any protest with regard
                    to the Award’s treatment of the maritime features which are the subject of
                    the present case. That failure suggests that Nicaragua did not claim sover-
                    eignty over those maritime features at the time of the Award.
                       89. The Court also observes that, in the second paragraph of Article I
                    of the 1928 Treaty, Nicaragua agreed that Roncador, Quitasueño and
                    Serrana should be excluded from the scope of the Treaty on the ground
                    that sovereignty over those features was in dispute between Colombia
                    and the United States of America. The Court considers that this provi-
                    sion, which was not accompanied by any reservation of position on the
                    part of Nicaragua, indicates that, at the time of the conclusion of the
                    Treaty, Nicaragua did not advance any claim to sovereignty over those
                    three features. However, in 1972, there was a change in Nicaragua’s posi-
                    tion on the occasion of the conclusion of the Vázquez‑Saccio Treaty when
                    it laid claim to Roncador, Quitasueño and Serrana.
                       90. The Court considers that although Nicaragua’s conduct falls short
                    of recognition of Colombia’s sovereignty over the maritime features in
                    dispute, it nevertheless affords some support to Colombia’s claim.


                    E. Position taken by third States
                       91. The Court now turns to the evidence said by Colombia to demon-
                    strate recognition of title by third States.

                                                        *       *
                       92. Colombia notes that various reports, memoranda, diplomatic
                    Notes and other correspondence emanating from the British Government
                    confirm that “the British authorities clearly understood not only that the
                    San Andrés Archipelago was considered as a group, from Serranilla and
                    Bajo Nuevo until Alburquerque, but also its appurtenance to Colombia”.
                       Colombia further contends that “[a]ll neighbouring States have recognised
                    Colombia’s sovereignty over the Archipelago, including the cays”. In par-
                    ticular, Colombia refers to its 1976 Treaty with Panama on the Delimitation
                    of Marine and Submarine Areas and Related Matters, to its 1977 Treaty
                    with Costa Rica on Delimitation of Marine and Submarine Areas and Mar-
                    itime Co-operation, to the 1980 Treaty on Delimitation of Marine Areas
                    and Maritime Co-operation between Panama and Costa Rica, to its 1986
                    Treaty with Honduras concerning Maritime Delimitation, to its 1981 and
                    1984 Fishing Agreements with Jamaica, and to its 1993 Maritime Delimita-
                    tion Treaty with Jamaica. Colombia refers to the 1972 Vázquez‑Saccio
                    Treaty as evidence demonstrating recognition by the United States of its
                    claim to sovereignty over Roncador, Quitasueño and Serrana.

                                                            *

                    39




6 CIJ1034.indb 74                                                                                  7/01/14 12:43

                    660 	       territorial and maritime dispute (judgment)

                      93. Nicaragua, for its part, contends that in the 1972 Vázquez‑Saccio
                    Treaty, the United States renounced any claim to sovereignty over the
                    cays but that this renunciation was not in favour of Colombia. Nicaragua
                    adds that when the United States ratified that Treaty, it assured Nicara-
                    gua that it did not understand the Treaty to confer rights or impose obli-
                    gations or prejudice the claims of third States, particularly Nicaragua.


                      94. Nicaragua furthermore asserts that there can be no doubt that any
                    recognition by third States, including those which have signed maritime
                    delimitation treaties with Colombia, is not opposable to Nicaragua.

                                                        *   *
                       95. The Court considers that correspondence emanating from the
                    United Kingdom Government and the colonial administrations in what,
                    at the relevant time, were territories dependent upon the United King-
                    dom, indicates that the United Kingdom regarded Alburquerque, Bajo
                    Nuevo, Roncador, Serrana and Serranilla as appertaining to Colombia
                    on the basis of Colombian sovereignty over San Andrés.
                       The Court notes that the 1972 Vásquez‑Saccio Treaty mentions some
                    of the maritime features in dispute. That Treaty contains no explicit pro-
                    vision to the effect that the United States of America recognized Colom-
                    bian sovereignty over Quitasueño, Roncador or Serrana, although some
                    language in the Treaty could suggest such recognition in so far as Ronca-
                    dor and Serrana were concerned (it was the view of the United States that
                    Quitasueño was not capable of appropriation). However, when Nicara-
                    gua protested, the United States response was to deny that it was taking
                    any position regarding any dispute which might have existed between
                    Colombia and any other State regarding sovereignty over those features.
                       Treaties concluded by Colombia with neighbouring States are compat-
                    ible with Colombia’s claims to islands east of the 82nd meridian but can-
                    not be said to amount to clear recognition of those claims by the other
                    parties to the treaties. In any event these treaties are res inter alios acta
                    with regard to Nicaragua.

                       Taking the evidence of third State practice as a whole, the Court con-
                    siders that, although this practice cannot be regarded as recognition by
                    third States of Colombia’s sovereignty over the maritime features in dis-
                    pute, it affords some measure of support to Colombia’s argument.


                    F. Evidentiary value of maps
                      96. Colombia asserts that in the Colombian official maps published up
                    to the present day, the cays in dispute have always appeared as part of the
                    San Andrés Archipelago and therefore as Colombian. In this regard,

                    40




6 CIJ1034.indb 76                                                                                   7/01/14 12:43

                    661 	       territorial and maritime dispute (judgment)

                    Colombia ascribes special value to two official maps published by its
                    Ministry of Foreign Affairs in 1920 and in 1931, i.e., before and immedi-
                    ately after the conclusion of the 1928 Treaty and the signature of the 1930
                    Protocol. A comparison of these two maps shows that both of them
                    include a legend indicating that the maps depict the Archipelago of San
                    Andrés and Providencia as “belonging to the Republic of Colombia”
                    (Cartela del Archipiélago de San Andrés y Providencia perteneciente a la
                    República de Colombia). Both maps show all the maritime features now
                    in dispute. The difference is that the 1931 map reflects the results of the
                    1928‑1930 agreements concluded between Nicaragua and Colombia. It
                    therefore depicts a line following meridian 82º W, to the left of which is
                    written “REPÚBLICA DE NICARAGUA”.


                       97. Colombia further refers to a number of maps published in third
                    countries, in which the San Andrés Archipelago appears in greater or
                    lesser detail and in which neither the cays in dispute nor any other mari-
                    time features east of the 82º W meridian are indicated as belonging to or
                    claimed by Nicaragua.

                      98. Colombia finally asserts that the maps published by Nicaragua
                    prior to 1980 also show that Nicaragua never considered that the islands
                    and cays of the San Andrés Archipelago — with the exception of the
                    Corn Islands — belonged to it.

                                                       *
                       99. Nicaragua contests the evidentiary value of the maps and charts
                    produced by Colombia. Nicaragua asserts that these maps do not contain
                    any legend making it possible to assess their precise meaning. At most,
                    these maps depict the 82nd meridian as the dividing line between the
                    islands of San Andrés and Providencia and their surrounding islets on the
                    one hand and the Corn Islands on the other.

                                                       *   *
                      100. The Court recalls that,
                         “of themselves, and by virtue solely of their existence, [maps] cannot
                         constitute a territorial title, that is, a document endowed by interna-
                         tional law with intrinsic legal force for the purpose of establishing
                         territorial rights” (Frontier Dispute (Burkina Faso/Republic of Mali),
                         Judgment, I.C.J. Reports 1986, p. 582, para. 54).
                      Moreover, according to the Court’s constant jurisprudence, maps gen-
                    erally have a limited scope as evidence of sovereign title.
                      101. None of the maps published by Nicaragua prior to 1980 (when
                    Nicaragua proclaimed that it was denouncing the 1928 Treaty) show the
                    maritime features in dispute as Nicaraguan. By contrast, Colombian

                    41




6 CIJ1034.indb 78                                                                                  7/01/14 12:43

                    662 	       territorial and maritime dispute (judgment)

                    maps and indeed some maps published by Nicaragua show at least some
                    of the more significant features as belonging to Colombia and none as
                    belonging to Nicaragua.

                      102. The Court considers that, although the map evidence in the pres-
                    ent case is of limited value, it nevertheless affords some measure of sup-
                    port to Colombia’s claim.

                                 3. Conclusion as to Sovereignty over the Islands
                      103. Having considered the entirety of the arguments and evidence put
                    forward by the Parties, the Court concludes that Colombia, and not
                    Nicaragua, has sovereignty over the islands at Alburquerque, Bajo Nuevo,
                    East‑Southeast Cays, Quitasueño, Roncador, Serrana and Serranilla.



                          III. Admissibility of Nicaragua’s Claim for Delimitation
                                      of a Continental Shelf Extending
                                          beyond 200 Nautical Miles

                        104. The Court recalls that in its Application and Memorial, Nicara-
                    gua requested the Court to determine the “single maritime boundary”
                    between the continental shelf areas and exclusive economic zones apper-
                    taining respectively to Nicaragua and Colombia in the form of a median
                    line between the mainland coasts of the two States. In its Counter‑Memo-
                    rial, Colombia contended that the boundary line claimed by Nicaragua
                    was situated in an area in which the latter had no entitlements in view of
                    the fact that the two mainland coasts are more than 400 nautical miles
                    apart.
                        105. In its Reply, Nicaragua contended that, under the provisions of
                    Article 76 of the United Nations Convention on the Law of the
                    Sea (UNCLOS), it has an entitlement extending to the outer edge of the
                    continental margin. Nicaragua thus requested the Court to delimit
                    ­
                    the continental shelf between Nicaragua and Colombia in view of the
                    fact that the natural prolongations of the mainland territories of the
                    ­Parties meet and overlap. Nicaragua explains this change of its claim on
                     the ground that “[o]nce the Court had upheld ‘[Colombia’s] first
                     ­preliminary o­ bjection . . .’ in its Judgment [on Preliminary Objections]
                      of 13 ­December 2007, Nicaragua could only accept that decision and
                      adjust its submissions (and its line of argument) accordingly”. In the
                      course of the hearings, Nicaragua acknowledged that, while the outer
                      edge of the continental margin of the mainland of Colombia did not
                      extend up to 200 nautical miles, Article 76 entitled it to a continental
                      shelf extending to a limit of 200 nautical miles from the baseline from
                      which the breadth of the territorial sea is measured (see sketch‑map
                      No. 2, p. 663).

                    42




6 CIJ1034.indb 80                                                                                  7/01/14 12:43

6 CIJ1034.indb 82
                    43
                                                                                                         JOINT                                12-nautical-mile enclaves around Colombian islands
                                                                                                                                Bajo Nuevo
                                                                                                                                                                                                               663 	


                                                                                    Serranilla          REGIME                                3-nautical-mile enclaves if a feature is found to be Colombian
                                                                   RAS                                   AREA
                                                                NDU   A                                                                       200-nautical-mile limit from Colombian mainland
                                                             HO RAGU
                                                               ICA                                    Colombia / Jamaica
                                                              N                                                                               Outer limit of the continental shelf as claimed by Nicaragua
                         HONDURAS                                                                                                             Line of equal delimitation as claimed by Nicaragua


                                                                       Quitasueño     Serrana

                                                                                                                                  JAMA
                                                                                                                                       ICA
                                                Miskitos                                                                         COL
                                                                                                                                     OMB
                                                                                                                                         IA
                                                 Cays

                                                                                                 Roncador                                                        Sketch-map No. 2:
                                                                  Providencia/
                                                                                                                                                                    Delimitation
                         NICARAGUA                               Santa Catalina                                                                                claimed by Nicaragua
                                                              San Andrés
                                            Little Corn                                                                    COLOMBIA
                                               Island                                                                       PANAMA                           This sketch-map has been prepared
                                                                          East-Southeast Cays
                                                                                                                                                                for illustrative purposes only.

                                        Great Corn         Alburquerque                                                                                      Mercator Projection (12° 30' N)
                                          Island               Cays
                                                                                                                                                                             WGS 84
                                                                                                   CARIBBEAN SEA

                                                             COLOMBIA
                                                            COSTA RICA




                                                                A
                                                               M ICA

                                                             S
                                                             NA R

                                                           CO
                                                           PA TA
                              COSTA

                                     RICA                                                                                                                                   COLOMBIA
                                                                                                                                                                                                               territorial and maritime dispute (judgment)




                                                                                                   PANAMA




7/01/14 12:43

                    664 	        territorial and maritime dispute (judgment)

                       106. In its final submission I (3), Nicaragua requested the Court to
                    define “a continental shelf boundary dividing by equal parts the overlap-
                    ping entitlements to a continental shelf of both Parties”. According to
                    Nicaragua, the subject‑matter of the dispute set out in its final submis-
                    sions is not fundamentally different from that set out in the Application
                    since the purpose of the Application was to request the Court to settle
                    issues of sovereignty and, in the light of that settlement, to delimit the
                    maritime areas between the two States “in accordance with equitable
                    principles and relevant circumstances recognized by general international
                    law as applicable to such a delimitation”.


                                                            *
                       107. For its part, Colombia asserts that in its Reply Nicaragua changed
                    its original request and that the new continental shelf claim was not
                    implicit in the Application nor in the Nicaraguan Memorial. Colombia
                    states that the question of Nicaragua’s entitlement to a continental shelf
                    extending beyond 200 nautical miles (hereinafter referred to as “extended
                    continental shelf”), and the delimitation of that shelf based on geological
                    and geomorphological factors cannot be said to arise directly out of the
                    question that was the subject‑matter of the Application, namely the
                    delimitation of a single maritime boundary based solely on geographical
                    factors. Colombia recalls that the Court has held on a number of occa-
                    sions that a new claim which changes the subject‑matter of the dispute
                    originally submitted is inadmissible. In this regard, Colombia points to a
                    series of additional questions of fact and law that Nicaragua’s new claim
                    would, in its view, require the Court to address. In these circumstances,
                    according to Colombia, Nicaragua’s claim to an extended continental
                    shelf, as well as its request for the Court to delimit on this basis the con-
                    tinental shelf boundary between the Parties, is inadmissible.


                                                        *       *
                       108. The Court observes that, from a formal point of view, the claim
                    made in Nicaragua’s final submission I (3) (requesting the Court to effect
                    a continental shelf boundary dividing by equal parts the overlapping enti-
                    tlements to a continental shelf of both Parties) is a new claim in relation
                    to the claims presented in the Application and the Memorial.

                       109. The Court is not however convinced by Colombia’s contentions
                    that this revised claim transforms the subject‑matter of the dispute
                    brought before the Court. The fact that Nicaragua’s claim to an extended
                    continental shelf is a new claim, introduced in the Reply, does not, in
                    itself, render the claim inadmissible. The Court has held that “the mere
                    fact that a claim is new is not in itself decisive for the issue of admissibil-

                    44




6 CIJ1034.indb 84                                                                                     7/01/14 12:43

                    665 	       territorial and maritime dispute (judgment)

                    ity” (Territorial and Maritime Dispute between Nicaragua and Honduras in
                    the Caribbean Sea (Nicaragua v. Honduras), Judgment, I.C.J. Reports
                    2007 (II), p. 695, para. 110). Rather, “the decisive consideration is
                    the nature of the connection between that claim and the one formulated
                    in the Application instituting proceedings” (Ahmadou Sadio Diallo
                    (Republic of Guinea v. Democratic Republic of the Congo), Judgment,
                    I.C.J. Reports 2010 (II), p. 657, para. 41).
                       110. For this purpose it is not sufficient that there should be a link of
                    a general nature between the two claims. In order to be admissible, a new
                    claim must satisfy one of two alternative tests : it must either be implicit
                    in the Application or must arise directly out of the question which is the
                    subject‑matter of the Application (ibid.).
                       111. The Court notes that the original claim concerned the delimita-
                    tion of the exclusive economic zone and of the continental shelf between
                    the Parties. In particular, the Application defined the dispute as “a group
                    of related legal issues subsisting between the Republic of Nicaragua and
                    the Republic of Colombia concerning title to territory and maritime
                    delimitation”. In the Court’s view, the claim to an extended continental
                    shelf falls within the dispute between the Parties relating to maritime
                    delimitation and cannot be said to transform the subject‑matter of that
                    dispute. Moreover, it arises directly out of that dispute. What has changed
                    is the legal basis being advanced for the claim (natural prolongation
                    rather than distance as the basis for a continental shelf claim) and the
                    solution being sought (a continental shelf delimitation as opposed to a
                    single maritime boundary), rather than the subject‑matter of the dispute.
                    The new submission thus still concerns the delimitation of the continental
                    shelf, although on different legal grounds.


                       112. The Court concludes that the claim contained in final submis­
                    sion I (3) by Nicaragua is admissible. The Court further notes that in decid­
                    ing on the admissibility of the new claim, the Court is not addressing
                    the issue of the validity of the legal grounds on which it is based.



                         IV. Consideration of Nicaragua’s Claim for Delimitation
                                    of a Continental Shelf Extending
                                        beyond 200 Nautical Miles

                      113. The Court now turns to the question whether it is in a position to
                    determine “a continental shelf boundary dividing by equal parts the over-
                    lapping entitlements to a continental shelf of both Parties” as requested
                    by Nicaragua in its final submission I (3).


                                                        *   *
                    45




6 CIJ1034.indb 86                                                                                   7/01/14 12:43

                    666 	        territorial and maritime dispute (judgment)

                       114. The Parties agree that, since Colombia is not a party to UNCLOS,
                    only customary international law may apply in respect to the maritime
                    delimitation requested by Nicaragua. The Parties further agree that the
                    applicable law in the present case is customary international law reflected
                    in the case law of this Court, the International Tribunal for the Law of
                    the Sea (ITLOS) and international arbitral courts and tribunals. The Par-
                    ties further agree that the relevant provisions of UNCLOS concerning the
                    baselines of a coastal State and its entitlement to maritime zones, the
                    definition of the continental shelf and the provisions relating to the delim-
                    itation of the exclusive economic zone and the continental shelf reflect
                    customary international law.
                       115. The Parties agree that coastal States have ipso facto and ab initio
                    rights to the continental shelf. However, Nicaragua and Colombia dis-
                    agree about the nature and content of the rules governing the entitlements
                    of coastal States to a continental shelf beyond 200 nautical miles from the
                    baselines from which the breadth of the territorial sea is measured.
                       116. Nicaragua states that the provisions of Article 76, paragraphs 1
                    to 7, relating to the definition of the continental shelf and to the determi-
                    nation of the outer limits of the continental shelf beyond 200 nautical
                    miles, have the status of customary international law.
                       117. While Colombia accepts that paragraph 1 of Article 76 reflects
                    customary international law, it asserts that “there is no evidence of State
                    practice indicating that the provisions of paragraphs 4 to 9 of Article 76
                    [of UNCLOS] are considered to be rules of customary international law”.
                    
                       118. The Court notes that Colombia is not a State party to UNCLOS
                    and that, therefore, the law applicable in the case is customary interna-
                    tional law. The Court considers that the definition of the continental shelf
                    set out in Article 76, paragraph 1, of UNCLOS forms part of customary
                    international law. At this stage, in view of the fact that the Court’s task is
                    limited to the examination of whether it is in a position to carry out a
                    continental shelf delimitation as requested by Nicaragua, it does not need
                    to decide whether other provisions of Article 76 of UNCLOS form part
                    of customary international law.

                                                        *   *
                       119. Nicaragua asserts that the existence of a continental shelf is essen-
                    tially a question of fact. Nicaragua argues that the natural prolongation of
                    its landmass seawards is constituted by the “Nicaraguan Rise”, which is “a
                    shallow area of continental crust extending from Nicaragua to Jamaica”
                    that represents the natural prolongation of Nicaragua’s territory and over-
                    laps with Colombia’s entitlement to a continental shelf of 200 nautical
                    miles generated by its mainland coast.
                       120. Nicaragua notes that, in accordance with Article 76, paragraph 8,
                    of UNCLOS, any State party which intends to delineate the outer limits
                    of its continental shelf where it extends beyond 200 nautical miles must

                    46




6 CIJ1034.indb 88                                                                                    7/01/14 12:43

                    667 	       territorial and maritime dispute (judgment)

                    submit relevant information to the Commission on the Limits of the Con-
                    tinental Shelf (hereinafter the “Commission”). The Commission will
                    review the data and make recommendations. The limits established by a
                    coastal State on the basis of these recommendations are final and binding.
                    Nicaragua recalls that in May 2000 it ratified UNCLOS, and that in
                    April 2010, within the ten‑year deadline, it submitted “Preliminary Infor-
                    mation” to the Secretary‑General of the United Nations (in accordance
                    with the requirements established by the Meeting of the States parties to
                    UNCLOS) indicative of the limits of the continental shelf. Such Prelimi-
                    nary Information does not prejudice a full submission, and will not be
                    considered by the Commission. According to Nicaragua, the basic techni-
                    cal and other preparatory work that is required in order for it to make a
                    full submission is well advanced. Nicaragua asserts that it has established
                    the outer limit of its continental shelf beyond 200 nautical miles on the
                    basis of available public domain datasets and intends to acquire addi-
                    tional survey data in order to complete the information to be submitted
                    to the Commission in accordance with Article 76 of UNCLOS and the
                    Scientific and Technical Guidelines of the Commission.


                      121. Nicaragua also maintains that its entitlement to continental shelf
                    beyond 200 nautical miles extends into areas within 200 nautical miles of
                    Colombia’s coasts and that, under Article 76, paragraph 1, of UNCLOS,
                    an entitlement to continental shelf based on the distance criterion does
                    not take precedence over an entitlement based on the criterion of natural
                    prolongation.

                                                         *
                       122. According to Colombia, Nicaragua’s request for continental shelf
                    delimitation is unfounded because there are no areas of extended conti-
                    nental shelf within this part of the Caribbean Sea given that there are no
                    maritime areas that lie more than 200 nautical miles from the nearest land
                    territory of the coastal States. Colombia contends that Nicaragua’s pur-
                    ported rights to the extended continental shelf out to the outer edge of the
                    continental margin beyond 200 nautical miles have never been recognized
                    or even submitted to the Commission. According to Colombia, the infor-
                    mation provided to the Court, which is based on the “Preliminary Infor-
                    mation” submitted by Nicaragua to the Commission, is “woefully
                    deficient”. Colombia emphasizes that the “Preliminary Information” does
                    not fulfil the requirements for the Commission to make recommenda-
                    tions, and therefore Nicaragua has not established any entitlement to an
                    extended continental shelf. That being the case, Colombia asserts that
                    Nicaragua cannot merely assume that it possesses such rights in this case
                    or ask the Court to proceed to a delimitation “based on rudimentary and
                    incomplete technical information”.


                    47




6 CIJ1034.indb 90                                                                                  7/01/14 12:43

                    668 	        territorial and maritime dispute (judgment)

                       123. Colombia maintains that a State’s entitlement based on the dis-
                    tance criterion always takes precedence over another State’s entitlement
                    based on natural prolongation beyond 200 nautical miles. Colombia fur-
                    ther contends that Article 76 of UNCLOS does not enable States by
                    means of outer continental shelf submissions, and particularly ones that
                    have not followed the procedures of the Convention, to encroach on
                    other States’ 200‑mile limits.
                       124. Colombia adds that the Commission will not consider any extended
                    continental shelf submissions unless neighbouring States with potential
                    claims in the area consent. Thus, if a neighbouring State does not give its
                    consent, the Commission will take no action with the result that a State
                    will not have established extended continental shelf limits that are final
                    and binding. Colombia recalls that such limits, in any event, are without
                    prejudice to questions of delimitation and would not be opposable to
                    Colombia.

                                                        *   *
                       125. The Court begins by noting that the jurisprudence which has been
                    referred to by Nicaragua in support of its claim for continental shelf delim-
                    itation involves no case in which a court or a tribunal was requested to
                    determine the outer limits of a continental shelf beyond 200 nautical miles.
                       Nicaragua relies on the judgment of 14 March 2012 rendered by ITLOS
                    in the Dispute concerning Delimitation of the Maritime Boundary between
                    Bangladesh and Myanmar in the Bay of Bengal (Bangladesh/Myanmar),
                    Judgment of 14 March 2012, ITLOS, pp. 1‑151 [hereinafter Bay of Bengal
                    case]. ITLOS in this judgment did not, however, determine the outer limits
                    of the continental shelf beyond 200 nautical miles. The Tribunal extended
                    the line of the single maritime boundary beyond the 200‑nautical‑mile limit
                    until it reached the area where the rights of third States may be affected
                    (Judgment of 14 March 2012, para. 462). In doing so, the Tribunal under-
                    lined that, in view of the fact that a thick layer of sedimentary rocks covers
                    practically the entire floor of the Bay of Bengal, the Bay presents a unique
                    situation and that this fact had been acknowledged in the course of nego-
                    tiations at the Third United Nations Conference on the Law of the Sea
                    (ibid., paras. 444‑446).
                       The Court emphasizes that both parties in the Bay of Bengal case were
                    States parties to UNCLOS and had made full submissions to the Com-
                    mission (see ibid., para. 449) and that the Tribunal’s ruling on the delimi-
                    tation of the continental shelf in accordance with Article 83 of UNCLOS
                    does not preclude any recommendation by the Commission as to the
                    outer limits of the continental shelf in accordance with Article 76, para-
                    graph 8, of the Convention. ITLOS further noted that a “clear distinc-
                    tion” exists under UNCLOS between the delimitation of continental shelf
                    and the delineation of its outer limits (ibid., paras. 376‑394).

                      126. In the case concerning Territorial and Maritime Dispute between

                    48




6 CIJ1034.indb 92                                                                                    7/01/14 12:43

                    669 	       territorial and maritime dispute (judgment)

                    Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Honduras),
                    the Court stated that “any claim of continental shelf rights beyond
                    200 miles [by a State party to UNCLOS] must be in accordance with
                    Article 76 of UNCLOS and reviewed by the Commission on the Limits of
                    the Continental Shelf established thereunder” (I.C.J. Reports 2007 (II),
                    p. 759, para. 319). The Court recalls that UNCLOS, according to its Pre-
                    amble, is intended to establish “a legal order for the seas and oceans
                    which will facilitate international communication, and will promote the
                    peaceful uses of the seas and oceans, the equitable and efficient utilization
                    of their resources”. The Preamble also stresses that “the problems of
                    ocean space are closely interrelated and need to be considered as a whole”.
                    Given the object and purpose of UNCLOS, as stipulated in its Preamble,
                    the fact that Colombia is not a party thereto does not relieve Nicaragua
                    of its obligations under Article 76 of that Convention.

                       127. The Court observes that Nicaragua submitted to the Commission
                    only “Preliminary Information” which, by its own admission, falls short
                    of meeting the requirements for information on the limits of the continen-
                    tal shelf beyond 200 nautical miles which “shall be submitted by the
                    coastal State to the Commission” in accordance with paragraph 8 of Arti-
                    cle 76 of UNCLOS (see paragraph 120 above). Nicaragua provided the
                    Court with the annexes to this “Preliminary Information” and in the
                    course of the hearings it stated that the “Preliminary Information” in its
                    entirety was available on the Commission’s website and provided the nec-
                    essary reference.
                       128. The Court recalls that in the second round of oral argument,
                    Nicaragua stated that it was “not asking [the Court] for a definitive ruling
                    on the precise location of the outer limit of Nicaragua’s continental
                    shelf”. Rather, it was “asking [the Court] to say that Nicaragua’s conti-
                    nental shelf entitlement is divided from Colombia’s continental shelf enti-
                    tlement by a delimitation line which has a defined course”. Nicaragua
                    suggested that “the Court could make that delimitation by defining the
                    boundary in words such as ‘the boundary is the median line between the
                    outer edge of Nicaragua’s continental shelf fixed in accordance with
                    UNCLOS Article 76 and the outer limit of Colombia’s 200‑mile zone”’.
                    This formula, Nicaragua suggested, “does not require the Court to deter-
                    mine precisely where the outer edge of Nicaragua’s shelf lies”. The outer
                    limits could be then established by Nicaragua at a later stage, on the basis
                    of the recommendations of the Commission.
                       129. However, since Nicaragua, in the present proceedings, has not
                    established that it has a continental margin that extends far enough to
                    overlap with Colombia’s 200‑nautical‑mile entitlement to the continental
                    shelf, measured from Colombia’s mainland coast, the Court is not in a
                    position to delimit the continental shelf boundary between Nicaragua and
                    Colombia, as requested by Nicaragua, even using the general formulation
                    proposed by it.
                       130. In view of the above, the Court need not address any other argu-

                    49




6 CIJ1034.indb 94                                                                                   7/01/14 12:43

                    670 	       territorial and maritime dispute (judgment)

                    ments developed by the Parties, including the argument as to whether a
                    delimitation of overlapping entitlements which involves an extended con-
                    tinental shelf of one party can affect a 200‑nautical‑mile entitlement to the
                    continental shelf of another party.

                      131. The Court concludes that Nicaragua’s claim contained in its final
                    submission I (3) cannot be upheld.


                                             V. Maritime Boundary

                                        1. The Task Now before the Court
                       132. In light of the decision it has taken regarding Nicaragua’s final
                    submission I (3) (see paragraph 131 above), the Court must consider what
                    maritime delimitation it is to effect. Leaving out of account any Nicara-
                    guan claims to a continental shelf beyond 200 nautical miles means that
                    there can be no question of determining a maritime boundary between
                    the mainland coasts of the Parties, as these are significantly more than
                    400 nautical miles apart. There is, however, an overlap between Nicara-
                    gua’s entitlement to a continental shelf and exclusive economic zone
                    extending to 200 nautical miles from its mainland coast and adjacent
                    islands and Colombia’s entitlement to a continental shelf and exclusive
                    economic zone derived from the islands over which the Court has held
                    that Colombia has sovereignty (see paragraph 103 above).


                      133. The present case was brought before the Court by the Application
                    of Nicaragua, not by special agreement between the Parties, and there has
                    been no counter‑claim by Colombia. It is, therefore, to the Nicaraguan
                    Application and Nicaragua’s submissions that it is necessary to turn in
                    order to determine what the Court is called upon to decide. In its Appli-
                    cation, Nicaragua asked the Court
                         “to determine the course of the single maritime boundary between the
                         areas of continental shelf and exclusive economic zone appertaining
                         respectively to Nicaragua and Colombia, in accordance with equita-
                         ble principles and relevant circumstances recognized by general inter-
                         national law as applicable to such a delimitation of a single maritime
                         boundary”.
                    This request was clearly broad enough to encompass the determination of
                    a boundary between the continental shelf and exclusive economic zone
                    generated by the Nicaraguan mainland and adjacent islands and the vari-
                    ous maritime entitlements appertaining to the Colombian islands.

                       134. In its Reply, however, Nicaragua amended its submissions. In its
                    final submissions, as has been seen, it sought not a single maritime bound-

                    50




6 CIJ1034.indb 96                                                                                   7/01/14 12:43

                    671 	             territorial and maritime dispute (judgment)

                    ary but the delimitation of a continental shelf boundary between the two
                    mainland coasts. Nevertheless, Nicaragua’s final submissions at the end
                    of the oral phase also asked the Court to adjudge and declare that

                         “(4) The islands of San Andrés and Providencia and Santa Catalina
                              be enclaved and accorded a maritime entitlement of 12 nautical
                              miles, this being the appropriate equitable solution justified by the
                              geographical and legal framework.

                          (5) The equitable solution for any cay, that might be found to be
                              Colombian, is to delimit a maritime boundary by drawing a
                              3‑nautical‑mile enclave around them.”

                    These submissions call upon the Court to effect a delimitation between
                    the maritime entitlements of the Colombian islands and the continental
                    shelf and exclusive economic zone of Nicaragua. That this is what the
                    Court is asked to do is confirmed by the statement made by the Agent of
                    Nicaragua in opening the oral proceedings :
                            “On a substantive level, Nicaragua originally requested of the
                          Court, and continues to so request, that all maritime areas of Nica-
                          ragua and Colombia be delimited on the basis of international law ;
                          that is, in a way that guarantees to the Parties an equitable result.

                          �����������������������������������������������������������������������������������������������������������������
                              But whatever method or procedure is adopted by the Court to effect
                          the delimitation, the aim of Nicaragua is that the decision leaves no
                          more maritime areas pending delimitation between Nicaragua and
                          Colombia. This was and is the main objective of Nicaragua since it
                          filed its Application in this case.” (See sketch‑map No. 2, p. 663.)
                       135. Colombia, for its part, has requested that the delimitation of the
                    exclusive economic zone and the continental shelf between Nicaragua and
                    Colombia be effected by a single maritime boundary, constructed as a median
                    line between Nicaraguan fringing islands and the islands of the San Andrés
                    Archipelago (see sketch‑map No. 3 : Delimitation claimed by Colombia,
                    p. 672).
                       136. As the Court held in the Continental Shelf (Libyan Arab Jama‑
                    hiriya/Malta) case, “[t]he Court must not exceed the jurisdiction con-
                    ferred upon it by the Parties, but it must also exercise that jurisdiction to
                    its full extent” (Judgment, I.C.J. Reports 1985, p. 23, para. 19). Notwith-
                    standing its decision regarding Nicaragua’s final submission I (3) (para-
                    graph 131 above), it is still called upon to effect a delimitation between
                    the maritime entitlements of Colombia and the continental shelf and
                    exclusive economic zone of Nicaragua within 200 nautical miles of the
                    Nicaraguan coast.


                    51




6 CIJ1034.indb 98                                                                                                                              7/01/14 12:43

                     672 	          territorial and maritime dispute (judgment)
                                                                     - 68 -




                              Outline of a bank


                                                                                                                             JOINT
                                                                                                                Serranilla REGIME
                                                                                                                             AREA
                                                                        RAS
                                                                   ND U
                                                                                                                         Colombia / Jamaica
                                                                           A
                                                                 HO RAGU
                                                                     A
                                                                 NIC


                     HONDURAS
                                                    Edinburgh
                                                      Reef
                                                       Muerto
                                                        Cay
                                                  Miskitos                          Quitasueño
                                                   Cays                                                       Serrana


                                                    Ned Thomas
                                                        Cay


                                                                                                           Roncador




                                        Roca                                    Providencia/
                     NICARAGUA          Tyra                                   Santa Catalina




                                                                               San Andrés
                                             Little Corn
                                                                                     East-Southeast Cays
                                                Island


                                            Great Corn            Alburquerque
                                              Island                  Cays


                                                                                                CARIBBEAN
                                                                                                   SEA
                                                                                                   COLOMBIA
                                                                                                    PANAMA
                                                                   COLOMBIA
                                                                   COSTA RICA


                                                                                        Sketch-map No. 3:
                                                                          A
                                                                   NA RIC




                                                                                                Delimitation
                                                                        A
                                                                 PA TA
                                                                      M
                                                                    S
                                                                 CO




                                                                                      claimed by Colombia
                          COSTA RICA                                                This sketch-map has been prepared
                                                                                       for illustrative purposes only.
                                                                                    Mercator Projection (12° 30' N)
                                                                                                  WGS 84


                                                                                                              PANAMA




                     52




6 CIJ1034.indb 100                                                                                                                            7/01/14 12:43

                     673 	         territorial and maritime dispute (judgment)

                                                  2. Applicable Law
                        137. The Court must, therefore, determine the law applicable to this
                     delimitation. The Court has already noted (paragraph 114 above) that,
                     since Colombia is not party to UNCLOS, the Parties agree that the appli-
                     cable law is customary international law.
                        138. The Parties are also agreed that several of the most important
                     provisions of UNCLOS reflect customary international law. In particu-
                     lar, they agree that the provisions of Articles 74 and 83, on the delimita-
                     tion of the exclusive economic zone and the continental shelf, and
                     Article 121, on the legal régime of islands, are to be considered declara-
                     tory of customary international law.

                       Article 74, entitled “Delimitation of the exclusive economic zone
                     between States with opposite or adjacent coasts”, provides that :
                          “1. The delimitation of the exclusive economic zone between States
                              with opposite or adjacent coasts shall be effected by agreement
                              on the basis of international law, as referred to in Article 38 of
                              the Statute of the International Court of Justice, in order to
                              achieve an equitable solution.
                           2. If no agreement can be reached within a reasonable period of
                              time, the States concerned shall resort to the procedures provided
                              for in Part XV.
                           3. Pending agreement as provided for in paragraph 1, the States
                              concerned, in a spirit of understanding and co-operation, shall
                              make every effort to enter into provisional arrangements of a
                              practical nature and, during this transitional period, not to jeop-
                              ardize or hamper the reaching of the final agreement. Such
                              arrangements shall be without prejudice to the final delimitation.
                              
                           4. Where there is an agreement in force between the States con-
                              cerned, questions relating to the delimitation of the exclusive eco-
                              nomic zone shall be determined in accordance with the provisions
                              of that agreement.”
                        Article 83, entitled “Delimitation of the continental shelf between
                     States with opposite or adjacent coasts”, is in the same terms as Arti-
                     cle 74, save that where Article 74, paragraphs (1) and (4), refer to the
                     exclusive economic zone, the corresponding paragraphs in Article 83 refer
                     to the continental shelf.
                        Article 121, entitled “Regime of islands”, provides that :
                          “1. An island is a naturally formed area of land, surrounded by water,
                              which is above water at high tide.
                           2. Except as provided for in paragraph 3, the territorial sea, the
                              contiguous zone, the exclusive economic zone and the continental
                              shelf of an island are determined in accordance with the provi-
                              sions of this Convention applicable to other land territory.

                     53




6 CIJ1034.indb 102                                                                                   7/01/14 12:43

                     674 	        territorial and maritime dispute (judgment)

                          3. Rocks which cannot sustain human habitation or economic life
                               of their own shall have no exclusive economic zone or continental
                               shelf.”
                        139. The Court has recognized that the principles of maritime delimi-
                     tation enshrined in Articles 74 and 83 reflect customary international law
                     (Maritime Delimitation and Territorial Questions between Qatar and Bah‑
                     rain (Qatar v. Bahrain), Merits, Judgment, I.C.J. Reports 2001, p. 91,
                     paras. 167 et seq.). In the same case it treated the legal definition of an
                     island embodied in Article 121, paragraph 1, as part of customary inter-
                     national law (ibid., p. 91, para. 167 and p. 99, para. 195). It reached the
                     same conclusion as regards Article 121, paragraph 2 (ibid., p. 97,
                     para. 185). The Judgment in the Qatar v. Bahrain case did not specifically
                     address paragraph 3 of Article 121. The Court observes, however, that
                     the entitlement to maritime rights accorded to an island by the provisions
                     of paragraph 2 is expressly limited by reference to the provisions of para-
                     graph 3. By denying an exclusive economic zone and a continental shelf
                     to rocks which cannot sustain human habitation or economic life of their
                     own, paragraph 3 provides an essential link between the long‑established
                     principle that “islands, regardless of their size,... enjoy the same status,
                     and therefore generate the same maritime rights, as other land territory”
                     (ibid.) and the more extensive maritime entitlements recognized in
                     UNCLOS and which the Court has found to have become part of cus-
                     tomary international law. The Court therefore considers that the legal
                     régime of islands set out in UNCLOS Article 121 forms an indivisible
                     régime, all of which (as Colombia and Nicaragua recognize) has the sta-
                     tus of customary international law.


                                                  3. Relevant Coasts
                        140. It is well established that “[t]he title of a State to the continental
                     shelf and to the exclusive economic zone is based on the principle that the
                     land dominates the sea through the projection of the coasts or the coastal
                     fronts” (Maritime Delimitation in the Black Sea (Romania v. Ukraine),
                     Judgment, I.C.J. Reports 2009, p. 89, para. 77). As the Court stated in the
                     North Sea Continental Shelf (Federal Republic of Germany/Denmark ;
                     Federal Republic of Germany/Netherlands) cases, “the land is the legal
                     source of the power which a State may exercise over territorial extensions
                     to seaward” (Judgment, I.C.J. Reports 1969, p. 51, para. 96). Similarly, in
                     the Continental Shelf (Tunisia/Libyan Arab Jamahiriya) case, the Court
                     observed that “the coast of the territory of the State is the decisive factor
                     for title to submarine areas adjacent to it” (Application for Permission to
                     Intervene, Judgment, I.C.J. Reports 1982, p. 61, para. 73).
                        141. The Court will, therefore, begin by determining what are the rel-
                     evant coasts of the Parties, namely, those coasts the projections of which
                     overlap, because the task of delimitation consists in resolving the overlap-
                     ping claims by drawing a line of separation between the maritime areas

                     54




6 CIJ1034.indb 104                                                                                    7/01/14 12:43

                     675 	        territorial and maritime dispute (judgment)

                     concerned. As the Court explained in the Maritime Delimitation in the
                     Black Sea (Romania v. Ukraine) case :
                             “The role of relevant coasts can have two different though closely
                          related legal aspects in relation to the delimitation of the continental
                          shelf and the exclusive economic zone. First, it is necessary to identify
                          the relevant coasts in order to determine what constitutes in the spe-
                          cific context of a case the overlapping claims to these zones. Second,
                          the relevant coasts need to be ascertained in order to check, in the
                          third and final stage of the delimitation process, whether any dispro-
                          portionality exists in the ratios of the coastal length of each State and
                          the maritime areas falling either side of the delimitation line.” (Judg‑
                          ment, I.C.J. Reports 2009, p. 89, para. 78.)

                       142. The Court will first briefly set out the positions of the Parties regard-
                     ing their respective coasts (see sketch‑maps No. 4 and 5, pp. 676 and 677).

                     A. The Nicaraguan relevant coast
                        143. Nicaragua maintains that its relevant coast comprises its entire main-
                     land coast in the Caribbean together with the islands which it considers to
                     be “an integral part of the mainland coast of Nicaragua”. In this context, it
                     principally refers to the Corn Islands in the south and the Miskitos Cays in
                     the north (see paragraph 21). The latter are located within 10 nautical miles
                     of the coast. The former are located approximately 26 nautical miles from
                     the coast but Nicaragua maintains that the presence of a number of smaller
                     islets and cays between the Corn Islands and the mainland means that there
                     is a continuous belt of territorial sea between the islands and the mainland.
                        Employing, for these purposes, a straight line from the northern bound-
                     ary with Honduras to the southern boundary with Costa Rica, Nicaragua
                     estimates the length of its relevant coast as 453 km. Alternatively, Nicara-
                     gua estimates the length of the relevant coast, if one follows its natural
                     configuration, as 701 km.

                                                             *
                        144. Although Colombia appeared at one point to suggest that the rele-
                     vant Nicaraguan coast was confined to the east‑facing coasts of the islands,
                     since it is from these islands that the Nicaraguan entitlement to a 200‑nauti-
                     cal‑mile continental shelf and exclusive economic zone would be measured,
                     in its pleadings as a whole, Colombia accepts that the relevant Nicaraguan
                     coast comprises the mainland coast of Nicaragua and the Nicaraguan
                     islands. Colombia accepts that this coast has a length of 453 km, if the
                     straight line system is used. If, however, the Nicaraguan coast is measured
                     in a way which takes full account of its natural configuration, Colombia
                     maintains that the maximum length of that coast is 551 km and not the
                     701 km suggested by Nicaragua.
                                                          *   *
                     55




6 CIJ1034.indb 106                                                                                      7/01/14 12:43

6 CIJ1034.indb 108
                     56
                                                                                                         JOINT                                              Nicaragua's relevant coast
                                                                                                                                                                                         676 	


                                                                                    Serranilla          REGIME
                                                                                                                                Bajo Nuevo
                                                                    RAS                                                                                     Colombia's relevant coast
                                                                 NDU   A                                 AREA
                                                             HO RAGU
                                                                ICA                                   Colombia / Jamaica
                                                              N
                          HONDURAS

                                                                       Quitasueño     Serrana

                                                                                                                                  JAMA
                                                                                                                                       ICA
                                                 Miskitos                                                                        COL
                                                                                                                                     OMB
                                                                                                                                         IA
                                                  Cays
                                                                                                                                                Sketch-map No. 4:
                                                                                                 Roncador                                     The relevant coasts and
                                                                  Providencia/
                                                                                                                                                 the relevant area
                          NICARAGUA                              Santa Catalina                                                               according to Nicaragua
                                                              San Andrés
                                             Little Corn                                                                   COLOMBIA
                                                Island                                                                      PANAMA            This sketch-map has been prepared
                                                                           East-Southeast Cays
                                                                                                                                                 for illustrative purposes only.
                                                                                                                                               The enlargements of the islands,
                                         Great Corn         Alburquerque                                                                           shown in the boxed areas,
                                           Island               Cays                                                                               are not to the same scale.

                                                                                                   CARIBBEAN SEA                              Mercator Projection (12° 30' N)
                                                                                                                                                          WGS 84
                                                              COLOMBIA
                                                             COSTA RICA




                                                                 A
                                                                M CA

                                                              S
                                                              NA RI

                                                            CO
                                                            PA TA
                               COSTA

                                      RICA                                                                                                                COLOMBIA
                                                                                                                                                                                         territorial and maritime dispute (judgment)




                                                                                                   PANAMA




7/01/14 12:43

6 CIJ1034.indb 110
                     57
                                                                                                                                                                                                    677 	


                                                                                                           JOINT                                              Nicaragua's relevant coast
                                                                                      Serranilla          REGIME
                                                                                                                                  Bajo Nuevo
                                                                     RAS                                                                                      Colombia's relevant coast
                                                                 NDU    A                                  AREA
                                                              HO RAGU
                                                                  A                                     Colombia / Jamaica
                                                               NIC
                          HONDURAS

                                                                         Quitasueño     Serrana

                                                                                                                                    JAMA
                                                                                                                                         ICA
                                                 Miskitos                                                                          COL
                                                                                                                                       OMB
                                                                                                                                           IA     Sketch-map No. 5:
                                                  Cays

                                                                                                   Roncador
                                                                                                                                                The relevant coasts and
                                                                                                                                                   the relevant area
                                                                   Providencia/                                                                 according to Colombia
                          NICARAGUA                               Santa Catalina
                                                               San Andrés
                                             Little Corn                                                                     COLOMBIA           This sketch-map has been prepared
                                                Island                                                                        PANAMA               for illustrative purposes only.
                                                                            East-Southeast Cays
                                                                                                                                                 The enlargements of the islands,
                                                                                                                                                                                           - 74 -




                                                                                                                                                     shown in the boxed areas,
                                         Great Corn         Alburquerque                                                                             are not to the same scale.
                                           Island               Cays
                                                                                                                                                Mercator Projection (12° 30' N)
                                                                                                     CARIBBEAN SEA                                          WGS 84

                                                              COLOMBIA
                                                             COSTA RICA




                                                                  A
                                                                 M ICA

                                                               S
                                                              NA R

                                                            CO
                                                            PA TA
                               COSTA

                                      RICA                                                                                                                  COLOMBIA
                                                                                                                                                                                                    territorial and maritime dispute (judgment)




                                                                                                     PANAMA




7/01/14 12:43

                     678 	       territorial and maritime dispute (judgment)

                        145. The Court considers that the relevant Nicaraguan coast is the
                     whole coast which projects into the area of overlapping potential entitle-
                     ments and not simply those parts of the coast from which the 200‑nauti-
                     cal‑mile entitlement will be measured. With the exception of the short
                     stretch of coast near Punta de Perlas, which faces due south and thus
                     does not project into the area of overlapping potential entitlements, the
                     relevant coast is, therefore, the entire mainland coast of Nicaragua (see
                     sketch‑map No. 6, p. 681). Taking the general direction of this coast, its
                     length is approximately 531 km. The Court also considers that Nicara-
                     gua’s entitlement to a 200‑nautical‑mile continental shelf and exclusive
                     economic zone has to be measured from the islands fringing the Nicara-
                     guan coast. The east‑facing coasts of the Nicaraguan islands are parallel
                     to the mainland and do not, therefore, add to the length of the relevant
                     coast, although they contribute to the baselines from which Nicaragua’s
                     entitlement is measured (see below, paragraph 201).


                     B. The Colombian relevant coast
                        146. There is a more marked difference between the Parties regarding
                     what constitutes the relevant Colombian coast. Nicaragua’s position is
                     that it is the part of the mainland coast of Colombia which faces west and
                     north‑west. Nicaragua advanced that position in connection with its ini-
                     tial claim for a single maritime boundary following the median line
                     between the two mainland coasts. It maintains this position in connection
                     with its current claim for a continental shelf boundary between the outer
                     limit of the extended continental shelf which it claims and the continental
                     shelf entitlement generated by the Colombian mainland. Nicaragua
                     argues, in the alternative, that, if the Court were to hold that it was not
                     possible to address the delimitation of the continental shelf beyond
                     200 nautical miles, then the relevant Colombian coast would be that of
                     the islands of San Andrés, Providencia and Santa Catalina. It maintains,
                     however, that only the west‑facing coasts of those islands should be con-
                     sidered as the relevant coast, since only they project towards Nicaragua,
                     and to treat the other coasts of the islands as part of the relevant coast
                     would constitute a form of double counting. Nevertheless, Nicaragua
                     contends that the area of overlapping entitlements extends all the way
                     from the Nicaraguan coast to a line 200 nautical miles from the baselines
                     of that coast.
                        147. Nicaragua estimates the total length of the west‑facing coasts of
                     the islands of San Andrés, Providencia and Santa Catalina as 21 km. So
                     far as the other maritime features are concerned, Nicaragua maintains
                     that they should not be counted as part of the relevant coast and that, in
                     any event, they are so small that the combined length of their west‑facing
                     coasts would be no more than 1 km.

                                                         *
                     58




6 CIJ1034.indb 112                                                                                 7/01/14 12:43

                     679 	        territorial and maritime dispute (judgment)

                         148. Colombia’s position is that its mainland coast is irrelevant because
                     it is more than 400 nautical miles from Nicaragua’s coast and thus cannot
                     generate maritime entitlements which overlap with those of Nicaragua.
                     Colombia maintains that the relevant Colombian coast is that of the
                     Colombian islands. Its position about what part of those coasts is to be
                     taken into account, however, is closely bound up with its view of what
                     constitutes the relevant area (a subject which the Court considers below
                     in paragraphs 155‑166). Colombia’s initial position is that the relevant
                     area in which the Court is called upon to effect a delimitation between
                     overlapping entitlements is located between the west‑facing coasts of the
                     islands and the Nicaraguan mainland and islands, so that only the
                     west‑facing coasts of the Colombian islands would be relevant. However,
                     Colombia argues, in the alternative, that if the area of overlapping entitle-
                     ments includes the area to the east of the islands, extending as far as the
                     line 200 nautical miles from the Nicaraguan baselines, then the entire
                     coasts of the Colombian islands should be counted, since islands radiate
                     maritime entitlement in all directions.

                        149. Colombia estimates the overall coastline of San Andrés, Provi-
                     dencia and Santa Catalina at 61.2 km. It also maintains that the coasts of
                     the cays immediately adjacent to those three islands (Hayne’s Cay, Rock
                     Cay and Johnny Cay, adjacent to San Andrés, and Basalt Cay, Palma
                     Cay, Cangrejo Cay and Low Cay, adjacent to Providencia and Santa
                     Catalina) are also relevant, thus adding a further 2.9 km. In addition,
                     Colombia contends that the coastlines of Alburquerque (1.35 km),
                     East‑Southeast Cays (1.89 km), Roncador (1.35 km), Serrana (2.4 km),
                     Serranilla (2.9 km) and Bajo Nuevo (0.4 km) are relevant, giving a total
                     of 74.39 km. At certain stages during the hearings, Colombia also sug-
                     gested that the coast of Quitasueño, calculated by a series of straight lines
                     joining the features that Colombia claims are above water at high tide,
                     constitutes part of Colombia’s relevant coast.



                                                         *   *
                        150. The Court recalls that, in order for a coast to be regarded as relevant
                     for the purpose of a delimitation, it “must generate projections which over-
                     lap with projections from the coast of the other Party” (Maritime Delimita‑
                     tion in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009,
                     p. 97, para. 99) and that, in consequence, “the submarine extension of any
                     part of the coast of one Party which, because of its geographic situation,
                     cannot overlap with the extension of the coast of the other, is to be excluded
                     from further consideration” (Continental Shelf (Tunisia/Libyan Arab Jama‑
                     hiriya), Judgment, I.C.J. Reports 1982, p. 61, para. 75).
                        151. In view of the Court’s decision regarding Nicaragua’s claim to a
                     continental shelf on the basis of natural prolongation (see paragraph 131

                     59




6 CIJ1034.indb 114                                                                                     7/01/14 12:43

                     680 	       territorial and maritime dispute (judgment)

                     above), the Court is concerned in the present proceedings only with those
                     Colombian entitlements which overlap with the continental shelf and
                     exclusive economic zone entitlements within 200 nautical miles of the
                     Nicaraguan coast. Since the mainland coast of Colombia does not gener-
                     ate any entitlement in that area, it follows that it cannot be regarded as
                     part of the relevant coast for present purposes. The relevant Colombian
                     coast is thus confined to the coasts of the islands under Colombian sover-
                     eignty. Since the area of overlapping potential entitlements extends well
                     to the east of the Colombian islands, the Court considers that it is the
                     entire coastline of these islands, not merely the west‑facing coasts, which
                     has to be taken into account. The most important islands are obviously
                     San Andrés, Providencia and Santa Catalina. For the purposes of calcu-
                     lating the relevant coasts of Providencia and Santa Catalina, those two
                     features were joined with two short straight lines, so that the parts of the
                     coast of each island (in the north‑west of Providencia, in the area of San
                     Juan Point, and in the south‑east of Santa Catalina) which are immedi-
                     ately facing one another are not included in the relevant coast. The Court
                     does not consider that the smaller cays (listed in paragraph 149 above),
                     which are immediately adjacent to those islands, add to the length of the
                     relevant coast. Following, as with the Nicaraguan coastline, the general
                     direction of the coast, the Court therefore estimates the total length of the
                     relevant coast of the three islands as 58 km.


                        152. The Court also considers that the coasts of Alburquerque Cays,
                     East‑Southeast Cays, Roncador and Serrana must be considered part of
                     the relevant coast. Taken together, these add a further 7 km to the rele-
                     vant Colombian coast, giving a total length of approximately 65 km. The
                     Court has not, however, taken account of Serranilla and Bajo Nuevo for
                     these purposes. These two features lie within an area that Colombia and
                     Jamaica left undelimited in their 1993 Maritime Delimitation Treaty
                     (United Nations, Treaty Series (UNTS), Vol. 1776, p. 27) in which there
                     are potential third State entitlements. The Court has also disregarded, for
                     these purposes, Quitasueño, whose features, as explained below (see para-
                     graphs 181‑183) are so small that they cannot make any difference to the
                     length of Colombia’s coast.

                       153. The lengths of the relevant coasts are therefore 531 km (Nicara-
                     gua) and 65 km (Colombia), a ratio of approximately 1:8.2 in favour of
                     Nicaragua. The relevant coasts as determined by the Court are depicted
                     on sketch‑map No. 6 (p. 681).

                        154. The second aspect mentioned by the Court in terms of the role of
                     relevant coasts in the context of the third stage of the delimitation process
                     (see paragraph 141 above and paragraphs 190 et seq. below) will be dealt
                     with below in paragraphs 239 to 247 in the section dealing with the dis-
                     proportionality test.

                     60




6 CIJ1034.indb 116                                                                                   7/01/14 12:43

                     681 	         territorial and maritime dispute (judgment)
                                                                    - 81 -




                              Nicaragua's relevant coast
                              Colombia's relevant coast
                              Outline of a bank
                                                                                                                             JOINT
                                                                                                                 Serranilla REGIME
                                                                                                                             AREA
                                                                       RA S
                                                                  ND U
                                                                                                                         Colombia / Jamaica
                                                                           A
                                                                HO R A G U
                                                                    A
                                                                NIC


                      HONDURAS
                                                   Edinburgh
                                                     Reef
                                                     Muerto
                                                       Cay
                                                Miskitos                            Quitasueño
                                                 Cays                                                         Serrana


                                                  Ned Thomas
                                                      Cay


                                                                                                           Roncador




                                        Roca                                    Providencia/
                     NICARAGUA          Tyra                                   Santa Catalina




                                                                               San Andrés
                                               Little Corn
                                                                                     East-Southeast Cays
                                                  Island
                                    Punta
                                  de Perlas

                                              Great Corn         Alburquerque
                                                Island               Cays




                                                                                                 COLOMBIA
                                                                                                  PANAMA
                                                                  COLOMBIA
                                                                  COSTA RICA            Sketch-map No. 6:
                                                                                       The relevant coasts
                                                                                   as identified by the Court
                                                                        A
                                                                 NA RIC
                                                                      A
                                                               PA TA
                                                                    M
                                                                  S




                                                                                    This sketch-map has been prepared
                                                                CO




                                                                                       for illustrative purposes only.
                                                                               The enlargements of the islands, shown in the
                          COSTA RICA                                              boxed areas, are not to the same scale.

                                                                                    Mercator Projection (12° 30' N)
                                                                                                 WGS 84


                                                                                                            PANAMA




                     61




6 CIJ1034.indb 118                                                                                                                            7/01/14 12:43

                     682 	       territorial and maritime dispute (judgment)

                                             4. Relevant Maritime Area
                        155. The Court will next consider the extent of the relevant maritime
                     area, again in the light of its decision regarding Nicaragua’s claim to a
                     continental shelf beyond 200 nautical miles. In these circumstances, Nica-
                     ragua maintains that the relevant area is the entire area from the Nicara-
                     guan coast, in the west, to a line 200 nautical miles from the Nicaraguan
                     coast and islands, in the east. For Nicaragua, the southern boundary of
                     the relevant area is formed by the demarcation lines agreed between
                     Colombia and Panama and Colombia and Costa Rica (see paragraph 160
                     below) on the basis that, since Colombia has agreed with those States that
                     it has no title to any maritime areas to the south of those lines, they do
                     not fall within an area of overlapping entitlements. In the north, Nicara-
                     gua contends that the relevant area extends to the boundary between
                     Nicaragua and Honduras, which was determined by the Court in its
                     Judgment of 8 October 2007 (Territorial and Maritime Dispute between
                     Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Honduras),
                     Judgment, I.C.J. Reports 2007 (II), p. 659). The sketch‑maps of the rele-
                     vant area submitted by Nicaragua also excluded the Colombia‑Jamaica
                     “Joint Regime Area” (see paragraph 160 below), although at one point,
                     during the oral proceedings, counsel for Nicaragua suggested that “the
                     Joint Regime Area is part of the area that [the Court is] asked to delimit”.
                     (See sketch‑map No. 4 : The relevant coasts and the relevant area accord-
                     ing to Nicaragua, p. 676.)


                                                            *
                       156. Colombia maintains that the relevant area is confined to the area
                     between the west coasts of the Colombian islands and the Nicaraguan
                     coast (see sketch‑map No. 5 : The relevant coasts and the relevant area
                     according to Colombia, p. 677) bordered in the north by the boundary
                     between Nicaragua and Honduras and in the south by the boundary
                     between Colombia and Costa Rica (see paragraph 160 below). Colombia
                     considers that its sovereignty over the islands bars any claim on the part
                     of Nicaragua to maritime spaces to the east of Colombia’s islands.

                                                        *       *
                        157. The Court recalls that, as it observed in the Maritime Delimitation
                     in the Black Sea case, “the legal concept of the ‘relevant area’ has to be
                     taken into account as part of the methodology of maritime delimitation”
                     (Maritime Delimitation in the Black Sea (Romania v. Ukraine), Judgment,
                     I.C.J. Reports 2009, p. 99, para. 110). Depending on the configuration of
                     the relevant coasts in the general geographical context, the relevant area
                     may include certain maritime spaces and exclude others which are not
                     germane to the case in hand.

                     62




6 CIJ1034.indb 120                                                                                  7/01/14 12:43

                     683 	       territorial and maritime dispute (judgment)

                       158. In addition, the relevant area is pertinent when the Court comes
                     to verify whether the line which it has drawn produces a result which is
                     disproportionate. In this context, however, the Court has repeatedly
                     emphasized that :
                             “The purpose of delimitation is not to apportion equal shares of
                          the area, nor indeed proportional shares. The test of disproportion-
                          ality is not in itself a method of delimitation. It is rather a means of
                          checking whether the delimitation line arrived at by other means
                          needs adjustment because of a significant disproportionality in the
                          ratios between the maritime areas which would fall to one party or
                          other by virtue of the delimitation line arrived at by other means, and
                          the lengths of their respective coasts.” (Maritime Delimitation in the
                          Black Sea, I.C.J. Reports 2009, pp. 99‑100, para. 110.)
                     The calculation of the relevant area does not purport to be precise but is
                     only approximate and “[t]he object of delimitation is to achieve a delimi-
                     tation that is equitable, not an equal apportionment of maritime areas”
                     (ibid., p. 100, para. 111 ; see also North Sea Continental Shelf (Federal
                     Republic of Germany/Denmark ; Federal Republic of Germany/Nether‑
                     lands), Judgment, I.C.J. Reports 1969, p. 22, para. 18 ; Continental Shelf
                     (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985, p. 45,
                     para. 58 ; Maritime Delimitation in the Area between Greenland and Jan
                     Mayen (Denmark v. Norway), Judgment, I.C.J. Reports 1993, p. 67,
                     para. 64).
                        159. The relevant area comprises that part of the maritime space in
                     which the potential entitlements of the parties overlap. It follows that, in
                     the present case, the relevant area cannot stop, as Colombia maintains it
                     should, at the western coasts of the Colombian islands. Nicaragua’s coast,
                     and the Nicaraguan islands adjacent thereto, project a potential maritime
                     entitlement across the sea bed and water column for 200 nautical miles.
                     That potential entitlement thus extends to the sea bed and water column
                     to the east of the Colombian islands where, of course, it overlaps with the
                     competing potential entitlement of Colombia derived from those islands.
                     Accordingly, the relevant area extends from the Nicaraguan coast to a
                     line in the east 200 nautical miles from the baselines from which the
                     breadth of Nicaragua’s territorial sea is measured. Since Nicaragua has
                     not yet notified the Secretary-General of the location of those baselines
                     under Article 16, paragraph 2, of UNCLOS, the eastern limit of the rel-
                     evant area can be determined only on an approximate basis.
                        160. In both the north and the south, the interests of third States
                     become involved.
                        In the north, there is a boundary between Nicaragua and Honduras,
                     established by the Court in its 2007 Judgment (Territorial and Maritime
                     Dispute between Nicaragua and Honduras in the Caribbean Sea (Nicara‑
                     gua v. Honduras), Judgment, I.C.J. Reports 2007 (II), pp. 760‑763). The
                     endpoint of that boundary was not determined but “[t]he Court made a
                     clear determination [in paragraphs 306‑319 of the 2007 Judgment] that

                     63




6 CIJ1034.indb 122                                                                                   7/01/14 12:43

                     684 	        territorial and maritime dispute (judgment)

                     the bisector line would extend beyond the 82nd meridian until it reached
                     the area where the rights of a third State may be affected” (Territorial and
                     Maritime Dispute (Nicaragua v. Colombia), Application by Honduras for
                     Permission to Intervene, Judgment, I.C.J. Reports 2011 (II), p. 443,
                     para. 70). In the north, the Court must also take into account that the
                     1993 Agreement between Colombia and Jamaica (paragraph 152 above)
                     established a maritime boundary between those two States but left unde-
                     limited the “Joint Regime Area” (depicted in sketch‑map No. 1, p. 639).
                        In the south, the Colombia‑Panama Agreement (UNTS, Vol. 1074,
                     p. 221) was signed in 1976 and entered into force on 30 November 1977.
                     It adopted a step‑line boundary as a simplified form of equidistance in the
                     area between the Colombian islands and the Panamanian mainland.
                     Colombia and Costa Rica signed an Agreement in 1977, which adopts a
                     boundary line that extends from the boundaries agreed between Colom-
                     bia and Panama (described above) and between Costa Rica and Panama.
                     The Agreement has not been ratified, although Colombia contends that
                     Costa Rica has indicated that it considers itself to be bound by the sub-
                     stance of this Agreement. The boundary lines set out in all of these agree-
                     ments are depicted on sketch‑map No. 1 (p. 639).

                        161. The Court recalls the statement in its 2011 Judgment on Costa
                     Rica’s Application to intervene in the present proceedings that, in a mar-
                     itime dispute, “a third State’s interest will, as a matter of principle, be
                     protected by the Court” (Territorial and Maritime Dispute (Nicaragua v.
                     Colombia), Application by Costa Rica for Permission to Intervene, Judg‑
                     ment, I.C.J. Reports 2011 (II), p. 372, para. 86). In that Judgment the
                     Court also referred to its earlier Judgment in the case concerning Land,
                     Island and Maritime Frontier Dispute (El Salvador/Honduras), in which it
                     stated that
                          “the taking into account of all the coasts and coastal relationships . . .
                          as a geographical fact for the purpose of effecting an eventual delim-
                          itation as between two riparian States . . . in no way signifies that by
                          such an operation itself the legal interest of a third . . . State . . . may
                          be affected” (Application for Permission to Intervene, Judgment,
                          I.C.J. Reports 1990, p. 124, para. 77).
                     In the Maritime Delimitation in the Black Sea case, the Court noted that,
                     in parts of the area in which the potential entitlements of Romania and
                     Ukraine overlapped, entitlements of third States might also come into
                     play. It considered, however, that this fact did not preclude the inclusion
                     of those parts in the relevant area “without prejudice to the position of
                     any third State regarding its entitlements in this area” (Maritime Delimi‑
                     tation in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports
                     2009, p. 100, para. 114). The Court stated that
                          “where areas are included solely for the purpose of approximate iden-
                          tification of overlapping entitlements of the Parties to the case, which

                     64




6 CIJ1034.indb 124                                                                                       7/01/14 12:43

                     685 	        territorial and maritime dispute (judgment)

                          may be deemed to constitute the relevant area (and which in due
                          course will play a part in the final stage testing for disproportionality),
                          third party entitlements cannot be affected. Third party entitlements
                          would only be relevant if the delimitation between Romania and
                          Ukraine were to affect them.” (I.C.J. Reports 2009, p. 100, para. 114.)
                          
                        162. The same considerations are applicable to the determination of
                     the relevant area in the present case. The Court notes that, while the
                     agreements between Colombia, on the one hand, and Costa Rica, Jamaica
                     and Panama, on the other, concern the legal relations between the parties
                     to each of those agreements, they are res inter alios acta so far as Nicara-
                     gua is concerned. Accordingly, none of those agreements can affect the
                     rights and obligations of Nicaragua vis‑à‑vis Costa Rica, Jamaica or Pan-
                     ama ; nor can they impose obligations, or confer rights, upon Costa Rica,
                     Jamaica or Panama vis‑à‑vis Nicaragua. It follows that, when it effects
                     the delimitation between Colombia and Nicaragua, the Court is not pur-
                     porting to define or to affect the rights and obligations which might exist
                     as between Nicaragua and any of these three States. The position of Hon-
                     duras is somewhat different. The boundary between Honduras and Nica-
                     ragua was established by the Court’s 2007 Judgment, although the
                     endpoint of that boundary was not determined. Nicaragua can have no
                     rights to the north of that line and Honduras can have no rights to the
                     south. It is in the final phase of delimitation, however, not in the prelimi-
                     nary phase of identifying the relevant area, that the Court is required to
                     take account of the rights of third parties. Nevertheless, if the exercise of
                     identifying, however approximately, the relevant area is to be a useful
                     one, then some awareness of the actual and potential claims of third par-
                     ties is necessary. In the present case, there is a large measure of agreement
                     between the Parties as to what this task must entail. Both Nicaragua and
                     Colombia have accepted that the area of their overlapping entitlements
                     does not extend beyond the boundaries already established between either
                     of them and any third State.

                        163. The Court recalls that the relevant area cannot extend beyond the
                     area in which the entitlements of both Parties overlap. Accordingly, if
                     either Party has no entitlement in a particular area, whether because of an
                     agreement it has concluded with a third State or because that area lies
                     beyond a judicially determined boundary between that Party and a third
                     State, that area cannot be treated as part of the relevant area for present
                     purposes. Since Colombia has no potential entitlements to the south and
                     east of the boundaries which it has agreed with Costa Rica and Panama,
                     the relevant area cannot extend beyond those boundaries. In addition,
                     although the Colombia‑Jamaica “Joint Regime Area” is an area in which
                     Colombia and Jamaica have agreed upon shared development, rather
                     than delimitation, the Court considers that it has to be treated as falling
                     outside the relevant area. The Court notes that more than half of the

                     65




6 CIJ1034.indb 126                                                                                      7/01/14 12:43

                     686 	       territorial and maritime dispute (judgment)

                     “Joint Regime Area” (as well as the island of Bajo Nuevo and the waters
                     within a 12‑nautical‑mile radius thereof) is located more than 200 nauti-
                     cal miles from Nicaragua and thus could not constitute part of the rele-
                     vant area in any event. It also recalls that neither Colombia, nor (at least
                     in most of its pleadings) Nicaragua, contended that it should be included
                     in the relevant area. Although the island of Serranilla and the waters
                     within a 12‑nautical‑mile radius of the island are excluded from the “Joint
                     Regime Area”, the Court considers that they also fall outside the relevant
                     area for the purposes of the present case, in view of potential Jamaican
                     entitlements and the fact that neither Party contended otherwise.
                        164. The Court therefore concludes that the boundary of the relevant
                     area in the north follows the maritime boundary between Nicaragua and
                     Honduras, laid down in the Court’s Judgment of 8 October 2007 (Territo‑
                     rial and Maritime Dispute between Nicaragua and Honduras in the Carib‑
                     bean Sea (Nicaragua v. Honduras), Judgment, I.C.J. Reports 2007 (II),
                     p. 659), until it reaches latitude 16 degrees north. It then continues due
                     east until it reaches the boundary of the “Joint Regime Area”. From that
                     point, it follows the boundary of that area, skirting a line 12 nautical
                     miles from Serranilla, until it intersects with the line 200 nautical miles
                     from Nicaragua.
                        165. In the south, the boundary of the relevant area begins in the east
                     at the point where the line 200 nautical miles from Nicaragua intersects
                     with the boundary line agreed between Colombia and Panama. It then
                     follows the Colombia‑Panama line to the west until it reaches the line
                     agreed between Colombia and Costa Rica. It follows that line westwards
                     and then northwards, until it intersects with a hypothetical equidistance
                     line between the Costa Rican and Nicaraguan coasts.
                        166. The relevant area thus drawn has a size of approximately
                     209,280 square km. It is depicted on sketch‑map No. 7 (p. 687).

                                  5. Entitlements Generated by Maritime Features
                        167. The Court finds it convenient at this point in its analysis to con-
                     sider the entitlements generated by the various maritime features in the
                     present case.

                     A. San Andrés, Providencia and Santa Catalina
                        168. The Parties agree that San Andrés, Providencia and Santa Cata-
                     lina are entitled to a territorial sea, exclusive economic zone and conti-
                     nental shelf. In principle, that entitlement is capable of extending up to
                     200 nautical miles in each direction. As explained in the previous section,
                     that entitlement overlaps with the entitlement to a 200‑nautical‑mile con-
                     tinental shelf and exclusive economic zone of the Nicaraguan mainland
                     and adjacent islands. That overlap exists to the east, as well as the west,
                     of San Andrés, Providencia and Santa Catalina. However, to the east the
                     maritime entitlement of the three islands extends to an area which lies

                     66




6 CIJ1034.indb 128                                                                                  7/01/14 12:43

6 CIJ1034.indb 130
                     67
                                                                                                                                                                                     687 	


                                                                                                          JOINT
                                                                                     Serranilla          REGIME
                                                                                                                                 Bajo Nuevo
                                                                    RAS                                   AREA
                                                                 NDU   A
                                                              HO RAGU
                                                                  A                                    Colombia / Jamaica
                                                               NIC
                          HONDURAS

                                                                        Quitasueño     Serrana

                                                                                                                                   JAMA
                                                                                                                                        ICA
                                                 Miskitos                                                                         COL
                                                                                                                                      OMB
                                                                                                                                          IA
                                                  Cays

                                                                                                  Roncador                                          Sketch-map No. 7:
                                                                  Providencia/
                                                                                                                                               The relevant maritime area
                          NICARAGUA                              Santa Catalina                                                                 as identified by the Court
                                                                San Andrés
                                             Little Corn                                                                    COLOMBIA
                                                Island                                                                       PANAMA             This sketch-map has been prepared
                                                                           East-Southeast Cays
                                                                                                                                                   for illustrative purposes only.

                                         Great Corn         Alburquerque                                                                        Mercator Projection (12° 30' N)
                                           Island               Cays
                                                                                                                                                            WGS 84
                                                                                                    CARIBBEAN SEA

                                                              COLOMBIA
                                                             COSTA RICA




                                                                 A
                                                                M ICA

                                                              S
                                                              NA R

                                                            CO
                                                            PA TA
                               COSTA

                                      RICA
                                                                                                                                                                                     territorial and maritime dispute (judgment)




                                                                                                                                                            COLOMBIA
                                                                                                    PANAMA




7/01/14 12:43

                     688 	        territorial and maritime dispute (judgment)

                     beyond a line 200 nautical miles from the Nicaraguan baselines and thus
                     falls outside the relevant area as defined by the Court.

                        169. Nicaragua submits that, in order to achieve an equitable solution,
                     the boundary which the Court will draw should confine each of the three
                     islands to an enclave of 12 nautical miles. The Court will consider that sub-
                     mission when it comes to determine the course of the maritime boundary
                     (see paragraphs 184‑247). At this stage, it is necessary only to note that the
                     Parties are agreed regarding the potential entitlements of the three islands.

                     B. Alburquerque Cays, East‑Southeast Cays, Roncador, Serrana, Serranilla
                       and Bajo Nuevo
                        170. The Parties differ regarding the entitlements which may be gener-
                     ated by the other maritime features. Their differences regarding Quita-
                     sueño are such that the entitlements generated by Quitasueño will be
                     dealt with in a separate section (paragraphs 181‑183 below). Nicaragua
                     contends that Alburquerque Cays, East‑Southeast Cays, Roncador, Ser-
                     rana, Serranilla and Bajo Nuevo all fall within the exception stated in
                     Article 121, paragraph 3, of UNCLOS, that is to say, they are rocks with
                     no entitlement to a continental shelf or exclusive economic zone. Nicara-
                     gua argues that these features must each be regarded separately and such
                     entitlements as they generate cannot be enlarged by treating them as a
                     group, particularly in view of the considerable distances between them. It
                     also rejects what it characterizes as Colombia’s attempt to suggest that
                     these islands are larger than they are by giving the dimensions of the
                     banks and shoals on which the different cays sit. Nicaragua maintains
                     that it is only those individual features which are above water at high tide
                     that generate any maritime entitlement at all and that in each case the
                     extent of that entitlement is determined by the size of the individual
                     island, not by its relationship to other maritime features.

                        171. Nicaragua points to the small size of these islands and the absence of
                     any settled population and maintains, in addition, that none of them has any
                     form of economic life. It argues that they cannot sustain human habitation or
                     economic life of their own and therefore constitute rocks which fall within the
                     exceptional rule stated in Article 121, paragraph 3, of the Convention. Accord-
                     ingly, it contends that they have no entitlement to either an exclusive economic
                     zone or a continental shelf and are confined to a territorial sea.
                        172. In addition, Nicaragua maintains that the achievement of an
                     equitable solution regarding the overlapping entitlements around these
                     islands requires that each be restricted to an enclave extending 3 nautical
                     miles from its baselines. In support of this submission, it points to a num-
                     ber of instances in which it maintains that the Court and arbitration tri-
                     bunals have accorded only a restricted territorial sea to small islands and
                     maritime features.

                                                            *
                     68




6 CIJ1034.indb 132                                                                                      7/01/14 12:43

                     689 	       territorial and maritime dispute (judgment)

                        173. Colombia maintains that Alburquerque Cays, East‑Southeast
                     Cays, Roncador, Serrana, Serranilla and Bajo Nuevo are islands which
                     have the same maritime entitlements as any other land territory, including
                     an entitlement to a territorial sea of 12 nautical miles, an exclusive eco-
                     nomic zone and a continental shelf. Colombia points to the presence on
                     Alburquerque (North Cay), East‑Southeast Cays, Roncador, Serrana and
                     Serranilla of housing for detachments of Colombian armed forces and
                     other facilities, on several of the islands of communication facilities and
                     heliports, and on some of them of activities by local fishermen. It main-
                     tains that all of the islands are capable of sustaining human habitation or
                     economic life of their own and would thus fall outside the exception in
                     Article 121, paragraph 3.

                        174. So far as the entitlement of each island to a territorial sea is con-
                     cerned, Colombia denies that there is any basis in law for Nicaragua’s
                     proposal that the territorial sea surrounding each island can be restricted
                     to 3 nautical miles. Colombia maintains that the entitlement of an island,
                     even one which falls within the exception stated in Article 121, para-
                     graph 3, to a territorial sea is the same as that of any other land territory
                     and that, in accordance with the customary international law principle
                     now codified in Article 3 of UNCLOS, a State may establish a territorial
                     sea of up to 12 nautical miles from its territory, something which Colom-
                     bia has done. According to Colombia, where the entitlement to a territo-
                     rial sea of one State overlaps with the entitlement of another State to a
                     continental shelf and exclusive economic zone, the former must always
                     prevail, because the sovereignty of a State over its territorial sea takes
                     priority over the rights which a State enjoys over its continental shelf and
                     exclusive economic zone.

                                                         *   *
                        175. The Court begins by recalling that Serranilla and Bajo Nuevo fall
                     outside the relevant area as defined in the preceding section of the Judg-
                     ment and that it is accordingly not called upon in the present proceedings
                     to determine the scope of their maritime entitlements. The Court also
                     notes that, in the area within 200 nautical miles of Nicaragua’s coasts, the
                     200‑nautical‑mile entitlements projecting from San Andrés, Providencia
                     and Santa Catalina would in any event entirely overlap any similar enti-
                     tlement found to appertain to Serranilla or Bajo Nuevo.

                       176. With regard to Alburquerque Cays, East‑Southeast Cays, Ronca-
                     dor, Serrana, Serranilla and Bajo Nuevo, the starting‑point is that

                          “[i]n accordance with Article 121, paragraph 2, of the 1982 Conven-
                          tion on the Law of the Sea, which reflects customary international
                          law, islands, regardless of their size, in this respect enjoy the same

                     69




6 CIJ1034.indb 134                                                                                   7/01/14 12:43

                     690 	        territorial and maritime dispute (judgment)

                          status, and therefore generate the same maritime rights, as other land
                          territory” (Maritime Delimitation and Territorial Questions between
                          Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment, I.C.J. Reports
                          2001, p. 97, para. 185).

                     It inevitably follows that a comparatively small island may give an entitle-
                     ment to a considerable maritime area. Moreover, even an island which
                     falls within the exception stated in Article 121, paragraph 3, of UNCLOS
                     is entitled to a territorial sea.
                        177. That entitlement to a territorial sea is the same as that of any
                     other land territory. Whatever the position might have been in the past,
                     international law today sets the breadth of the territorial sea which the
                     coastal State has the right to establish at 12 nautical miles. Article 3 of
                     UNCLOS reflects the current state of customary international law on this
                     point. The Court notes that Colombia has established a 12‑nautical‑mile
                     territorial sea in respect of all its territories (as has Nicaragua). While the
                     territorial sea of a State may be restricted, as envisaged in Article 15 of
                     UNCLOS, in circumstances where it overlaps with the territorial sea of
                     another State, there is no such overlap in the present case. Instead, the
                     overlap is between the territorial sea entitlement of Colombia derived
                     from each island and the entitlement of Nicaragua to a continental shelf
                     and exclusive economic zone. The nature of those two entitlements is dif-
                     ferent. In accordance with long‑established principles of customary inter-
                     national law, a coastal State possesses sovereignty over the sea bed and
                     water column in its territorial sea (ibid., p. 93, para. 174). By contrast,
                     coastal States enjoy specific rights, rather than sovereignty, with respect
                     to the continental shelf and exclusive economic zone.

                        178. The Court has never restricted the right of a State to establish a
                     territorial sea of 12 nautical miles around an island on the basis of an
                     overlap with the continental shelf and exclusive economic zone entitle-
                     ments of another State. In the case concerning Territorial and Maritime
                     Dispute between Nicaragua and Honduras in the Caribbean Sea (Nicara‑
                     gua v. Honduras), Nicaragua argued that the four small islands which the
                     Court had held belonged to Honduras (Bobel Cay, South Cay, Savanna
                     Cay and Port Royal Cay) should be accorded a territorial sea of only
                     3 nautical miles in order to prevent them having an inequitable effect on
                     the entitlement of Nicaragua to a continental shelf and exclusive eco-
                     nomic zone, whereas Honduras maintained that it was entitled to a
                     12‑nautical‑mile territorial sea around each island, save where that terri-
                     torial sea overlapped with the territorial sea of one of Nicaragua’s territo-
                     ries. The Court found for Honduras on this point :

                             “The Court notes that by virtue of Article 3 of UNCLOS Hondu-
                          ras has the right to establish the breadth of its territorial sea up to a
                          limit of 12 nautical miles be that for its mainland or for islands under

                     70




6 CIJ1034.indb 136                                                                                     7/01/14 12:43

                     691 	        territorial and maritime dispute (judgment)

                          its sovereignty. In the current proceedings Honduras claims for the
                          four islands in question a territorial sea of 12 nautical miles. The
                          Court thus finds that, subject to any overlap between the territorial sea
                          around Honduran islands and the territorial sea around Nicaraguan
                          islands in the vicinity, Bobel Cay, Savanna Cay, Port Royal Cay and
                          South Cay shall be accorded a territorial sea of 12 nautical miles.”
                          (Territorial and Maritime Dispute between Nicaragua and Honduras in
                          the Caribbean Sea (Nicaragua v. Honduras), Judgment, I.C.J. Reports
                          2007 (II), p. 751, para. 302 ; emphasis added.)

                     Other tribunals have adopted the same approach. For example, the Court
                     of Arbitration in the Dubai‑Sharjah Border Arbitration (1981) (Interna‑
                     tional Law Reports (ILR), Vol. 91, p. 543) rejected Dubai’s submission
                     that the territorial sea around the island of Abu Musa should be limited
                     to 3 nautical miles. The Court of Arbitration held that “every island, no
                     matter how small, has its belt of territorial sea” and that the extent of that
                     belt was 12 nautical miles except where it overlapped with the territorial
                     sea entitlement of another State (p. 674). Most recently, ITLOS held, in
                     the Bay of Bengal case, that

                          “Bangladesh has the right to a 12-nautical-mile territorial sea around
                          St. Martin’s Island in the area where such territorial sea no longer
                          overlaps with Myanmar’s territorial sea. A conclusion to the contrary
                          would result in giving more weight to the sovereign rights and juris-
                          diction of Myanmar in its exclusive economic zone and continental
                          shelf than to the sovereignty of Bangladesh over its territorial sea.”
                          (Dispute concerning Delimitation of the Maritime Boundary between
                          Bangladesh and Myanmar in the Bay of Bengal (Bangladesh/Myan‑
                          mar), Judgment of 14 March 2012, ITLOS, pp. 55‑56, para. 169.)
                        179. Since the entitlement to a 12‑nautical‑mile territorial sea became
                     established in international law, those judgments and awards in which
                     small islands have been accorded a territorial sea of less than 12 nautical
                     miles have invariably involved either an overlap between the territorial sea
                     entitlements of States (e.g., the treatment accorded by the Court to the
                     island of Qit’at Jaradah in Maritime Delimitation and Territorial Questions
                     between Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment,
                     I.C.J. Reports 2001, p. 109, para. 219) or the presence of a historic or
                     agreed boundary (e.g., the treatment of the island of Alcatraz by the Court
                     of Arbitration in the Guinea‑Guinea Bissau Maritime Delimitation Case
                     (1985), RIAA, Vol. XIX, p. 190 (French) ; ILR, Vol. 77, p. 635 (English)).
                        180. The Court cannot, therefore, accept Nicaragua’s submission that
                     an equitable solution can be achieved by drawing a 3‑nautical‑mile
                     enclave around each of these islands. It concludes that Roncador, Ser-
                     rana, the Alburquerque Cays and East‑Southeast Cays are each entitled
                     to a territorial sea of 12 nautical miles, irrespective of whether they fall

                     71




6 CIJ1034.indb 138                                                                                    7/01/14 12:43

                     692 	        territorial and maritime dispute (judgment)

                     within the exception stated in Article 121, paragraph 3, of UNCLOS.
                     Whether or not any of these islands falls within the scope of that excep-
                     tion is therefore relevant only to the extent that it is necessary to deter-
                     mine if they are entitled to a continental shelf and exclusive economic
                     zone. In that context, the Court notes that the whole of the relevant area
                     lies within 200 nautical miles of one or more of the islands of San Andrés,
                     Providencia or Santa Catalina, each of which — the Parties agree — is
                     entitled to a continental shelf and exclusive economic zone. The Court
                     recalls that, faced with a similar situation in respect of Serpents’ Island in
                     the Maritime Delimitation in the Black Sea case, it considered it unneces-
                     sary to determine whether that island fell within paragraph 2 or para-
                     graph 3 of Article 121 of UNCLOS (Maritime Delimitation in the Black
                     Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009, pp. 122‑123,
                     para. 187). In the present case, the Court similarly concludes that it is not
                     necessary to determine the precise status of the smaller islands, since any
                     entitlement to maritime spaces which they might generate within the rel-
                     evant area (outside the territorial sea) would entirely overlap with the
                     entitlement to a continental shelf and exclusive economic zone generated
                     by the islands of San Andrés, Providencia and Santa Catalina.


                     C. Quitasueño
                       181. The Court has already set out (paragraphs 27‑38 above) the rea-
                     sons which lead it to find that one of the features at Quitasueño, namely
                     QS 32, is above water at high tide and thus constitutes an island within
                     the definition embodied in Article 121, paragraph 1, of UNCLOS and
                     that the other 53 features identified at Quitasueño are low‑tide elevations.
                     The Court must now consider what entitlement to a maritime space
                     Colombia derives from its title to QS 32.

                       182. For the reasons already given (paragraphs 176‑180 above),
                     Colombia is entitled to a territorial sea of 12 nautical miles around QS 32.
                     Moreover, in measuring that territorial sea, Colombia is entitled to rely
                     upon the rule stated in Article 13 of UNCLOS :
                       “Low‑tide elevations
                         1. A low‑tide elevation is a naturally formed area of land which is
                            surrounded by and above water at low tide but submerged at
                            high tide. Where a low‑tide elevation is situated wholly or partly
                            at a distance not exceeding the breadth of the territorial sea from
                            the mainland or an island, the low‑water line on that elevation
                            may be used as the baseline for measuring the breadth of the
                            territorial sea.
                         2. Where a low‑tide elevation is wholly situated at a distance exceed-
                            ing the breadth of the territorial sea from the mainland or an
                            island, it has no territorial sea of its own.”

                     72




6 CIJ1034.indb 140                                                                                    7/01/14 12:43

                     693 	        territorial and maritime dispute (judgment)

                     The Court has held that this provision reflects customary international
                     law (Maritime Delimitation and Territorial Questions between Qatar and
                     Bahrain (Qatar v. Bahrain), Judgment, I.C.J. Reports 2001, p. 100,
                     para. 201). Colombia is therefore entitled to use those low‑tide elevations
                     within 12 nautical miles of QS 32 for the purpose of measuring the
                     breadth of its territorial sea. Colombia’s pleadings in the present case
                     make clear that it has exercised this right and has used all the features
                     identified in the Smith Report in measuring the breadth of the territorial
                     sea around Quitasueño.

                        183. The Court observes that all but two of the low‑tide elevations on
                     Quitasueño (QS 53 and QS 54) are within 12 nautical miles of QS 32.
                     Thus the territorial sea around Quitasueño extends from those low‑tide
                     elevations located within 12 nautical miles of QS 32, the position of which
                     means that they contribute to the baseline from which the breadth of the
                     territorial sea is measured. It has not been suggested by either Party that
                     QS 32 is anything other than a rock which is incapable of sustaining
                     human habitation or economic life of its own under Article 121, para-
                     graph 3, of UNCLOS, so this feature generates no entitlement to a conti-
                     nental shelf or exclusive economic zone.



                                              6. Method of Delimitation
                        184. The Court will now turn to the methodology to be employed in
                     effecting the delimitation. On this subject, the Parties express markedly
                     different views.

                                                         *   *
                        185. Nicaragua maintains that the geographical context is such that it
                     would not be appropriate for the Court to follow the approach which it
                     normally employs, namely to establish a provisional equidistance/median
                     line, then analyse whether there exist relevant circumstances requiring an
                     adjustment or shifting of that line and, finally, test the adjusted line to see
                     whether the result which it would produce is disproportionate. For Nicara-
                     gua, the act of constructing a provisional equidistance line between the
                     Nicaraguan coast and the west‑facing coasts of the Colombian islands
                     would be wholly artificial. It would treat the islands as though they were an
                     opposing mainland coast, despite the fact that the west‑facing coasts of San
                     Andrés, Providencia and Santa Catalina are less than one twentieth the
                     length of the mainland coast of Nicaragua and the islands which would be
                     used in the construction of the provisional equidistance/median line are
                     situated at a considerable distance from one another. Moreover, Nicaragua
                     maintains that a provisional equidistance/median line would completely
                     disregard the substantial part of the relevant area which lies to the east of

                     73




6 CIJ1034.indb 142                                                                                     7/01/14 12:43

                     694 	        territorial and maritime dispute (judgment)

                     the Colombian islands, thus leaving some three quarters of the relevant
                     area on the Colombian side of the line. While Nicaragua recognizes that
                     the establishment of a provisional equidistance/median line is only the first
                     step in the methodology normally employed by the Court, it contends that,
                     in the present case, adjustment or shifting of that line would be insufficient
                     to achieve an equitable solution and that a different methodology is
                     required. Nicaragua notes that in the case concerning Territorial and Mari‑
                     time Dispute between Nicaragua and Honduras in the Caribbean Sea (Nica‑
                     ragua v. Honduras), the Court stated that there may be factors which make
                     it inappropriate to use the methodology of constructing a provisional equi-
                     distance/median line and then determining whether there are circumstances
                     requiring its adjustment or shifting (Judgment, I.C.J. Reports 2007 (II),
                     p. 741, para. 272). Nicaragua maintains that this is such a case.
                         186. For Nicaragua, the appropriate methodology requires recognition
                     at the outset that the Colombian islands are very small features and are
                     located on what it describes as the Nicaraguan continental shelf. It main-
                     tains that small island features of this kind are frequently given a reduced
                     effect, or even no effect at all, in maritime delimitation. In these circum-
                     stances, Nicaragua maintains that the appropriate methodology to adopt
                     is to enclave each of the Colombian islands, while recognizing that, out-
                     side these enclaves, the continental shelf and exclusive economic zone
                     from the Nicaraguan coast to the line 200 nautical miles from the Nicara-
                     guan baselines would be Nicaraguan. Nicaragua contends that the enclave
                     approach was employed in respect of the Channel Islands by the Court of
                     Arbitration in the case of the Delimitation of the Continental Shelf between
                     the United Kingdom of Great Britain and Northern Ireland, and the French
                     Republic (1977) [hereinafter the Anglo-French Continental Shelf case]
                     (RIAA, Vol. XVIII, p. 3 ; ILR, Vol. 54, p. 6), and that it is appropriate in
                     the present case for the same reasons. Nicaragua also refers to a number
                     of other judgments and arbitration awards in which it maintains that
                     comparatively small islands were given a reduced maritime space.

                                                           *
                        187. Colombia maintains that the Court should adopt the same meth-
                     odology it has used for many years in cases regarding maritime delimita-
                     tion, starting with the construction of a provisional equidistance/median
                     line and then adjusting or shifting that line if relevant circumstances so
                     require. Colombia acknowledges that the Court has not invariably
                     employed this method but observes that in the only recent case in which
                     the Court departed from it, the case concerning Territorial and Maritime
                     Dispute between Nicaragua and Honduras in the Caribbean Sea (Nicara‑
                     gua v. Honduras), the reason for doing so was that the configuration of
                     the coastline made the construction of an equidistance line impossible
                     (Judgment, I.C.J. Reports 2007 (II), p. 743, para. 280). According to
                     Colombia, nothing in the present case renders the construction of a pro-
                     visional equidistance/median line impossible or even difficult.

                     74




6 CIJ1034.indb 144                                                                                    7/01/14 12:43

                     695 	        territorial and maritime dispute (judgment)

                        188. Colombia rejects the enclave approach suggested by Nicaragua as
                     an unwarranted departure from the approach which, it maintains, has
                     become standard practice both for the Court and for other international
                     tribunals, of establishing a provisional equidistance/median line and then
                     examining whether there exist circumstances requiring adjustment or
                     shifting of that line. It argues that the Anglo‑French Continental Shelf case
                     is not a relevant precedent, as the Channel Islands were located very close
                     to the French coast, surrounded on three sides by French territory and
                     the overall context was that of a delimitation between the opposite coasts
                     of the United Kingdom and France. According to Colombia, the present
                     context is entirely different, as its islands are more than 65 nautical miles
                     from the nearest Nicaraguan territory, face the Nicaraguan coast in only
                     one direction and the delimitation does not involve the mainland coast of
                     Colombia.

                       189. In addition, Colombia contends that the enclave methodology
                     proposed by Nicaragua would fail to take account of Colombia’s entitle-
                     ments, derived from the islands, to the east of the line drawn 200 nautical
                     miles from the Nicaraguan baselines.

                                                         *   *
                        190. The Court has made clear on a number of occasions that the
                     methodology which it will normally employ when called upon to effect a
                     delimitation between overlapping continental shelf and exclusive eco-
                     nomic zone entitlements involves proceeding in three stages (Continental
                     Shelf (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985,
                     p. 46, para. 60 ; Maritime Delimitation in the Black Sea (Romania v.
                     Ukraine), Judgment, I.C.J. Reports 2009, p. 101, paras. 115‑116).
                        191. In the first stage, the Court establishes a provisional delimitation
                     line between territories (including the island territories) of the Parties.
                     In doing so it will use methods that are geometrically objective and
                     appropriate for the geography of the area. This task will consist of
                     the construction of an equidistance line, where the relevant coasts are
                     adjacent, or a median line between the two coasts, where the relevant
                     coasts are opposite, unless in either case there are compelling reasons as a
                     result of which the establishment of such a line is not feasible (see Territo‑
                     rial and Maritime Delimitation between Nicaragua and Honduras in
                     the Caribbean Sea (Nicaragua v. Honduras), Judgment, I.C.J. Reports
                     2007 (II), p. 745, para. 281). No legal consequences flow from the use of
                     the terms “median line” and “equidistance line” since the method of delimi­
                     ­tation in each case involves constructing a line each point on which is an
                      equal distance from the nearest points on the two relevant coasts (Mari‑
                     time Delimitation in the Black Sea (Romania v. Ukraine), Judgment,
                     I.C.J. Reports 2009, p. 101, para. 116). The line is constructed using the
                     most appropriate base points on the coasts of the Parties (ibid., p. 101,
                     paras. 116‑117).

                     75




6 CIJ1034.indb 146                                                                                    7/01/14 12:43

                     696 	        territorial and maritime dispute (judgment)

                        192. In the second stage, the Court considers whether there are any
                     relevant circumstances which may call for an adjustment or shifting of the
                     provisional equidistance/median line so as to achieve an equitable result.
                     If it concludes that such circumstances are present, it establishes a differ-
                     ent boundary which usually entails such adjustment or shifting of the
                     equidistance/median line as is necessary to take account of those circum-
                     stances (Continental Shelf (Libyan Arab Jamahiriya/Malta), Judgment,
                     I.C.J. Reports 1985, p. 47, para. 63 ; Maritime Delimitation in the Black
                     Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009, pp. 102‑103,
                     paras. 119‑121). Where the relevant circumstances so require, the Court
                     may also employ other techniques, such as the construction of an enclave
                     around isolated islands, in order to achieve an equitable result.
                        193. In the third and final stage, the Court conducts a disproportional-
                     ity test in which it assesses whether the effect of the line, as adjusted or
                     shifted, is that the Parties’ respective shares of the relevant area are mark-
                     edly disproportionate to their respective relevant coasts. As the Court
                     explained in the Maritime Delimitation in the Black Sea case

                             “Finally, and at a third stage, the Court will verify that the line (a
                          provisional equidistance line which may or may not have been
                          adjusted by taking into account the relevant circumstances) does not,
                          as it stands, lead to an inequitable result by reason of any marked
                          disproportion between the ratio of the respective coastal lengths and
                          the ratio between the relevant maritime area of each State by reference
                          to the delimitation line . . . A final check for an equitable outcome
                          entails a confirmation that no great disproportionality of maritime
                          areas is evident by comparison to the ratio of coastal lengths.
                             This is not to suggest that these respective areas should be propor-
                          tionate to coastal lengths — as the Court has said ‘the sharing out of
                          the area is therefore the consequence of the delimitation, not vice
                          versa’ (Maritime Delimitation in the Area between Greenland and Jan
                          Mayen (Denmark v. Norway), Judgment, I.C.J. Reports 1993, p. 67,
                          para. 64).” (Maritime Delimitation in the Black Sea (Romania
                          v. Ukraine), Judgment, I.C.J. Reports 2009, p. 103, para. 122.)
                        194. The three‑stage process is not, of course, to be applied in a
                     mechanical fashion and the Court has recognized that it will not be
                     appropriate in every case to begin with a provisional equidistance/median
                     line (see, e.g., Territorial and Maritime Dispute between Nicaragua and
                     Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                     I.C.J. Reports 2007 (II), p. 741, para. 272). The Court has therefore given
                     careful consideration to Nicaragua’s argument that the geographical
                     ­context of the present case is one in which the Court should not begin by
                      constructing a provisional median line.
                        195. Unlike the case concerning Territorial and Maritime Dispute
                      between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v.
                      Honduras), this is not a case in which the construction of such a line is

                     76




6 CIJ1034.indb 148                                                                                    7/01/14 12:43

                     697 	        territorial and maritime dispute (judgment)

                     not feasible. The Nicaraguan coast (including the Nicaraguan islands)
                     and the west‑facing coasts of the islands of San Andrés, Providencia and
                     Santa Catalina, as well as the Alburquerque Cays, stand in a relationship
                     of opposite coasts at a distance which is nowhere less than 65 nautical
                     miles (the distance from Little Corn Island to the Alburquerque Cays).
                     There is no difficulty in constructing a provisional line equidistant from
                     base points on these two coasts. The question is not whether the construc-
                     tion of such a line is feasible but whether it is appropriate as a start-
                     ing‑point for the delimitation. That question arises because of the unusual
                     circumstance that a large part of the relevant area lies to the east of the
                     principal Colombian islands and, hence, behind the Colombian baseline
                     from which a provisional median line would have to be measured.
                        196. The Court recognizes that the existence of overlapping potential
                     entitlements to the east of the principal Colombian islands, and thus behind
                     the base points on the Colombian side from which the provisional equidis-
                     tance/median line is to be constructed, may be a relevant circumstance
                     requiring adjustment or shifting of the provisional median line. The same is
                     true of the considerable disparity of coastal lengths. These are factors which
                     have to be considered in the second stage of the delimitation process ; they
                     do not justify discarding the entire methodology and substituting an
                     approach in which the starting‑point is the construction of enclaves for
                     each island, rather than the construction of a provisional median line. The
                     construction of a provisional median line in the method normally employed
                     by the Court is nothing more than a first step and in no way prejudges the
                     ultimate solution which must be designed to achieve an equitable result. As
                     the Court said in the Maritime Delimitation in the Black Sea case :
                            “At this initial stage of the construction of the provisional equidis-
                          tance line the Court is not yet concerned with any relevant circumstances
                          that may obtain and the line is plotted on strictly geometrical criteria on
                          the basis of objective data.” (Maritime Delimitation in the Black Sea
                          (Romania v. Ukraine), Judgment, I.C.J. Reports  2009, p. 101, para. 118.)
                        197. The various considerations advanced by Nicaragua in support of
                     a different methodology are factors which the Court will have to take into
                     account in the second stage of the process, when it will consider whether
                     those factors call for adjustment or shifting of the provisional median line
                     and, if so, in what way. Following this approach does not preclude very
                     substantial adjustment to, or shifting of, the provisional line in an appro-
                     priate case, nor does it preclude the use of enclaving in those areas where
                     the use of such a technique is needed to achieve an equitable result. By
                     contrast, the approach suggested by Nicaragua entails starting with a
                     solution in which what Nicaragua perceives as the most relevant consid-
                     erations have already been taken into account and in which the outcome
                     is to a large extent pre‑ordained.
                        198. The Court does not consider that the award of the Court of Arbi-
                     tration in the Anglo‑French Continental Shelf case calls for the Court to
                     abandon its usual methodology. That award, which was rendered in 1977

                     77




6 CIJ1034.indb 150                                                                                      7/01/14 12:43

                     698 	       territorial and maritime dispute (judgment)

                     and thus some time before the Court established the methodology which
                     it now employs in cases of maritime delimitation, was concerned with a
                     quite different geographical context from that in the present case, a point
                     to which the Court will return. It began with the construction of a provi-
                     sional equidistance/median line between the two mainland coasts and
                     then enclaved the Channel Islands because they were located on the
                     “wrong” side of that line (Delimitation of the Continental Shelf between
                     the United Kingdom of Great Britain and Northern Ireland, and the French
                     Republic (1977), RIAA, Vol. XVIII, p. 88, para. 183 ; ILR, Vol. 54, p. 96).
                     For present purposes, however, what is important is that the Court of
                     Arbitration did not employ enclaving as an alternative methodology to
                     the construction of a provisional equidistance/median line, but rather
                     used it in conjunction with such a line.
                        199. Accordingly, the Court will proceed in the present case, in accor-
                     dance with its standard method, in three stages, beginning with the con-
                     struction of a provisional median line.

                                 7. Determination of Base Points and Construction
                                          of the Provisional Median Line
                        200. The Court will thus begin with the construction of a provisional
                     median line between the Nicaraguan coast and the western coasts of the
                     relevant Colombian islands, which are opposite to the Nicaraguan coast.
                     This task requires the Court to determine which coasts are to be taken
                     into account and, in consequence, what base points are to be used in the
                     construction of the line. In this connection, the Court notes that Nicara-
                     gua has not notified the Court of any base points on its coast. By con-
                     trast, Colombia has indicated on maps the location of the base points
                     which it has used in the construction of its proposed median line (with-
                     out, however, providing their co‑ordinates) (see sketch‑map No. 3 : Deli­
                     mitation claimed by Colombia, p. 673). Those base points include two
                     base points on Alburquerque Cays, several base points on the west coast
                     of San Andrés and Providencia, one base point on Low Cay, a small cay
                     to the north of Santa Catalina, and several base points on Quitasueño. As
                     the Court noted in the Maritime Delimitation in the Black Sea case
                            “In . . . the delimitation of the maritime areas involving two or
                          more States, the Court should not base itself solely on the choice of
                          base points made by one of those Parties. The Court must, when
                          delimiting the continental shelf and exclusive economic zones, select
                          base points by reference to the physical geography of the relevant
                          coasts.” (Maritime Delimitation in the Black Sea (Romania v.
                          Ukraine), Judgment, I.C.J. Reports 2009, p. 108, para. 137.)
                     The Court will accordingly proceed to construct its provisional median
                     line by reference to the base points which it considers appropriate.
                        201. The Court has already decided that the islands adjacent to the
                     Nicaraguan coast are part of the relevant coast and contribute to the

                     78




6 CIJ1034.indb 152                                                                                 7/01/14 12:43

                     699 	       territorial and maritime dispute (judgment)

                     baselines from which Nicaragua’s entitlements to a continental shelf and
                     exclusive economic zone are to be measured (see paragraph 145). Since
                     the islands are located further east than the Nicaraguan mainland, they
                     will contribute all of the base points for the construction of the provi-
                     sional median line. For that purpose, the Court will use base points
                     located on Edinburgh Reef, Muerto Cay, Miskitos Cays, Ned Thomas
                     Cay, Roca Tyra, Little Corn Island and Great Corn Island.

                        202. So far as the Colombian coast is concerned, the Court considers
                     that Quitasueño should not contribute to the construction of the provi-
                     sional median line. The part of Quitasueño which is undoubtedly above
                     water at high tide is a minuscule feature, barely 1 square m in dimension.
                     When placing base points on very small maritime features would distort
                     the relevant geography, it is appropriate to disregard them in the con-
                     struction of a provisional median line. In the Maritime Delimitation in the
                     Black Sea case, for example, the Court held that it was inappropriate to
                     select any base point on Serpents’ Island (which, at 0.17 square km was
                     very much larger than the part of Quitasueño which is above water at
                     high tide), because it lay alone and at a distance of some 20 nautical miles
                     from the mainland coast of Ukraine, and its use as a part of the relevant
                     coast “would amount to grafting an extraneous element onto Ukraine’s
                     coastline ; the consequence would be a judicial refashioning of geography,
                     which neither the law nor practice of maritime delimitation authorizes”
                     (Maritime Delimitation in the Black Sea (Romania v. Ukraine), Judgment,
                     I.C.J. Reports 2009, p. 110, para. 149). These considerations apply with
                     even greater force to Quitasueño. In addition to being a tiny feature, it is
                     38 nautical miles from Santa Catalina and its use in the construction of
                     the provisional median line would push that line significantly closer to
                     Nicaragua.

                        Colombia did not place a base point upon Serrana. The Court’s deci-
                     sion not to place a base point upon Quitasueño means, however, that it
                     must consider whether one should be placed upon Serrana. Although
                     larger than Quitasueño, Serrana is also a comparatively small feature,
                     whose considerable distance from any of the other Colombian islands
                     means that placing a base point upon it would have a marked effect upon
                     the course of the provisional median line which would be out of all pro-
                     portion to its size and importance. In the Court’s view, no base point
                     should be placed on Serrana.
                        The Court also considers that there should be no base point on Low
                     Cay, a small uninhabited feature near Santa Catalina.
                        203. The base points on the Colombian side will, therefore, be located
                     on Santa Catalina, Providencia and San Andrés islands and on Alburqu-
                     erque Cays.
                        204. The provisional median line constructed from these two sets of
                     base points is, therefore, controlled in the north by the Nicaraguan base
                     points on Edinburgh Reef, Muerto Cay and Miskitos Cays and Colom-

                     79




6 CIJ1034.indb 154                                                                                  7/01/14 12:43

                     700 	        territorial and maritime dispute (judgment)

                     bian base points on Santa Catalina and Providencia, in the centre by base
                     points on the Nicaraguan islands of Ned Thomas Cay and Roca Tyra
                     and the Colombian islands of Providencia and San Andrés, and in the
                     south by Nicaraguan base points on Little Corn Island and Great Corn
                     Island and Colombian base points on San Andrés and Alburquerque
                     Cays. The line thus constructed is depicted on sketch‑map No. 8 (p. 701).
                     

                                             8. Relevant Circumstances
                        205. As indicated above (see paragraph 192), once the Court has estab-
                     lished the provisional median line, it must then consider “whether there
                     are factors calling for the adjustment or shifting of that line in order to
                     achieve an ‘equitable result’” (Land and Maritime Boundary between
                     Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea interven‑
                     ing), Judgment, I.C.J. Reports 2002, p. 441, para. 288). Those factors are
                     usually referred to in the jurisprudence of the Court as “relevant circum-
                     stances” and, as the Court has explained,
                          “[t]heir function is to verify that the provisional median line, drawn
                          by the geometrical method from the determined base points on the
                          coasts of the Parties is not, in light of the particular circumstances of
                          the case, perceived as inequitable” (Maritime Delimitation in the Black
                          Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009, p. 112,
                          para. 155).
                        206. The Parties invoked several different considerations which they
                     found relevant to the achievement of an equitable solution. They drew
                     markedly different consequences from their analysis of those consider-
                     ations. For Nicaragua these factors necessitate a complete break with the
                     provisional median line and the substitution of enclaves around each of
                     the Colombian islands. The result would be separate Colombian enclaves
                     around San Andrés and Alburquerque, East‑Southeast Cays, Providencia
                     and Santa Catalina, Serrana and Roncador, as well as Quitasueño, if any
                     maritime features on it were to be above water at high tide. Colombia
                     argues that the provisional median line affords an equitable solution and
                     therefore requires no adjustment or shifting.
                        207. The Court will examine in turn each of the considerations invoked
                     by the Parties. In doing so, it will determine whether those considerations
                     require an adjustment or shifting of the provisional median line con-
                     structed by the Court in the previous section of the Judgment in order to
                     achieve an equitable result.

                     A. Disparity in the lengths of the relevant coasts
                       208. Nicaragua emphasizes the fact that its coast is significantly longer
                     than that of the Colombian islands and argues that this factor must be
                     taken into account in order to arrive at an equitable solution. Colombia

                     80




6 CIJ1034.indb 156                                                                                    7/01/14 12:43

                     701 	         territorial and maritime dispute (judgment)



                                Outline of a bank


                                                                                                                               JOINT
                                                                                                                  Serranilla REGIME
                                                                                                                               AREA
                                                                         RA S
                                                                     NDU
                                                                                                                           Colombia / Jamaica
                                                                             A
                                                                   HO RAGU
                                                                       A
                                                                   NIC


                          HONDURAS
                                                      Edinburgh
                                                        Reef
                                                         Muerto
                                                          Cay
                                                    Miskitos                          Quitasueño
                                                     Cays                                                       Serrana


                                                      Ned Thomas
                                                          Cay


                                                                                                             Roncador




                                          Roca                                    Providencia/
                          NICARAGUA       Tyra                                   Santa Catalina




                                                                                 San Andrés
                                               Little Corn
                                                                                       East-Southeast Cays
                                                  Island


                                              Great Corn            Alburquerque
                                                Island                  Cays


                                                                                                  CARIBBEAN
                                                                                                     SEA
                                                                                                    COLOMBIA
                                                                                                     PANAMA
                                                                     COLOMBIA
                                                                     COSTA RICA


                                                                                          Sketch-map No. 8:
                                                                            A
                                                                     NA RIC




                                                                                         Construction of the
                                                                          A
                                                                   PA TA
                                                                         M
                                                                       S
                                                                    CO




                                                                                      provisional median line

                            COSTA RICA                                                This sketch-map has been prepared
                                                                                         for illustrative purposes only.
                                                                                      Mercator Projection (12° 30' N)
                                                                                                    WGS 84


                                                                                                               PANAMA




                     81




6 CIJ1034.indb 158                                                                                                                              7/01/14 12:43

                     702 	        territorial and maritime dispute (judgment)

                     responds that the achievement of an equitable solution does not entail an
                     exact relationship between the lengths of the respective coasts and the pro-
                     portion of the relevant area which the delimitation would leave to each
                     Party. It adds that Nicaragua’s approach of enclaving each island would
                     itself fail to give due effect to the length of the Colombian relevant coast.


                                                         *   *
                        209. The Court begins by observing that “the respective length of coasts
                     can play no role in identifying the equidistance line which has been provi-
                     sionally established” (Maritime Delimitation in the Black Sea (Romania v.
                     Ukraine), Judgment, I.C.J. Reports 2009, p. 116, para. 163). However, “a
                     substantial difference in the lengths of the parties’ respective coastlines may
                     be a factor to be taken into consideration in order to adjust or shift the
                     provisional delimitation line” (Land and Maritime Boundary between Cam‑
                     eroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening),
                     Judgment, I.C.J. Reports 2002, p. 446, para. 301 ; emphasis added).
                        210. In this respect, two conclusions can be drawn from the jurispru-
                     dence of the Court. First, it is normally only where the disparities in the
                     lengths of the relevant coasts are substantial that an adjustment or shift-
                     ing of the provisional line is called for (Delimitation of the Maritime
                     Boundary in the Gulf of Maine Area (Canada/United States of America),
                     Judgment, I.C.J. Reports 1984, p. 323, para. 185 ; Maritime Delimitation
                     in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009,
                     p. 116, para. 164). Secondly, as the Court emphasized in the case concern-
                     ing Maritime Delimitation in the Area between Greenland and Jan Mayen
                     (Denmark v. Norway), “taking account of the disparity of coastal lengths
                     does not mean a direct and mathematical application of the relationship
                     between the length of the coastal front [of the Parties]” (Judgment,
                     I.C.J. Reports 1993, p. 69, para. 69).
                        211. In the present case, the disparity between the relevant Colombian
                     coast and that of Nicaragua is approximately 1:8.2 (see paragraph 153).
                     This is similar to the disparity which the Court considered required
                     adjustment or shifting of the provisional line in the case concerning Mar‑
                     itime Delimitation in the Area between Greenland and Jan Mayen (Den‑
                     mark v. Norway) (ibid., p. 65, para. 61) (approximately 1:9) and the case
                     concerning Continental Shelf (Libyan Arab Jamahiriya/Malta) (Judg‑
                     ment, I.C.J. Reports 1985, p. 53, paras. 74‑75) (approximately 1:8). This is
                     undoubtedly a substantial disparity and the Court considers that it
                     requires an adjustment or shifting of the provisional line, especially given
                     the overlapping maritime areas to the east of the Colombian islands.

                     B. Overall geographical context
                       212. Both Parties have addressed the Court on the subject of the effect
                     which the overall geographical context should have on the delimitation.

                     82




6 CIJ1034.indb 160                                                                                     7/01/14 12:43

                     703 	       territorial and maritime dispute (judgment)

                     Nicaragua maintains that the Colombian islands are located “on Nicara-
                     gua’s continental shelf”, so that the waters and sea bed around them nat-
                     urally form part of Nicaragua. It contends that one of the most important
                     principles of the international law of maritime delimitation is that, so far
                     as possible, a State should not be cut off, or blocked, from the maritime
                     areas into which its coastline projects, particularly by the effect of small
                     island territories. Nicaragua argues that Colombia’s approach in the pres-
                     ent case treats the western coasts of Alburquerque Cays, San Andrés,
                     Providencia, Santa Catalina and Serrana as a wall blocking all access for
                     Nicaragua to the substantial area between the east coasts of those islands
                     and the line 200 nautical miles from the Nicaraguan baselines, an area to
                     which, according to Nicaragua, it is entitled by virtue of the natural pro-
                     jection of its coast.

                                                             *
                        213. Colombia rejects Nicaragua’s reliance on natural projection and
                     contends that the significance which it attaches to its islands does not
                     infringe any principle precluding a “cut‑off”. Moreover, it maintains that
                     Nicaragua’s proposed solution of enclaving the Colombian islands itself
                     infringes that principle, since it denies those islands their natural projec-
                     tion to the east up to and, indeed, beyond, the line 200 nautical miles
                     from the Nicaraguan coast. According to Colombia, Nicaragua’s pro-
                     posed solution, by confining the Colombian islands to their territorial
                     seas would, in effect, require Colombia to sacrifice the entire continental
                     shelf and exclusive economic zone to which the islands would entitle it.

                                                         *       *
                        214. The Court does not believe that any weight should be given to
                     Nicaragua’s contention that the Colombian islands are located on “Nica-
                     ragua’s continental shelf”. It has repeatedly made clear that geological
                     and geomorphological considerations are not relevant to the delimitation
                     of overlapping entitlements within 200 nautical miles of the coasts of
                     States (see, e.g., Continental Shelf (Libyan Arab Jamahirya/Malta), Judg‑
                     ment, I.C.J. Reports 1985, p. 35, paras. 39‑40). The reality is that the
                     Nicaraguan mainland and fringing islands, and the Colombian islands,
                     are located on the same continental shelf. That fact cannot, in and of
                     itself, give one State’s entitlements priority over those of the other in
                     respect of the area where their claims overlap.

                        215. The Court agrees, however, that the achievement of an equitable
                     solution requires that, so far as possible, the line of delimitation should
                     allow the coasts of the Parties to produce their effects in terms of mari-
                     time entitlements in a reasonable and mutually balanced way (Maritime
                     Delimitation in the Black Sea (Romania v. Ukraine), Judgment,
                     I.C.J. Reports 2009, p. 127, para. 201). The effect of the provisional

                     83




6 CIJ1034.indb 162                                                                                   7/01/14 12:43

                     704 	       territorial and maritime dispute (judgment)

                     median line is to cut Nicaragua off from some three quarters of the area
                     into which its coast projects. Moreover, that cut‑off effect is produced by
                     a few small islands which are many nautical miles apart. The Court con-
                     siders that those islands should not be treated as though they were a con-
                     tinuous mainland coast stretching for over 100 nautical miles and cutting
                     off Nicaraguan access to the sea bed and waters to their east. The Court
                     therefore concludes that the cut‑off effect is a relevant consideration
                     which requires adjustment or shifting of the provisional median line in
                     order to produce an equitable result.

                        216. At the same time, the Court agrees with Colombia that any
                     adjustment or shifting of the provisional median line must not have the
                     effect of cutting off Colombia from the entitlements generated by its
                     islands in the area to the east of those islands. Otherwise, the effect would
                     be to remedy one instance of cut‑off by creating another. An equitable
                     solution requires that each State enjoy reasonable entitlements in the
                     areas into which its coasts project. In the present case, that means that the
                     action which the Court takes in adjusting or shifting the provisional
                     median line should avoid completely cutting off either Party from the
                     areas into which its coasts project.

                     C. Conduct of the Parties
                        217. Both Parties addressed the Court regarding the significance of
                     conduct in the relevant area but it was Colombia that principally relied
                     upon this factor, so that it is appropriate to begin by reviewing Colom-
                     bia’s arguments. Colombia submits that it has for many decades regu-
                     lated fishing activities, conducted scientific exploration and conducted
                     naval patrols throughout the area to the east of the 82nd meridian,
                     whereas there is no evidence of any significant Nicaraguan activity there
                     until recent times.

                                                             *
                        218. Nicaragua argues that Colombia’s case on this point amounts in
                     practice to an attempt to resurrect its argument that the 1928 Treaty
                     established a maritime boundary along the 82nd meridian, a theory which
                     the Court rejected in its Judgment on Preliminary Objections (Territorial
                     and Maritime Dispute (Nicaragua v. Colombia), Preliminary Objections,
                     Judgment, I.C.J. Reports 2007 (II), p. 869, para. 120). According to
                     Nicaragua, the conduct of Colombia with regard to fisheries and patrol-
                     ling neither establishes a tacit agreement between the Parties to treat the
                     82nd meridian as a maritime boundary, nor constitutes a relevant circum-
                     stance to be taken into account in achieving an equitable solution.


                                                         *       *

                     84




6 CIJ1034.indb 164                                                                                   7/01/14 12:43

                     705 	       territorial and maritime dispute (judgment)

                        219. The Court has already held that the 1928 Treaty did not fix the
                     82nd meridian as a maritime boundary between the Parties (Territorial
                     and Maritime Dispute (Nicaragua v. Colombia), Preliminary Objections,
                     Judgment, I.C.J. Reports 2007 (I), p. 869, para. 120). The Court does not
                     understand Colombia as attempting either to reopen that question by
                     arguing that the Parties have expressly agreed upon the 82nd meridian as
                     a maritime boundary, or as contending that the conduct of the Parties is
                     sufficient to establish the existence of a tacit agreement between them to
                     treat the 82nd meridian as such a boundary. In that context, the Court
                     would, in any event, recall that
                          “[e]vidence of a tacit legal agreement must be compelling. The estab-
                          lishment of a permanent maritime boundary is a matter of grave
                          importance and agreement is not easily to be presumed.” (Territorial
                          and Maritime Dispute between Nicaragua and Honduras in the Carib‑
                          bean Sea (Nicaragua v. Honduras), Judgment, I.C.J. Reports 2007 (II),
                          p. 735, para. 253.)
                        220. The Court understands Colombia to be advancing a different argu-
                     ment, namely that the conduct of the Parties east of the 82nd meridian
                     constitutes a relevant circumstance in the present case, which suggests that
                     the use of the provisional median line as a line of delimitation would be
                     equitable. While it cannot be ruled out that conduct might need to be taken
                     into account as a relevant circumstance in an appropriate case, the jurispru-
                     dence of the Court and of arbitral tribunals shows that conduct will not
                     normally have such an effect (Maritime Delimitation in the Area between
                     Greenland and Jan Mayen (Denmark v. Norway) Judgment, I.C.J. Reports
                     1993, p. 77, para. 86 ; Land and Maritime Boundary between Cameroon and
                     Nigeria (Cameroon v. Nigeria : Equatorial Guinea intervening), Judgment,
                     I.C.J. Reports 2002, p. 447, para. 304 ; Maritime Delimitation in the Black
                     Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009, p. 125, para. 198 ;
                     award of the Arbitration Tribunal in the Arbitration between Barbados and
                     the Republic of Trinidad and Tobago [hereinafter the Barbados/Trinidad and
                     Tobago case] Tribunal Award of 11 April 2006 (2006), RIAA, Vol. XXVII,
                     p. 222, para. 269 ; ILR, Vol. 139, p. 533 ; award of the Arbitration Tribunal
                     in the Guyana/Suriname case (2007), Permanent Court of Arbitration Award
                     Series (2012), pp. 147‑153 ; ILR, Vol. 139, pp. 673‑678, paras. 378‑391).
                     The Court does not consider that the conduct of the Parties in the present
                     case is so exceptional as to amount to a relevant circumstance which itself
                     requires it to adjust or shift the provisional median line.

                     D. Security and law enforcement considerations
                        221. Both Parties also invoke security and law enforcement consider-
                     ations in relation to the appropriate course of the maritime boundary.
                     Colombia contends that it has taken responsibility for the exercise of
                     jurisdiction in relation to drug trafficking and related crimes in the area
                     east of the 82nd meridian. Nicaragua counters that most of the crime in
                     question originates in Colombia.

                     85




6 CIJ1034.indb 166                                                                                   7/01/14 12:43

                     706 	       territorial and maritime dispute (judgment)

                        222. The Court considers that much of Colombia’s arguments on this
                     issue are, in effect, arguments regarding conduct which have been dealt
                     with in the preceding section of the Judgment. It also notes that control
                     over the exclusive economic zone and the continental shelf is not nor-
                     mally associated with security considerations and does not affect rights of
                     navigation. However, the Court has recognized that legitimate security
                     concerns might be a relevant consideration if a maritime delimitation was
                     effected particularly near to the coast of a State and the Court will bear
                     this consideration in mind in determining what adjustment to make to the
                     provisional median line or in what way that line should be shifted.



                     E. Equitable access to natural resources
                       223. Both Parties raise the question of equitable access to natural
                     resources but neither offers evidence of particular circumstances that it
                     considers must be treated as relevant. The Court notes, however, that, as
                     the Arbitral Tribunal in the Barbados/Trinidad and Tobago case observed,
                     
                          “[r]esource‑related criteria have been treated more cautiously by the
                          decisions of international courts and tribunals, which have not gen-
                          erally applied this factor as a relevant circumstance” (Tribunal Award
                          of 11 April 2006, RIAA, Vol. XXVII, p. 214, para. 241 ; ILR, Vol. 139,
                          p. 523).
                     The Court, which quoted this observation with approval in its Judgment
                     in the Maritime Delimitation in the Black Sea case (I.C.J. Reports 2009,
                     p. 125, para. 198), considers that the present case does not present issues
                     of access to natural resources so exceptional as to warrant it treating
                     them as a relevant consideration.

                     F. Delimitations already effected in the area
                        224. Colombia refers in some detail to delimitation agreements which
                     it has concluded with other States in the region. Those agreements are
                     described in paragraph 160, above.
                        The lines prescribed by all of these agreements, together with the
                     boundary agreed between Costa Rica and Panama in an Agreement of
                     1980, and the boundary between Nicaragua and Honduras established by
                     the Court’s 2007 Judgment, are depicted on sketch‑map No. 1 (p. 639).
                        225. The Court has already explained the relevance of these agree-
                     ments and the judicial determination of the Nicaragua‑Honduras bound-
                     ary for the identification of the relevant area (see paragraphs 160‑163,
                     above). The Court will now consider whether, and if so how, they affect
                     the boundary now to be determined by the Court.


                                                        *   *
                     86




6 CIJ1034.indb 168                                                                                 7/01/14 12:43

                     707 	       territorial and maritime dispute (judgment)

                        226. There are two questions for the Court to consider. The first is
                     whether the agreements between Colombia and Costa Rica, Jamaica and
                     Panama amount, as Colombia argues, to a recognition by those States of
                     Colombian entitlements in parts of the relevant area which the Court
                     should take into account in the present case. The second is whether those
                     agreements impose limits upon the action which the Court can take in the
                     present case, because of the requirement that the Court respect the rights
                     of third States.
                        227. With regard to the first question, the Court accepts that Panama’s
                     agreement with Colombia amounts to recognition by Panama of Colom-
                     bian claims to the area to the north and west of the boundary line laid
                     down in that agreement. Similarly the unratified treaty between Colombia
                     and Costa Rica entails at least potential recognition by Costa Rica of
                     Colombian claims to the area to the north and east of the boundary line
                     which it lays down, while the Colombia‑Jamaica agreement entails recog-
                     nition by Jamaica of Colombian claims to the area to the south‑west of
                     the boundary of the Colombia‑Jamaica “Joint Regime Area”. The Court
                     cannot, however, agree with Colombia that this recognition amounts to a
                     relevant circumstance which the Court must take into account in effecting
                     a maritime delimitation between Colombia and Nicaragua. It is a funda-
                     mental principle of international law that a treaty between two States
                     cannot, by itself, affect the rights of a third State. As the Arbitral Tribu-
                     nal in the Island of Palmas case put it, “it is evident that whatever may be
                     the right construction of a treaty, it cannot be interpreted as disposing of
                     the rights of independent third Powers” (Reports of International Arbitral
                     Awards (RIAA), Vol. II, p. 842). In accordance with that principle, the
                     treaties which Colombia has concluded with Jamaica and Panama and
                     the treaty which it has signed with Costa Rica cannot confer upon Colom-
                     bia rights against Nicaragua and, in particular, cannot entitle it, vis‑à‑vis
                     Nicaragua, to a greater share of the area in which its maritime entitle-
                     ments overlap with those of Nicaragua than it would otherwise receive.


                        228. With regard to the second question, the Court observes that, as
                     Article 59 of the Statute of the Court makes clear, it is axiomatic that a
                     judgment of the Court is not binding on any State other than the parties
                     to the case. Moreover, the Court has always taken care not to draw a
                     boundary line which extends into areas where the rights of third States
                     may be affected. The Judgment by which the Court delimits the boundary
                     addresses only Nicaragua’s rights as against Colombia and vice versa and
                     is, therefore, without prejudice to any claim of a third State or any claim
                     which either Party may have against a third State.

                                        9. Course of the Maritime Boundary
                      229. Having thus identified relevant circumstances which mean that a
                     maritime boundary following the course of the provisional median line

                     87




6 CIJ1034.indb 170                                                                                   7/01/14 12:43

                     708 	       territorial and maritime dispute (judgment)

                     would not produce an equitable result, the Court must now consider what
                     changes are required to that line. The extent and nature of those changes
                     is determined by the particular relevant circumstances which the Court
                     has identified. The first such circumstance is the considerable disparity in
                     the lengths of the relevant coasts, the ratio of Colombia’s relevant coast
                     to that of Nicaragua being approximately 1:8.2 (see paragraphs 208‑211,
                     above). The second relevant circumstance is the overall geographical con-
                     text, in which the relevant Colombian coast consists of a series of islands,
                     most of them very small, and located at a considerable distance from one
                     another, rather than a continuous coastline (see paragraphs 212‑216,
                     above). Since these islands are situated within 200 nautical miles of the
                     Nicaraguan mainland, the potential entitlements of the Parties are not
                     confined to the area between that mainland and the western coast of the
                     Colombian islands, but extend to the area between the east coasts of the
                     Colombian islands and the line 200 nautical miles from the Nicaraguan
                     baselines (see paragraphs 155‑166, above, and sketch‑map No. 7, p. 687).
                     The first circumstance means that the boundary should be such that the
                     portion of the relevant area accorded to each State takes account of the
                     disparity between the lengths of their relevant coasts. A boundary which
                     followed the course of the provisional median line would leave Colombia
                     in possession of a markedly larger portion of the relevant area than that
                     accorded to Nicaragua, notwithstanding the fact that Nicaragua has a far
                     longer relevant coast. The second circumstance necessitates a solution in
                     which neither Party is cut off from the entirety of any of the areas into
                     which its coasts project.
                        230. In the Court’s view, confining Colombia to a succession of
                     enclaves drawn around each of its islands, as Nicaragua proposes, would
                     disregard that second requirement. Even if each island were to be given
                     an enclave of 12 nautical miles, and not 3 nautical miles as suggested by
                     Nicaragua, the effect would be to cut off Colombia from the substantial
                     areas to the east of the principal islands, where those islands generate an
                     entitlement to a continental shelf and exclusive economic zone. In addi-
                     tion, the Nicaraguan proposal would produce a disorderly pattern of sev-
                     eral distinct Colombian enclaves within a maritime space which otherwise
                     pertained to Nicaragua with unfortunate consequences for the orderly
                     management of maritime resources, policing and the public order of the
                     oceans in general, all of which would be better served by a simpler and
                     more coherent division of the relevant area.


                       231. Moreover, the jurisprudence on which Nicaragua relies does not
                     support its argument that each Colombian island should be confined to
                     an enclave. As the Court has already remarked (paragraph 198 above),
                     the decision of the Court of Arbitration in the Anglo‑French Continental
                     Shelf case to enclave the Channel Islands took place in the context of a
                     delimitation between mainland coasts. As the Court of Arbitration
                     remarked

                     88




6 CIJ1034.indb 172                                                                                  7/01/14 12:43

                     709 	        territorial and maritime dispute (judgment)

                          “The Channel Islands . . . are situated not only on the French side of
                          a median line drawn between the two mainlands but practically within
                          the arms of a gulf on the French coast. Inevitably, the presence of
                          these islands in the English Channel in that particular situation dis-
                          turbs the balance of the geographical circumstances which would
                          otherwise exist between the Parties in this region as a result of the
                          broad equality of the coastlines of their mainlands.” (Delimitation of
                          the Continental Shelf between the United Kingdom of Great Britain and
                          Northern Ireland, and the French Republic (1977), RIAA, Vol. XVIII,
                          p. 88, para. 183 ; ILR, Vol. 54, p. 96.)
                     By contrast, in the present case the Colombian islands face Nicaragua in
                     only one direction and from a far greater distance than the Channel
                     Islands face France. Whereas the distance between the nearest point in
                     the Channel Islands and the French coast was less than 7 nautical miles,
                     the most westerly point on the Colombian islands, Alburquerque Cays, is
                     more than 65 nautical miles from the nearest point on the Nicaraguan
                     islands and, most of the San Andrés Archipelago is much farther away
                     from Nicaragua than that. Nor did the approach taken by the Court of
                     Arbitration in the Anglo‑French Continental Shelf case divide the Channel
                     Islands into a series of separate enclaves. None of the other instances in
                     which enclaving was employed involved a situation comparable with that
                     in the present case.


                        232. The Court considers that it should proceed by way of shifting the
                     provisional median line. In this context, it is necessary to draw a distinc-
                     tion between that part of the relevant area which lies between the Nicara-
                     guan mainland and the western coasts of Alburquerque Cays, San Andrés,
                     Providencia and Santa Catalina, where the relationship is one of opposite
                     coasts, and the part which lies to the east of those islands, where the rela-
                     tionship is more complex.
                        233. In the first, western, part of the relevant area, the relevant circum-
                     stances set out above call for the provisional median line to be shifted
                     eastwards. The disparity in coastal lengths is so marked as to justify a
                     significant shift. The line cannot, however, be shifted so far that it cuts
                     across the 12‑nautical‑mile territorial sea around any of the Colombian
                     islands, since to do so would be contrary to the principle set out in para-
                     graphs 176 to 180, above. The Court notes that there are various tech-
                     niques which allow for relevant circumstances to be taken into
                     consideration in order to reach an equitable solution. In the present case,
                     the Court considers that in order to arrive at such a solution, taking due
                     account of the relevant circumstances, the base points located on the
                     Nicaraguan and Colombian islands, respectively, should be accorded dif-
                     ferent weights.
                        234. In the Court’s opinion, an equitable result is achieved in this part
                     of the relevant area by giving a weighting of one to each of the Colom-

                     89




6 CIJ1034.indb 174                                                                                    7/01/14 12:43

                     710 	        territorial and maritime dispute (judgment)

                     bian base points and a weighting of three to each of the Nicaraguan base
                     points. That is done by constructing a line each point on which is three
                     times as far from the controlling base point on the Nicaraguan islands as
                     it is from the controlling base point on the Colombian islands. The Court
                     notes that, while all of the Colombian base points contribute to the con-
                     struction of this line, only the Nicaraguan base points on Miskitos Cays,
                     Ned Thomas Cay and Little Corn Island control the weighted line. As a
                     result of the fact that the line is constructed using a 3:1 ratio between
                     Nicaraguan and Colombian base points, the effect of the other Nicara-
                     guan base points is superseded by those base points. The line ends at the
                     last point that can be constructed using three base points (see sketch‑map
                     No. 9 : Construction of the weighted line p. 711).

                         235. The method used in the construction of the weighted line (as
                     described in the previous paragraph) results in a line which has a curved
                     shape with a large number of turning points. Such a configuration of the
                     line may create difficulties in its practical application. The Court therefore
                     proceeds to a further adjustment by reducing the number of turning
                     points and connecting them by geodetic lines. This produces a simplified
                     weighted line which is depicted on sketch‑map No. 10. The line thus
                     ­constructed (“the simplified weighted line”) forms the boundary between
                      the maritime entitlements of the two States between points 1 and 5, as
                      depicted on sketch‑map No. 10 (p. 712).
                         236. The Court considers, however, that to extend that line into the
                      parts of the relevant area north of point 1 or south of point 5 would not
                      lead to an equitable result. While the simplified weighted line represents a
                      shifting of the provisional median line which goes some way towards
                      reflecting the disparity in coastal lengths, it would, if extended beyond
                      points 1 and 5, still leave Colombia with a significantly larger share of the
                      relevant area than that accorded to Nicaragua, notwithstanding the fact
                      that Nicaragua’s relevant coast is more than eight times the length of
                      Colombia’s relevant coast. It would thus give insufficient weight to the
                      first relevant circumstance which the Court has identified. Moreover, by
                      cutting off Nicaragua from the areas east of the principal Colombian
                      islands into which the Nicaraguan coast projects, such a boundary would
                      fail to take into account the second relevant circumstance, namely the
                      overall geographical context.

                        The Court considers that it must take proper account both of the dis-
                     parity in coastal length and the need to avoid cutting either State off from
                     the maritime spaces into which its coasts project. In the view of the Court,
                     an equitable result which gives proper weight to those relevant consider-
                     ations is achieved by continuing the boundary line out to the line 200 nau-
                     tical miles from the Nicaraguan baselines along lines of latitude.

                       237. As illustrated on sketch‑map No. 11 (Course of the maritime
                     boundary, p. 714), that is done as follows.

                     90




6 CIJ1034.indb 176                                                                                    7/01/14 12:43

                     711 	        territorial and maritime dispute (judgment)



                              Outline of a bank


                                                                                                                              JOINT
                                                                                                                 Serranilla REGIME
                                                                                                                              AREA
                                                                        RA S
                                                                   ND U
                                                                                                                          Colombia / Jamaica
                                                                            A
                                                                 HO RAGU
                                                                     A
                                                                 NIC


                      HONDURAS
                                                    Edinburgh
                                                      Reef
                                                       Muerto
                                                        Cay
                                                  Miskitos                           Quitasueño
                                                   Cays                                                        Serrana


                                                    Ned Thomas
                                                        Cay


                                                                                                            Roncador




                                        Roca                                     Providencia/
                      NICARAGUA         Tyra                                    Santa Catalina




                                                                                San Andrés
                                             Little Corn
                                                                                      East-Southeast Cays
                                                Island


                                            Great Corn            Alburquerque
                                              Island                  Cays


                                                                                                 CARIBBEAN
                                                                                                    SEA
                                                                                                   COLOMBIA
                                                                                                    PANAMA
                                                                   COLOMBIA
                                                                   COSTA RICA


                                                                                         Sketch-map No. 9:
                                                                           A
                                                                   NA RIC




                                                                                             Construction of
                                                                         A
                                                                 PA TA
                                                                       M
                                                                     S
                                                                  CO




                                                                                          the weighted line

                          COSTA RICA                                                 This sketch-map has been prepared
                                                                                        for illustrative purposes only.
                                                                                     Mercator Projection (12° 30' N)
                                                                                                   WGS 84


                                                                                                              PANAMA




                     91




6 CIJ1034.indb 178                                                                                                                             7/01/14 12:43

                     712 	       territorial and maritime dispute (judgment)




                                Sketch-map No. 10:
                                                                                      0
                                   The simplified
                                                                                1
                                    weighted line

                             This sketch-map has been prepared
                                for illustrative purposes only.

                             Mercator Projection (12° 30' N)      2
                                         WGS 84


                                                                                Providencia/
                                                                               Santa Catalina




                                                                         3



                                                    4


                                                                  San Andrés




                                                                                    East-Southeast
                                                                                         Cays


                                                          Alburquerque
                                                              Cays


                                             5
                                                                                          Outline of a bank




                     92




6 CIJ1034.indb 180                                                                                            7/01/14 12:43

                     713 	        territorial and maritime dispute (judgment)

                        First, from the extreme northern point of the simplified weighted line
                     (point 1), which is located on the parallel passing through the northern-
                     most point on the 12‑nautical‑mile envelope of arcs around Roncador,
                     the line of delimitation will follow the parallel of latitude until it reaches
                     the 200-nautical-mile limit from the baselines from which the territorial
                     sea of Nicaragua is measured (endpoint A). As the Court has explained
                     (paragraph 159 above), since Nicaragua has yet to notify the baselines
                     from which its territorial sea is measured, the precise location of end-
                     point A cannot be determined and the location depicted on sketch‑map
                     No. 11 is therefore approximate.

                        Secondly, from the extreme southern point of the adjusted line (point 5),
                     the line of delimitation will run in a south‑east direction until it intersects
                     with the 12-nautical-mile envelope of arcs around South Cay of Alburqu-
                     erque Cays (point 6). It then continues along that 12‑nautical‑mile enve-
                     lope of arcs around South Cay of Alburquerque Cays until it reaches the
                     point (point 7) where that envelope of arcs intersects with the parallel
                     passing through the southernmost point on the 12‑nautical‑mile envelope
                     of arcs around East‑Southeast Cays. The boundary line then follows that
                     parallel until it reaches the southernmost point of the 12‑nautical‑mile
                     envelope of arcs around East‑Southeast Cays (point 8) and continues
                     along that envelope of arcs until its most eastward point (point 9). From
                     that point the boundary line follows the parallel of latitude until it reaches
                     the 200-nautical-mile limit from the baselines from which the territorial
                     sea of Nicaragua is measured (endpoint B, the approximate location of
                     which is shown on sketch‑map No. 11, p. 714).
                        238. That leaves Quitasueño and Serrana, both of which the Court has
                     held fall on the Nicaraguan side of the boundary line described above. In
                     the Court’s view, to take the adjusted line described in the preceding
                     paragraphs further north, so as to encompass these islands and the sur-
                     rounding waters, would allow small, isolated features, which are located
                     at a considerable distance from the larger Colombian islands, to have a
                     disproportionate effect upon the boundary. The Court therefore consid-
                     ers that the use of enclaves achieves the most equitable solution in this
                     part of the relevant area.
                        Quitasueño and Serrana are each entitled to a territorial sea which, for
                     the reasons already given by the Court (paragraphs 176‑180 above), can-
                     not be less than 12 nautical miles in breadth. Since Quitasueño is a rock
                     incapable of sustaining human habitation or an economic life of its own
                     and thus falls within the rule stated in Article 121, paragraph 3, of
                     UNCLOS, it is not entitled to a continental shelf or exclusive economic
                     zone. Accordingly, the boundary between the continental shelf and exclu-
                     sive economic zone of Nicaragua and the Colombian territorial sea
                     around Quitasueño will follow a 12‑nautical‑mile envelope of arcs mea-
                     sured from QS 32 and from the low‑tide elevations located within 12 nau-
                     tical miles from QS 32 (see paragraphs 181‑183 above).


                     93




6 CIJ1034.indb 182                                                                                     7/01/14 12:43

6 CIJ1034.indb 184
                     94
                                                                                                                       JOINT                            Outline of a bank
                                                                                                                      REGIME                            Approximate eastern limit
                                                                                               Serranilla
                                                                                                                                                                                    714 	


                                                                                                                       AREA                             of the relevant area
                                                                          RAS                                                          Bajo Nuevo
                                                                       NDU UA                                                                           Maritime boundary
                                                                    HO     G                                      Colombia / Jamaica
                                                                        ARA                                                                             established by the Court
                                                                     NIC
                          HONDURAS                                                                                                                      Judgment of the ICJ
                                                                                                                                                        dated 8 October 2007
                                                                                                                                                        Bilateral treaty of 1993
                                                                                                   Serrana                                              Bilateral treaty of 1976
                                                                                Quitasueño
                                                                                                                                                        Bilateral treaty of 1977
                                                                                                                                                        (not in force)
                                                                                                                                                        Bilateral treaty of 1980
                                                                                                                                                     JAMA
                                                                                                                                                    COL ICA
                                                                                                                                                       OMB
                                                                                                                                                          IA
                                                 Miskitos
                                                  Cays
                                                                          1
                                                                                                                        A
                                                                     2
                                                                                                       Roncador
                                                                              Providencia/
                                                                     3       Santa Catalina                                            CARIBBEAN SEA
                           NICARAGUA                            4
                                                                      San Andrés
                                           Little Corn                           East-Southeast Cays                                    COLOMBIA
                                              Island                                                                                     PANAMA
                                                                                     9                            B
                                                            5
                                                                           7 8
                                          Great Corn            6
                                            Island               Alburquerque
                                                                     Cays
                                                                                                                      Sketch-map No. 11:
                                                                                                                        Course of the
                                                                                                                      maritime boundary
                                                                                                                                                                                    territorial and maritime dispute (judgment)




                                                                COLOMBIA
                                                                COSTA RICA                                        This sketch-map has been prepared
                                                                                                                     for illustrative purposes only.
                                                                      A
                                                                    M CA



                                                                                                                  Mercator Projection (12° 30' N)
                                                                  S
                                                                  NA RI


                             COSTA RICA
                                                                CO
                                                                PA TA




                                                                                                                                       WGS 84




7/01/14 12:43

                     715 	        territorial and maritime dispute (judgment)

                        In the case of Serrana, the Court recalls that it has already concluded
                     that it is unnecessary to decide whether or not it falls within the rule
                     stated in Article 121, paragraph 3, of UNCLOS (paragraph 180 above).
                     Its small size, remoteness and other characteristics mean that, in any
                     event, the achievement of an equitable result requires that the boundary
                     line follow the outer limit of the territorial sea around the island. The
                     boundary will therefore follow a 12‑nautical‑mile envelope of arcs mea-
                     sured from Serrana Cay and other cays in its vicinity.

                       The boundary lines thus established around Quitasueño and Serrana
                     are depicted on sketch‑map No. 11.

                                           10. The Disproportionality Test
                        239. The Court now turns to the third stage in its methodology, namely
                     testing the result achieved by the boundary line described in the preceding
                     section to ascertain whether, taking account of all the circumstances, there
                     is a significant disproportionality which would require further adjustment.
                        240. In carrying out this third stage, the Court notes that it is not
                     applying a principle of strict proportionality. Maritime delimitation is not
                     designed to produce a correlation between the lengths of the Parties’ rel-
                     evant coasts and their respective shares of the relevant area. As the Court
                     observed in the Continental Shelf (Libyan Arab Jamahiriya/Malta) case,

                            “If such a use of proportionality were right, it is difficult to see what
                          room would be left for any other consideration ; for it would be at
                          once the principle of entitlement to continental shelf rights and also
                          the method of putting that principle into operation.” (Continental
                          Shelf (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports
                          1985, p. 45, para. 58.)
                     The Court’s task is to check for a significant disproportionality. What
                     constitutes such a disproportionality will vary according to the precise
                     situation in each case, for the third stage of the process cannot require the
                     Court to disregard all of the considerations which were important in the
                     earlier stages. Moreover, the Court must recall what it said more recently
                     in the Maritime Delimitation in the Black Sea case,

                          “that various tribunals, and the Court itself, have drawn different
                          conclusions over the years as to what disparity in coastal lengths
                          would constitute a significant disproportionality which suggested the
                          delimitation line was inequitable and still required adjustment” (Mar‑
                          itime Delimitation in the Black Sea (Romania v. Ukraine), Judgment,
                          I.C.J. Reports 2009, p. 129, para. 213).
                       241. ITLOS, in the Bay of Bengal case, spoke of checking for “signifi-
                     cant disproportion” (Judgment of 14 March 2012, ITLOS, pp. 142‑143,

                     95




6 CIJ1034.indb 186                                                                                      7/01/14 12:43

                     716 	        territorial and maritime dispute (judgment)

                     para. 499). The Arbitration Tribunal in the Barbados/Trinidad and Tobago
                     case referred to proportionality being used as “a final check upon the
                     equity of a tentative delimitation to ensure that the result is not tainted by
                     some form of gross disproportion” (Tribunal Award of 11 April 2006,
                     RIAA, Vol. XXVII, p. 214, para. 238 ; ILR, Vol. 139, pp. 522‑523 ;
                     emphasis added). The Tribunal in that case went on to state that this
                     process
                          “does not require the drawing of a delimitation line in a manner that
                          is mathematically determined by the exact ratio of the lengths of the
                          relevant coastlines. Although mathematically certain, this would in
                          many cases lead to an inequitable result. Delimitation rather requires
                          the consideration of the relative lengths of coastal frontages as one
                          element in the process of delimitation taken as a whole. The degree
                          of adjustment called for by any given disparity in coastal lengths is a
                          matter for the Tribunal’s judgment in the light of all the circumstances
                          of the case.” (RIAA, Vol. XXVII, p. 235, para. 328 ; ILR, Vol. 139,
                          p. 547.)
                        242. The Court thus considers that its task, at this third stage, is not to
                     attempt to achieve even an approximate correlation between the ratio of the
                     lengths of the Parties’ relevant coasts and the ratio of their respective shares
                     of the relevant area. It is, rather, to ensure that there is not a disproportion so
                     gross as to “taint” the result and render it inequitable. Whether any dispropor-
                     tion is so great as to have that effect is not a question capable of being answered
                     by reference to any mathematical formula but is a matter which can be
                     answered only in the light of all the circumstances of the particular case.
                        243. Application of the adjusted line described in the previous section
                     of the Judgment has the effect of dividing the relevant area between the
                     Parties in a ratio of approximately 1:3.44 in Nicaragua’s favour. The
                     ratio of relevant coasts is approximately 1:8.2. The question, therefore, is
                     whether, in the circumstances of the present case, this disproportion is so
                     great as to render the result inequitable.
                        244. The Court recalls that its selection of that line was designed to
                     ensure that neither State suffered from a “cut‑off” effect and that this
                     consideration required that San Andrés, Providencia and Santa Catalina
                     should not be cut off from their entitlement to an exclusive economic
                     zone and continental shelf to their east, including in that area which is
                     within 200 nautical miles of their coasts but beyond 200 nautical miles
                     from the Nicaraguan baselines. The Court also observes that a relevant
                     consideration, in the selection of that line, was that the principal Colom-
                     bian islands should not be divided into separate areas, each surrounded
                     by a Nicaraguan exclusive economic zone and that the delimitation was
                     one which must take into account the need of contributing to the public
                     order of the oceans. To do so, the delimitation should be, in the words of
                     the Tribunal in the Barbados/Trinidad and Tobago case, “both equitable
                     and as practically satisfactory as possible, while at the same time in keep-
                     ing with the requirement of achieving a stable legal outcome” (Award of

                     96




6 CIJ1034.indb 188                                                                                         7/01/14 12:43

                     717 	       territorial and maritime dispute (judgment)

                     11 April 2006, RIAA, Vol. XXVII, p. 215, para. 244 ; ILR, Vol. 139,
                     p. 524).
                        245. Analysis of the jurisprudence of maritime delimitation cases
                     shows that the Court and other tribunals have displayed considerable
                     caution in the application of the disproportionality test. Thus, the Court
                     observes that in the case concerning Continental Shelf (Libyan Arab
                     Jamahiriya/Malta), the ratio of relevant coasts was approximately 1:8, a
                     figure almost identical to that in the present case. The Court considered,
                     at the second stage of its analysis, that this disparity required an adjust-
                     ment or shifting of the provisional median line. At the third stage, it con-
                     fined itself to stating that there was no significant disproportionality
                     without examining the precise division of shares of the relevant area. That
                     may have been because of the difficulty of determining the limits of the
                     relevant area due to the overlapping interests of third States. Neverthe-
                     less, it is clear that the respective shares of Libya and Malta did not come
                     anywhere near a ratio of 1:8, although Malta’s share was substantially
                     reduced from what it would have been had the boundary followed the
                     provisional median line.

                        246. Similarly in the case concerning Maritime Delimitation in the Area
                     between Greenland and Jan Mayen (Denmark v. Norway), the ratio of
                     relevant coasts was approximately 1:9 in Denmark’s favour (Judgment,
                     I.C.J. Reports 1993, p. 65, para. 61). That disparity led the Court to shift
                     the provisional median line. Again, the Court did not discuss, in its Judg-
                     ment, the precise shares of the relevant area (referred to in that Judgment
                     as the “area of overlapping potential entitlements”) which the line thus
                     established attributed to each State, but the description in the Judgment
                     and the depiction of the boundary on the maps attached thereto show
                     that it was approximately 1:2.7. The Court did not consider the result to
                     be significantly disproportionate.
                        247. The Court concludes that, taking account of all the circumstances
                     of the present case, the result achieved by the application of the line pro-
                     visionally adopted in the previous section of the Judgment does not entail
                     such a disproportionality as to create an inequitable result.


                                  VI. Nicaragua’s Request for a Declaration

                        248. In addition to its claims regarding a maritime boundary, Nicara-
                     gua’s Application reserved “the right to claim compensation for elements
                     of unjust enrichment consequent upon Colombian possession of the
                     Islands of San Andrés and Providencia as well as the keys and maritime
                     spaces up to the 82 meridian” and “for interference with fishing vessels of
                     Nicaraguan nationality or vessels licensed by Nicaragua”. In its final sub-
                     missions, Nicaragua made no claim for compensation but it requested
                     that the Court adjudge and declare that “Colombia is not acting in accor-
                     dance with her obligations under international law by stopping and

                     97




6 CIJ1034.indb 190                                                                                  7/01/14 12:43

                     718 	        territorial and maritime dispute (judgment)

                     ­therwise hindering Nicaragua from accessing and disposing of her
                     o
                     ­natural resources to the east of the 82nd meridian”. In this regard, Nica-
                      ragua referred to a number of incidents in which Nicaraguan fishing ves-
                      sels had been arrested by Colombian warships east of the 82nd meridian.
                      
                         249. Colombia states that Nicaragua’s request for a declaration is
                      unfounded. According to Colombia, Nicaragua has not demonstrated
                      that it has suffered any damage as a result of Colombia’s alleged conduct.
                      It adds, first, that in a maritime delimitation dispute, parties do not claim
                      reparation if the judgment finds that areas over which one party has been
                      exercising its jurisdiction actually fall under the jurisdiction of the other.
                      Secondly, Colombia argues that it cannot be criticized for blocking Nica-
                      ragua’s access to natural resources to the east of the 82nd meridian. In
                      particular, Colombia states that, in the normal exercise of its jurisdiction,
                      it has intercepted to the east of the 82nd meridian fishing vessels flying the
                      Nicaraguan flag which were not in possession of the appropriate permits.
                      Additionally, Colombia contends that there is no evidence that any Nica-
                      raguan vessel involved in the exploitation of natural resources in the areas
                      east of the 82nd meridian has been threatened or intercepted by Colom-
                      bia. In light of the above, Colombia submits that the Court should reject
                      Nicaragua’s request for a declaration.

                                                         *       *
                        250. The Court observes that Nicaragua’s request for this declaration
                     is made in the context of proceedings regarding a maritime boundary
                     which had not been settled prior to the decision of the Court. The conse-
                     quence of the Court’s Judgment is that the maritime boundary between
                     Nicaragua and Colombia throughout the relevant area has now been
                     delimited as between the Parties. In this regard, the Court observes that
                     the Judgment does not attribute to Nicaragua the whole of the area which
                     it claims and, on the contrary, attributes to Colombia part of the mari-
                     time spaces in respect of which Nicaragua seeks a declaration regarding
                     access to natural resources. In this context, the Court considers that Nica-
                     ragua’s claim is unfounded.

                                                             *
                                                         *       *

                       251. For these reasons,
                       The Court,
                       (1) Unanimously,
                       Finds that the Republic of Colombia has sovereignty over the islands at
                     Alburquerque, Bajo Nuevo, East‑Southeast Cays, Quitasueño, Ronca-
                     dor, Serrana and Serranilla ;

                     98




6 CIJ1034.indb 192                                                                                     7/01/14 12:43

                     719 	       territorial and maritime dispute (judgment)

                       (2) By fourteen votes to one,
                        Finds admissible the Republic of Nicaragua’s claim contained in its
                     final submission I (3) requesting the Court to adjudge and declare that
                     “[t]he appropriate form of delimitation, within the geographical and legal
                     framework constituted by the mainland coasts of Nicaragua and Colom-
                     bia, is a continental shelf boundary dividing by equal parts the overlap-
                     ping entitlements to a continental shelf of both Parties” ;

                       in favour : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges Abra-
                          ham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood,
                          Xue, Donoghue, Sebutinde ; Judges ad hoc Mensah, Cot ;
                       against : Judge Owada ;
                       (3) Unanimously,
                        Finds that it cannot uphold the Republic of Nicaragua’s claim con-
                     tained in its final submission I (3) ;
                       (4) Unanimously,
                       Decides that the line of the single maritime boundary delimiting the
                     continental shelf and the exclusive economic zones of the Republic of
                     Nicaragua and the Republic of Colombia shall follow geodetic lines con-
                     necting the points with co‑ordinates :
                                  Latitude north               Longitude west
                                  1. 13° 46ʹ 35.7˝             81° 29ʹ 34.7˝
                                  2. 13° 31ʹ 08.0˝             81° 45ʹ 59.4˝
                                  3. 13° 03ʹ 15.8˝             81° 46ʹ 22.7˝
                                  4. 12° 50ʹ 12.8˝             81° 59ʹ 22.6˝
                                  5. 12° 07ʹ 28.8˝             82° 07ʹ 27.7˝
                                  6. 12° 00ʹ 04.5˝             81° 57ʹ 57.8˝
                        From point 1, the maritime boundary line shall continue due east along
                     the parallel of latitude (co‑ordinates 13° 46ʹ 35.7˝ N) until it reaches the
                     200‑nautical‑mile limit from the baselines from which the breadth of the
                     territorial sea of Nicaragua is measured. From point 6 (with co‑ordinates
                     12° 00ʹ 04.5˝ N and 81° 57ʹ 57.8˝ W), located on a 12‑nautical‑mile enve-
                     lope of arcs around Alburquerque, the maritime boundary line shall con-
                     tinue along that envelope of arcs until it reaches point 7 (with co‑ordinates
                     12° 11ʹ 53.5˝ N and 81° 38ʹ 16.6˝ W) which is located on the parallel pass-
                     ing through the southernmost point on the 12‑nautical‑mile envelope of
                     arcs around East‑Southeast Cays. The boundary line then follows that
                     parallel until it reaches the southernmost point of the 12‑nautical‑mile
                     envelope of arcs around East‑Southeast Cays at point 8 (with co‑ordi-
                     nates 12° 11ʹ 53.5˝ N and 81° 28ʹ 29.5˝ W) and continues along that enve-
                     lope of arcs until its most eastward point (point 9 with co‑ordinates
                     12° 24ʹ 09.3˝ N and 81° 14ʹ 43.9˝ W). From that point the boundary line

                     99




6 CIJ1034.indb 194                                                                                   7/01/14 12:43

                     720 	       territorial and maritime dispute (judgment)

                     follows the parallel of latitude (co‑ordinates 12° 24ʹ 09.3˝ N) until it
                     reaches the 200-nautical-mile limit from the baselines from which the ter-
                     ritorial sea of Nicaragua is measured ;
                       (5) Unanimously,
                       Decides that the single maritime boundary around Quitasueño and Ser-
                     rana shall follow, respectively, a 12‑nautical‑mile envelope of arcs mea-
                     sured from QS 32 and from low‑tide elevations located within
                     12 nautical miles from QS 32, and a 12‑nautical‑mile envelope of arcs
                     measured from Serrana Cay and the other cays in its vicinity ;
                       (6) Unanimously,
                        Rejects the Republic of Nicaragua’s claim contained in its final submis-
                     sions requesting the Court to declare that the Republic of Colombia is
                     not acting in accordance with its obligations under international law by
                     preventing the Republic of Nicaragua from having access to natural
                     resources to the east of the 82nd meridian.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this nineteenth day of November, two
                     thousand and twelve, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Republic of Nicaragua and the Government of the Republic of
                     Colombia, respectively.

                                                                   (Signed) Peter Tomka,
                                                                             President.
                                                               (Signed) Philippe Couvreur,
                                                                              Registrar.




                       Judge Owada appends a dissenting opinion to the Judgment of the
                     Court ; Judge Abraham appends a separate opinion to the Judgment of
                     the Court ; Judges Keith and Xue append declarations to the Judgment
                     of the Court ; Judge Donoghue appends a separate opinion to the Judg-
                     ment of the Court ; Judges ad hoc Mensah and Cot append declarations
                     to the Judgment of the Court.

                                                                            (Initialled) P.T.
                                                                           (Initialled) Ph.C.




                     100




6 CIJ1034.indb 196                                                                                 7/01/14 12:43

